 

EXHIBIT 10.1

 

ASSET PURCHASE AGREEMENT

 

AND

 

PLAN OF REORGANIZATION

 

DATED AS OF

 

NOVEMBER 14, 2012

 

AMONG

 

ARMADA OIL, INC.,

 

MESA ENERGY HOLDINGS, INC.

 

AND

 

MESA ENERGY, INC.

 

 

 

 

TABLE OF CONTENTS

 

ARTICLE I THE ACQUISITION SECTION 1.1   The Acquisition   2 SECTION 1.2   The
Acquisition Consideration   2 SECTION 1.3   The Dissolution   3 SECTION 1.4  
Closing   3 SECTION 1.5   Further Assurances   3 SECTION 1.6   Certain
Adjustments   3 SECTION 1.7   Right to Revise Structure   3       ARTICLE II
DISTRIBUTION OF CERTIFICATES SECTION 2.1   Distribution Procedures   4 SECTION
2.2   Mesa Stock Options; Restricted Stock Grants; Warrants   4 SECTION 2.3   No
Further Ownership Rights in Mesa Common Stock   6 SECTION 2.4   No Liability   6
SECTION 2.5   Withholding Rights   6 SECTION 2.6   Stock Transfer Books   6    
  ARTICLE III REPRESENTATIONS AND WARRANTIES OF MESA SECTION 3.1   Organization,
Standing and Power; Subsidiaries   7 SECTION 3.2   Capital Structure   7 SECTION
3.3   Authority; No Conflicts   9 SECTION 3.4   Reports and Financial Statements
  9 SECTION 3.5   Information Supplied   12 SECTION 3.6   Board Approval   12
SECTION 3.7   Vote Required; Dissenters’ Rights   13 SECTION 3.8   Brokers or
Finders   13 SECTION 3.9   Litigation; Compliance with Laws; Permits   13
SECTION 3.10   Absence of Certain Changes or Events   14 SECTION 3.11   Opinion
of Mesa Financial Advisor   14 SECTION 3.12   Taxes   14 SECTION 3.13  
Affiliate Transactions   16 SECTION 3.14   Environmental Matters   17 SECTION
3.15   Intellectual Property   17 SECTION 3.16   Certain Agreements   18 SECTION
3.17   Mesa Plans; Labor Matters   20 SECTION 3.18   Insurance   22 SECTION 3.19
  Real Property   22 SECTION 3.20   Personal Property   22 SECTION 3.21  
Regulatory Matters   22 SECTION 3.22   Derivatives   22 SECTION 3.23   Oil and
Gas Interests   23 SECTION 3.24   Books and Records   24 SECTION 3.25  
Accountants   24 SECTION 3.26   Mesa Sub Constitutes Substantially All Assets  
24 SECTION 3.27   Mesa Sub   24       ARTICLE IV REPRESENTATIONS AND WARRANTIES
OF ARMADA SECTION 4.1   Organization, Standing and Power   26 SECTION 4.2  
Capital Structure   26

 

 

 

 

SECTION 4.3   Authority; No Conflicts   27 SECTION 4.4   Reports and Financial
Statements   28 SECTION 4.5   Information Supplied   31 SECTION 4.6   Board
Approval   31 SECTION 4.7   No Vote Required   31 SECTION 4.8   Ownership of
Shares   31 SECTION 4.9   Litigation; Compliance with Laws; Permits   31 SECTION
4.10   Brokers or Finders   32 SECTION 4.11   Absence of Certain Changes or
Events   32 SECTION 4.12   Taxes   32 SECTION 4.13   Affiliate Transactions   34
SECTION 4.14   Environmental Matters   35 SECTION 4.15   Intellectual Property  
35 SECTION 4.16   Certain Agreements   36 SECTION 4.17   Armada Plans; Labor
Matters   38 SECTION 4.18   Insurance   40 SECTION 4.19   Real Property   40
SECTION 4.20   Personal Property   40 SECTION 4.21   Regulatory Matters   40
SECTION 4.22   Derivatives   41 SECTION 4.23   Oil and Gas Interests   41
SECTION 4.24   Accountants   42 SECTION 4.25   Tax-Free Reorganization   42    
  ARTICLE V COVENANTS RELATING TO CONDUCT OF BUSINESS SECTION 5.1   Conduct of
Business of Mesa Pending the Acquisition   43 SECTION 5.2   Mesa Operational
Matters   46 SECTION 5.3   Conduct of Business of Armada Pending the Acquisition
  46 SECTION 5.4   Armada Operational Matters   48       ARTICLE VI ADDITIONAL
AGREEMENTS SECTION 6.1   Preparation of the Proxy Statement and Registration
Statement   49 SECTION 6.2   Access to Information   50 SECTION 6.3  
Notification of Certain Matters   50 SECTION 6.4   All Reasonable Efforts   51
SECTION 6.5   No Solicitation of Transactions   51 SECTION 6.6   Directors’ and
Officers’ Indemnification and Insurance   54 SECTION 6.7   Public Announcements
  55 SECTION 6.8   Takeover Statutes   55 SECTION 6.9   Stockholder Litigation  
56 SECTION 6.10   Tax-Free Reorganization   56 SECTION 6.11   Section 16 Matters
  56 SECTION 6.12   Board of Directors   56 SECTION 6.13   Management   56
SECTION 6.14   Employment Agreements   56 SECTION 6.15   Armada Stock Plan   56
SECTION 6.16   Employee Matters   56 SECTION 6.17   Disposition of Specified
Properties   57       ARTICLE VII CONDITIONS PRECEDENT SECTION 7.1   Conditions
to Each Party’s Obligation to Effect the Acquisition   57

 

 

 

 

SECTION 7.2   Additional Conditions to Obligations of Armada   57 SECTION 7.3  
Additional Conditions to Obligations of Mesa   58             ARTICLE VIII
TERMINATION AND ABANDONMENT     SECTION 8.1   Termination   59 SECTION 8.2  
Effect of Termination   60 SECTION 8.3   Termination Fees   61       ARTICLE IX
GENERAL PROVISIONS SECTION 9.1   Non-Survival of Representations, Warranties and
Agreements   63 SECTION 9.2   Notices   63 SECTION 9.3   Interpretation   64
SECTION 9.4   Counterparts   64 SECTION 9.5   Entire Agreement; No Third-Party
Beneficiaries   64 SECTION 9.6   Governing Law; Waiver of Jury Trial   64
SECTION 9.7   Severability   65 SECTION 9.8   Amendment   65 SECTION 9.9  
Extension; Waiver   65 SECTION 9.10   Assignment   65 SECTION 9.11   Submission
to Jurisdiction; Waivers   65 SECTION 9.12   Specific Performance   66 SECTION
9.13   Effect of Investigation   66 SECTION 9.14   Definitions   66

 

 

 

 

ASSET PURCHASE AGREEMENT AND PLAN OF REORGANIZATION

 

THIS ASSET PURCHASE AGREEMENT AND PLAN OF REORGANIZATION, dated as of November
14, 2012 (this “Agreement”), among Armada Oil, Inc., a corporation organized
under the laws of the State of Nevada (“Armada”), Mesa Energy Holdings, Inc., a
corporation organized under the laws of the State of Delaware (“Mesa”) and Mesa
Energy, Inc., a corporation organized under the laws of the State of Nevada and
a direct wholly-owned subsidiary of Mesa (“Mesa Sub”). Each of Armada, Mesa and
Mesa Sub are sometimes referred to herein individually as a “Party” and
collectively as the “Parties.”

 

WITNESSETH:

 

WHEREAS, Armada is an independent oil and gas company focusing on discovering,
acquiring and developing multiple objective onshore oil and natural gas
resources in prolific and productive geological formations in North America;

 

WHEREAS, Mesa is an exploration and production company in the oil and gas
industry with a focus on growing reserves primarily through the acquisition and
enhancement of high quality producing properties and the development of highly
diversified developmental drilling opportunities;

 

WHEREAS, Mesa conducts all of its operations through Mesa Sub and currently owns
producing oil and natural gas properties in Plaquemines and Lafourche Parishes
in Louisiana as well as developmental properties in Major and Garfield Counties,
OK and Wyoming County, NY;

 

WHEREAS, Mesa’s one hundred percent (100%) ownership interest of Mesa Sub
constitutes substantially all of its assets;

 

WHEREAS, Armada desires to acquire substantially all of Mesa’s assets for the
Acquisition Consideration, as defined herein, pursuant to Delaware General
Corporation Law (the “DGCL”) §271 (the “Acquisition”) on the terms and
conditions set forth herein;

 

WHERAS, Mesa desires to sell to Armada substantially all of Mesa’s assets for
the Acquisition Consideration pursuant to DGCL §271 on the terms and conditions
set forth herein;

 

WHEREAS, Armada, Mesa and Mesa Sub intend for the Acquisition, followed by the
Dissolution, as defined herein, of Mesa (collectively, the “Reorganization”) to
constitute a “reorganization” within the meaning of Section 368(a)(1)(C) of the
Code and for this Agreement to constitute a “plan of reorganization” within the
meaning of Treasury Regulations Sections 1.368-2(g) and 1.368-3;

 

WHEREAS, (i) the board of directors (the “Board of Directors”) of Mesa has
approved and recommended approval of this Agreement and the transactions
contemplated hereby, including but not limited to, the Reorganization by its
stockholders; (ii) the Board of Directors of Armada has approved this Agreement
and the transactions contemplated hereby, including but not limited to, the
Acquisition; and (iii) Mesa, in its capacity as sole stockholder of Mesa Sub,
has agreed to approve this Agreement and the transactions contemplated hereby,
including but not limited to, the Reorganization by unanimous written consent
immediately after execution of this Agreement in accordance with the
requirements of the Nevada Revised Statutes (the “NRS”) as provided for herein;
and

 

WHEREAS, as a condition and inducement to Armada’s willingness to enter into
this Agreement, Randy M. Griffin, Mesa’s Chairman of the Board and Chief
Executive Officer, Ray L. Unruh, its President, Secretary, and Director, Rachel
L. Dillard, its Chief Financial Officer, David L. Freeman, its Executive Vice
President - Oil and Gas Operations, James J. Cerna, Jr., its Director, Kenneth
T. Hern, its Director, and Fred B. Zaziski, its Director each has entered into a
Voting Agreement with Mesa simultaneous herewith (collectively, the “Voting
Agreements”), which have been approved by Mesa’s Board of Directors.

 

 

 

 

EXECUTION COPY

 

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth in this
Agreement, and intending to be legally bound hereby, the Parties agree as
follows:

 

ARTICLE I

THE ACQUISITION

 

SECTION 1.1 The Acquisition. On the terms and subject to the conditions
contained in this Agreement, at the Closing, Mesa shall sell, assign, transfer
and convey to Armada, and Armada shall purchase, acquire and accept from Mesa,
all of the issued and outstanding stock of Mesa Sub owned by Mesa (collectively,
the “Purchased Assets”) for the Acquisition Consideration, as defined below.

 

SECTION 1.2 The Acquisition Consideration.

 

(a) The consideration for the Purchased Assets will consist of the following
(collectively, the “Acquisition Consideration”):

 

(i) 0.40 shares (subject to rounding as provided in Section 1.2(b)) of validly
issued, fully paid and non-assessable shares of Armada Common Stock (the “Stock
Consideration”) for each share of the common stock, par value $0.0001 per share,
of Mesa (the “Mesa Common Stock”) issued and outstanding as of the Closing Date
(the “Consideration Ratio”), which Mesa shall distribute pro rata to each holder
of shares of Mesa Common Stock as of the close of business on the Business Day
immediately prior to the Closing Date, in accordance with Section 2.1;

 

(ii) Armada shall issue, in satisfaction of Mesa’s obligations under the Mesa
Stock Options, Mesa Restricted Stock Grants and Mesa Warrants, all as defined
and described below, substantially comparable options, restricted shares and
warrants (the “Derivative Consideration), with such share and price adjustments
as more fully described below in Section 2.2 hereof; and

 

(iii) Armada shall assume and agree to pay, perform and discharge all of Mesa’s
liabilities arising on or before the Closing Date, as defined below, or as
specifically permitted under the terms of this Agreement.

 

(b)         Notwithstanding any other provision in this Agreement, no fractional
shares of Armada Common Stock and no certificates or other evidence of ownership
thereof will be issued in connection with the Acquisition or the Reorganization,
and no holder of Mesa Common Stock shall be entitled to any voting rights,
rights to receive any dividends or distributions or other rights as a
stockholder of Armada with respect to any fractional share of Armada Common
Stock that would have otherwise been deliverable to such holder of Mesa Common
Stock in connection with the Reorganization. To the extent that any shareholder
of Mesa would otherwise be entitled to receive a fractional share of Armada
Common Stock in connection with the Reorganization, in lieu of any fractional
shares of Armada Common Stock that would have otherwise been issued, the Stock
Consideration will be increased by a number of shares of Armada Common Stock
equal to the number of Mesa shareholders entitled to receive an additional share
of Armada Common Stock based upon the rounding up or down to the nearest whole
number (with a fractional interest equal to 0.5 rounded upward to the nearest
whole number); provided, that each such holder of Mesa Common Stock shall
receive at least one share of Armada Common Stock.

 

Page 2 of 73

 

 

(c)         Notwithstanding any other provision in this Agreement, any liability
of Mesa not constituting the Assumed Liabilities will be a retained liability of
Mesa, and shall remain the sole responsibility of Mesa and shall be retained,
paid, performed and discharged by Mesa.

 

SECTION 1.3 The Dissolution. On the terms and subject to the conditions set
forth in this Agreement, and in accordance with the DGCL and the Mesa
Stockholder Consent, as defined herein, within two (2) Business Days after the
Closing Date, Mesa shall file a certificate of dissolution (the “Mesa
Certificate of Dissolution”) with the Secretary of State of Delaware to dissolve
Mesa (the “Dissolution”) and to effect the distribution of the Stock
Consideration and the Derivative Consideration in accordance with Sections 2.1
and 2.2 in furtherance of the Reorganization.

 

SECTION 1.4 Closing. On the terms and subject to the conditions set forth in
this Agreement, the closing of the Acquisition and the transactions contemplated
by this Agreement (the “Closing”) will take place as soon as possible, but in
any event no later than the fifth (5th) Business Day after the satisfaction or
waiver (subject to Applicable Law) of the conditions set forth in Article VII
(other than those conditions which by their nature are intended to be satisfied
at the Closing, but subject to the satisfaction or waiver (subject to Applicable
Law) of those conditions at the Closing) unless another time or date is agreed
to in writing by the Parties (the actual time and date of the Closing being
referred to herein as the “Closing Date”). The Closing shall be held at the
offices of Sierchio & Company, LLP, 430 Park Avenue, Suite 702, New York, New
York 10022, unless another place is agreed to in writing by the Parties.

 

SECTION 1.5 Further Assurances. At and after the Closing Date, the officers of
Mesa shall be authorized to execute and deliver, in the name and on behalf of
Mesa, any deeds, bills of sale, assignments or assurances and to take and do, in
the name and on behalf of Mesa or Mesa Sub, any other actions and things to
vest, perfect or confirm of record or otherwise in Armada any and all right,
title and interest in, to and under any of the rights, properties or assets
acquired or to be acquired by Armada as a result of, or in connection with, the
Acquisition.

 

SECTION 1.6 Certain Adjustments. If, between the date of this Agreement and the
Closing Date, the outstanding Mesa Common Stock shall have been changed into a
different number of shares or different class by reason of any reclassification,
recapitalization, stock split, split-up, combination, readjustment or exchange
of shares or a stock dividend or dividend payable in any other securities shall
be declared with a record date within such period, or any similar event shall
have occurred, the Stock Consideration shall be appropriately adjusted to
provide to the holders of Mesa Common Stock, Mesa Warrants, Mesa Stock Options
and Mesa Restricted Stock Grants the same economic effect as contemplated by
this Agreement prior to such event; provided, that nothing in this Section 1.6
shall be construed to permit Mesa to take any action with respect to its
securities that is prohibited by this Agreement.

 

SECTION 1.7 Right to Revise Structure. At Armada’s election, the Acquisition may
alternatively be structured so that Mesa or Mesa Sub is merged with and into
Armada or a Subsidiary of Armada; provided, that no such change shall (a) alter
or change the amount or kind of the Stock Consideration or alter or change
adversely the treatment of the holders of Mesa Stock Options, Mesa Restricted
Stock Grants or Mesa Warrants, or (b) conflict with Section 6.10. In the event
Armada makes such an election, Mesa and Mesa Sub shall cooperate with Armada and
shall execute an appropriate amendment to this Agreement to effect such
election.

 

Page 3 of 73

 

 

ARTICLE II

DISTRIBUTION OF CERTIFICATES

 

SECTION 2.1 Distribution Procedures. Each holder of record of shares of Mesa
Common Stock as of the close of business on the Business Day immediately prior
to the Closing Date shall be entitled to receive as a distribution from Mesa
0.40 shares (subject to rounding as provided in Section 1.2(b)) of the Stock
Consideration for each share of Mesa Common Stock held by such person as of such
time. As promptly as practicable, but in any event within ten (10) Business Days
after the Closing Date, Mesa shall, or shall cause such bank or trust company
Mesa appoints (which shall be reasonably acceptable to Armada) for the purpose
of distributing certificates of Armada Common Stock representing the Stock
Consideration (the “Liquidation Agent”) to, send to each holder of record of
shares of Mesa Common Stock as of the close of business on the Business Day
immediately prior to the Closing Date certificates of Armada Common Stock
representing the Stock Consideration to which each holder is entitled.
Notwithstanding the foregoing, the shares of Armada Common Stock constituting
Stock Consideration to be distributed, at Armada’s option, may be in
uncertificated book-entry form, unless a physical certificate is requested by a
holder of shares of Mesa Common Stock or is otherwise required under Applicable
Law. If shares of Armada Common Stock are distributed in uncertificated
book-entry form, Mesa or Liquidation Agent shall, or shall cause the transfer
agent for Armada’s Common Stock to, transmit to each holder of Mesa Common Stock
who is entitled to receive the Stock Consideration a confirmation that the
Armada Common Stock to be issued to such holder has been registered in such
person’s name on Armada’s stock ledger. No interest will be paid or will accrue
on the Stock Consideration. In the event of a transfer of ownership of shares of
Mesa Common Stock which is not registered in the transfer records of Mesa (such
shares, the “Unregistered Transferred Shares”), the aggregate Stock
Consideration that the holder of record of such Unregistered Transferred Shares
has the right to receive with respect thereto pursuant to this Section 2.1 may
be issued and paid to the transferee of such Unregistered Transferred Shares if
(A) a certificate representing such Unregistered Transferred Shares is presented
to Mesa or Liquidation Agent accompanied by all documents required to evidence
and effect such transfer and (B) the Person requesting such payment of Stock
Consideration shall (1) pay to Mesa or Liquidation Agent any applicable stock
transfer taxes required as a result of such payment to a Person other than the
registered holder of such Unregistered Transferred Shares or (2) establish to
the reasonable satisfaction of Mesa or Liquidation Agent that such stock
transfer taxes have been paid or are not applicable.

 

SECTION 2.2 Mesa Stock Options; Restricted Stock Grants; Warrants.

 

(a) Mesa Stock Options. Subject to the terms hereof and, to the extent required
by the terms of the Mesa Stock Options, the consent thereto of the holders of
the Mesa Stock Options, Armada shall assume all outstanding Mesa Stock Options,
vested and unvested, disclosed in Schedule 2.2(a) of the Mesa Disclosure Letter
in connection with the transactions contemplated hereby. Not later than ten (10)
days prior to the scheduled or anticipated Closing Date, Mesa shall send a
notice to all holders of Mesa Stock Options, which notice shall notify such
holders that Armada will be assuming all Mesa Stock Options following the
Closing Date, or substituting new options therefor, pursuant to Armada’s Option
Plan (a “Converted Option”). All holders of Mesa Stock Options shall be, subject
to Section 2.6, entitled to receive a number of stock options pursuant to
Armada’s Option Plan allowing the holder to purchase a number of shares of
Armada Common Stock equal to the product of (i) 0.40 multiplied by (ii) the
number of Mesa Stock Options currently held by such holder immediately prior to
the Closing Date (with any fraction resulting from such multiplication to be
rounded to the nearest whole number, and with 0.5 shares rounded upward to the
nearest whole number) with the exercise price per share of the new option equal
to the quotient of (y) the exercise price of the Mesa Stock Option divided by
(z) 0.40 (rounded to the nearest whole cent, and with $0.005 rounded upward to
the nearest whole cent). Such new stock option, to the extent permitted by
applicable law and Armada’s Option Plan, shall have the same vesting schedule
and other terms and conditions as such holder’s Mesa Stock Option.

 

Page 4 of 73

 

 

(b) Mesa Restricted Stock Grants. Subject to the terms hereof and, to the extent
required by the terms of the Mesa Restricted Stock Grants, the consent thereto
of the holders of Mesa Restricted Stock Grants, Armada shall assume all
outstanding Mesa Restricted Stock Grants disclosed in Schedule 2.2(b) of the
Mesa Disclosure Letter in connection with the transactions contemplated hereby.
Not later than ten (10) days prior to the scheduled or anticipated Closing Date,
Mesa shall send a notice to all holders of Mesa Restricted Stock Grants, which
notice shall notify such holders that Armada will be assuming all Mesa
Restricted Stock Grants following the Closing Date, or substituting new
restricted share agreements therefor, pursuant to Armada’s Option Plan (a
“Converted Restricted Stock Grant”). All holders of Mesa Restricted Stock Grants
shall be, subject to Section 2.6, entitled to receive a number of restricted
stock awards to purchase a number of shares of Armada Common Stock equal to the
product of (i) 0.40 multiplied by (ii) the number of Mesa Restricted Stock
Grants held by such holder immediately prior to the Closing Date (with any
fraction resulting from such multiplication to be rounded to the nearest whole
number, and with 0.5 shares rounded upward to the nearest whole number). Such
new restricted grant, to the extent permitted by applicable law and Armada’s
Option Plan, shall have the same vesting schedule and other terms and conditions
as such holder’s Mesa Restricted Stock Grants.

 

(c) Mesa Warrants. Subject to the terms hereof and, to the extent required by
the terms of the Mesa Warrants, the consent thereto of the holders of Mesa
Warrants, Armada shall assume all outstanding Mesa Warrants. At Closing, each
Mesa Warrant which is outstanding immediately prior to the Closing Date shall,
in accordance with its terms, cease to represent a right to acquire shares of
Mesa Common Stock and shall be converted, at the Closing Date, into a right to
acquire shares of Armada Common Stock (a “Converted Warrant”), on the same
contractual terms and conditions as were in effect immediately prior to the
Closing Date under the terms of the Mesa Warrant or other related agreement or
award pursuant to which such Mesa Warrant was granted; provided, that (i) the
number of shares of Armada Common Stock subject to each such Converted Warrant
shall be equal to the product of (A) 0.40 multiplied by (B) the number of shares
of Mesa Common Stock subject to each such Mesa Warrant immediately prior to the
Closing Date (with any fraction resulting from such multiplication to be rounded
to the nearest whole number, and with 0.5 shares rounded upward to the nearest
whole number, unless such Mesa Warrant provides for different treatment of
fractions of a share in such circumstances), with any fractional shares rounded
down to the next lower whole number of shares, and (ii) such Converted Warrant
shall have an exercise price per share of Armada Common Stock equal to the
quotient of (A) the exercise price per share of Mesa Common Stock subject to
such Converted Warrant immediately prior to the Closing Date divided by (B) 0.40
(rounded to the nearest whole cent, and with $0.005 rounded upward to the
nearest whole cent, unless such Mesa Warrant provides for different treatment of
fractions of a cent in such circumstances), with any fractional cents rounded up
to the next higher number of whole cents. Not later than ten (10) days prior to
the scheduled or anticipated Closing Date (or within any other timeframe
required by the terms of a Mesa Warrant), Mesa shall send a notice to all
holders of Mesa Warrants of the foregoing.

 

(d) Prior to Closing, Mesa shall take any actions necessary to effect the
transactions anticipated by Section 2.2(a) and (b) under the Mesa Stock Plans
and any option agreement thereunder and any other plan or arrangement of Mesa
(whether written or oral, formal or informal). Prior to the Closing Date, Armada
shall take any actions necessary to effect the transactions anticipated by
Section 2.2(a) and (b) under the Armada Stock Plans. As soon as practicable
following the date hereof, Mesa shall deliver or cause to be delivered to each
holder of a Mesa Stock Option and/or Mesa Restricted Stock Grant and/or Mesa
Warrants any certifications, notices or other communications required by the
terms of such Mesa Stock Option and/or Mesa Restricted Stock Grant and/or Mesa
Warrant or any agreement entered into with respect thereto to be delivered to
such holder prior to the consummation of the Acquisition and the other
transactions contemplated by this Agreement.

 

Page 5 of 73

 

 

(e) Armada shall take all corporate action necessary to reserve for issuance a
sufficient number of shares of Armada Common Stock for delivery upon exercise of
all Converted Options, Converted Restricted Stock Grants and Converted Warrants.

 

(f) Mesa shall take all steps to ensure that, at the Closing Date, neither it
nor any of its Subsidiaries is or will be bound by any Mesa Stock Options, other
options, warrants, rights, agreements or awards which would entitle any Person,
other than Armada or its Subsidiaries, to own any capital stock of Mesa or any
of its Subsidiaries or to Armada any payment, right or interest in respect
thereof. As soon as practicable after the Closing Date, Armada shall take
appropriate actions to collect Mesa Options and Mesa Restricted Stock Grants and
the agreements evidencing the same, which shall be deemed to be canceled and
shall entitle the holder to exchange the Mesa Options and Mesa Restricted Stock
Grants for Converted Options and Converted Restricted Stock Grants as provided
above.

 

SECTION 2.3 No Further Ownership Rights in Mesa Common Stock. All Stock
Consideration paid upon distribution of shares of Armada Common Stock in
accordance with the terms of Article II shall be deemed to have been paid in
full satisfaction of all rights pertaining to the shares of Mesa Common Stock.
Upon completion of the Dissolution, all shares of Mesa Common Stock shall be
void and no holder of shares of Mesa Common Stock shall have any further rights
or obligations with regard to Mesa.

 

SECTION 2.4 No Liability. None of Armada, Mesa, Mesa Sub or the Liquidation
Agent shall be liable to any Person in respect of any Stock Consideration
delivered to a public official pursuant to any applicable abandoned property,
escheat or similar law, or delivered pursuant to the judgment, order or decree
of any court or tribunal.

 

SECTION 2.5 Withholding Rights. Each of the Liquidation Agent, Armada and Mesa
Sub shall be entitled to withhold from any consideration payable or otherwise
deliverable pursuant to this Agreement any portion thereof as is reasonably
necessary to ensure all withholding obligations under Applicable Law are met. To
the extent that such consideration is so withheld, it shall be treated for all
purposes under this Agreement as having been paid or delivered to the Person to
whom such consideration would otherwise have been paid or delivered.

 

SECTION 2.6 Stock Transfer Books. The stock transfer books of Mesa shall be
closed immediately upon the Closing and there shall be no further registration
of transfers of shares of Mesa Common Stock thereafter on the records of Mesa.

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF MESA

 

Except as disclosed in (i) Mesa’s Annual Report on Form 10-K for the Fiscal Year
Ended December 31, 2011 (the “Form 10-K”) and any Mesa SEC Reports filed
subsequent to the filing of the Form 10-K and prior to the date hereof
(excluding any risk factor disclosure and any disclosure included in any
“forward-looking statements” disclaimer or other statements included in the Form
10-K and such Mesa SEC Reports that are predictive, non-specific,
forward-looking or primarily cautionary in nature), but only to the extent the
relevance of such disclosure as an exception to a representation or warranty in
this Article III is reasonably apparent on its face or (ii) the disclosure
letter delivered by Mesa to Armada on the date hereof (the “Mesa Disclosure
Letter”), provided, that any disclosure in any schedule of the Mesa Disclosure
Letter shall only qualify (A) the representation or warranty made in the
corresponding Section of this Article III and (B) other representations and
warranties in this Article III to the extent the relevance of such disclosure to
such other representations and warranties is reasonably apparent on its face
(notwithstanding the omission of a reference or cross-reference thereto), Mesa
represents and warrants to Armada as set forth in this Article III.

 

Page 6 of 73

 

 

SECTION 3.1 Organization, Standing and Power; Subsidiaries.

 

(a) Except as disclosed in Schedule 3.1(a) of the Mesa Disclosure Letter, Mesa
and each of its Subsidiaries is a corporation or other Person duly organized,
validly existing and in good standing under the laws of its respective
jurisdiction of incorporation or organization, has the requisite power and
authority to own, lease and operate its assets and properties and to carry on
its business as now being conducted. Mesa and each of its Subsidiaries is duly
qualified and in good standing to do business in each jurisdiction in which the
nature of its business or the ownership or leasing of its properties makes such
qualification necessary, other than in such jurisdictions where the failure so
to qualify or to be in good standing has not had and would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect on
Mesa. The copies of the certificate of incorporation and bylaws of Mesa and of
its Subsidiaries that were previously furnished or made available to Armada are
true, complete and correct copies of such documents as in effect on the date of
this Agreement and have not been amended since the date hereof, and neither Mesa
nor any of its Subsidiaries is in violation of any of their respective
organizational documents.

 

(b) All the outstanding shares of capital stock of, or other equity interests
in, each of Mesa’s Subsidiaries, including, but not limited to Mesa Sub, have
been duly authorized and validly issued and are fully paid and non-assessable,
are not subject to and were not issued in violation of any preemptive rights,
and are owned directly or indirectly by Mesa, free and clear of all Liens, other
than Permitted Liens and free of any other restriction (including any
restriction on the right to vote, sell or otherwise dispose of such capital
stock or other ownership interests). Schedule 3.1(b) of the Mesa Disclosure
Letter lists all of the Subsidiaries of Mesa and, for each such Subsidiary, the
jurisdiction of its incorporation or organization and its directors and officers
as of the date of this Agreement. Neither Mesa nor any of its Subsidiaries
directly or indirectly owns any equity or similar interest in, or any interest
convertible into or exchangeable or exercisable for, any corporation,
partnership, joint venture or other business association or entity. Mesa does
not own, directly or indirectly, any voting interest in any Person that would
create a filing obligation by Armada under the Hart-Scott-Rodino Antitrust
Improvements Act of 1976, as amended.

 

SECTION 3.2 Capital Structure.

 

(a) The authorized capital stock of Mesa consists of (x) 300,000,000 shares of
Mesa Common Stock and (y) 10,000,000 shares of preferred stock, par value
$0.0001 per share (“Mesa Preferred Stock”). As of the date of this Agreement,
there were outstanding (i) 84,330,477 shares of Mesa Common Stock; (ii) no
shares of Mesa Preferred Stock; (iii) Mesa Stock Options to purchase an
aggregate of 2,827,000 shares of Mesa Common Stock (of which options to purchase
an aggregate of 2,138,000 shares of Mesa Common Stock were exercisable); (iv)
warrants to purchase an aggregate of 500,000 shares of Mesa Common Stock (the
“Mesa Warrants”); and (v) 870,000 awarded but unvested Mesa Restricted Stock
Grants. Additionally, as of the date of this Agreement, there were no shares of
Mesa Common Stock held by Mesa as Treasury Shares. All outstanding shares of
capital stock or other equity securities of Mesa and its Subsidiaries have been,
and all shares of capital stock of Mesa that may be issued pursuant to the Mesa
Warrants or any Mesa Stock Options will be, when issued in accordance with the
respective terms thereof, duly authorized and validly issued and are, or will
be, when issued in accordance with the terms, fully paid and non-assessable. No
shares of capital stock or other equity interests of Mesa or any of its
Subsidiaries are entitled to or have been issued in violation of any preemptive
rights. No Subsidiary of Mesa owns any shares of capital stock of Mesa. Schedule
3.2(a) of the Mesa Disclosure Letter contains a complete and correct list as of
the date hereof, of (w) each outstanding Mesa Stock Option, including with
respect to each such option the holder, date of grant, exercise price and number
of shares of Mesa Common Stock subject thereto, (x) all outstanding Mesa
Restricted Stock Grants, including with respect to each such share and unit the
holder and date of grant, (y) all Mesa Warrants, including with respect to each
such Mesa Warrant the holder, date, exercise price and number of shares of Mesa
Common Stock subject thereto and (z) all notes for debt issued by Mesa including
the holder, maturity date, conversion price, principal amount and interest rate.

 

Page 7 of 73

 

 

(b) There are no outstanding bonds, debentures, notes or other indebtedness of
Mesa or any of its Subsidiaries having the right to vote (or convertible into,
or exchangeable for, securities having the right to vote) on any matters on
which stockholders of Mesa or any of its Subsidiaries may vote. Except for: (x)
500,000 shares reserved for issuance upon exercise of the Mesa Warrants, and (y)
5,000,000 shares of Mesa Common Stock reserved for issuance under the Mesa Stock
Plans there are no issued, reserved for issuance or outstanding (i) shares of
capital stock or other voting securities of or other ownership interest in Mesa
or any of its Subsidiaries, (ii) securities convertible into or exchangeable for
shares of capital stock or other voting securities of or other ownership
interest in Mesa or any of its Subsidiaries, (iii) warrants, calls, options or
other rights to acquire from Mesa or any of its Subsidiaries, or other
obligations of Mesa or any of its Subsidiaries to issue, any capital stock,
other voting securities or securities convertible into or exchangeable for
capital stock or other voting securities of or other ownership interest in Mesa
or any of its Subsidiaries or (iv) restricted shares, stock appreciation rights,
performance units, contingent value rights, “phantom” stock or similar
securities or rights that are derivative of, or provide economic benefits based,
directly or indirectly, on the value or price of, any capital stock of, or other
voting securities of or ownership interest in, Mesa or any of its Subsidiaries
(the items in clauses (i) through (iv) being referred to collectively as the
“Mesa Securities”). There are no outstanding obligations of Mesa or any of its
Subsidiaries to repurchase, redeem or otherwise acquire any of the Mesa
Securities or any shares of capital stock or other equity interest of any
Subsidiary of Mesa. Except for the Voting Agreements, neither Mesa nor any of
its Subsidiaries is a party to or bound by any agreement with respect to the
voting or registration of any Mesa Securities or any shares of capital stock or
other equity interest of any Subsidiary of Mesa. To the Knowledge of Mesa, as of
the date of this Agreement, other than as set forth in Schedule 3.2(a) of the
Mesa Disclosure Letter, no Person or group beneficially owns five percent (5%)
or more of Mesa’s outstanding voting securities, with the terms “group” and
“beneficially owns” having the meanings ascribed to them under Rule 13d-3 and
Rule 13d-5 under the Exchange Act.

 

(c) Except as disclosed in Schedule 3.1(c) of the Mesa Disclosure Letter, there
are no restrictions of any kind which prevent or restrict the payment of
dividends or other distributions by Mesa or any of its Subsidiaries other than
those imposed by any Applicable Law.

 

(d) (i) Each grant of Mesa Stock Options was made in accordance with the terms
of the applicable Mesa Stock Plan and any Applicable Laws; (ii) each grant of
Mesa Stock Options has a grant date identical to the date on which such Mesa
Stock Option was actually granted; (iii) each grant of Mesa Stock Options was
duly authorized no later than the date on which the grant of such Mesa Stock
Options was by its terms to be effective by all necessary corporate action,
including, as applicable, approval by Mesa’s Board of Directors (or a duly
constituted and authorized committee thereof), or a duly authorized delegate
thereof, and any required stockholder approval by the necessary number of votes
or written consents; and (iv) the per share exercise price of each Mesa Stock
Option was determined in accordance with the applicable Mesa Stock Plan and, to
the extent required pursuant to the terms of the applicable Mesa Stock Plan, was
equal to the fair market value of a share of Mesa Common Stock (determined in
accordance with the applicable Mesa Stock Plan) on the applicable date on which
the related grant was by its terms to be effective.

 

Page 8 of 73

 

 

SECTION 3.3 Authority; No Conflicts.

 

(a) Mesa has all requisite corporate power and authority to enter into this
Agreement and to consummate the transactions contemplated hereby, subject to the
approval of this Agreement by the Mesa Stockholder Consent. The execution,
delivery and performance of this Agreement and the consummation of the
transactions contemplated hereby have been duly authorized by all necessary
corporate action on the part of Mesa, subject to the approval of this Agreement
by the Mesa Stockholder Consent, and no other corporate or stockholder action on
the part of Mesa is necessary or required. This Agreement has been duly executed
and delivered by Mesa and, assuming that this Agreement constitutes a valid and
binding agreement of Armada and constitutes a valid and binding agreement of
Mesa, enforceable against Mesa in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar laws relating to or affecting creditors
generally or by general equity principles (regardless of whether such
enforceability is considered in a proceeding in equity or at law).

 

(b) The execution and delivery of this Agreement and all other instruments and
agreements to be delivered by Mesa as contemplated hereby do not, and the
consummation of the transactions contemplated hereby and thereby will not (i)
conflict with any of the provisions of the certificate of incorporation or
by-laws or equivalent charter documents of Mesa or any of its Subsidiaries, in
each case as amended to the date of this Agreement, (ii) create any Lien (other
than Permitted Liens) on any of the properties or assets of Mesa or any of its
Subsidiaries, (iii) subject to receipt of the Mesa Necessary Consents, conflict
with or result in a breach of, or constitute a default under, or result in the
acceleration of any obligation or loss of any benefits under, any Contract or
other instrument to which Mesa or any of its Subsidiaries is a party or by which
any of their respective properties or assets are bound, or (iv) subject to
receipt of the Mesa Necessary Consents, contravene any Applicable Law, except,
in the case of clauses (ii), (iii) and (iv) above, for such Liens, conflicts,
breaches, defaults, consents, approvals, authorizations, declarations, filings
or notices which have not had and would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect on Mesa; provided,
that, for purposes of this Section 3.3(b), the term Material Adverse Effect
shall be deemed to include any event, circumstance, development, state of facts,
occurrence, change or effect that would prevent, materially impair or materially
delay the ability of Mesa or any of its Subsidiaries to consummate the
transactions contemplated by this Agreement.

 

(c) No consent, notice, waiver, approval, order or authorization of, or
registration, declaration or filing with, any Governmental Entity or Third Party
or expiry of any related waiting period is required by or with respect to Mesa
or any Subsidiary of Mesa in connection with the execution and delivery of this
Agreement by Mesa or the consummation of the Acquisition and the other
transactions contemplated hereby, except for those required under or in relation
to (i) state securities or “blue sky” laws (the “Blue Sky Laws”); (ii) the
Exchange Act; (iii) the Securities Act; (iv) the Mesa Certificate of
Dissolution; or (v) such consents, approvals, orders, authorizations,
registrations, declarations and filings and expiry of waiting periods the
failure of which to make or obtain or expire would not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect on Armada; and
the consents of Third Parties set forth on Schedule 3.3(c) of the Mesa
Disclosure Letter. Consents, approvals, orders, authorizations, registrations,
declarations and filings required under or in relation to any of the foregoing
clauses (i) through (v) are hereinafter referred to as “Mesa Necessary
Consents.”

 

SECTION 3.4 Reports and Financial Statements.

 

(a) Except as disclosed in Schedule 3. 4(a) of the Mesa Disclosure Letter, Mesa
has timely filed with or furnished to the SEC all reports, schedules, forms,
statements, prospectuses, registration statements and other documents required
to be filed or furnished by Mesa since January 1, 2011 (collectively, together
with documents filed with the SEC during such period by Mesa on a voluntary
basis in a Current Report on Form 8-K, but excluding the Proxy Statement and any
exhibits and schedules thereto and other information incorporated therein, the
“Mesa SEC Reports”). No Subsidiary of Mesa is required to file any form, report,
registration statement, prospectus or other document with the SEC.

 

Page 9 of 73

 

 

(b) As of its filing date (and as of the date of any amendment to the respective
Mesa SEC Report), each Mesa SEC Report complied, and each Mesa SEC Report filed
subsequent to the date of this Agreement will comply, as to form in all material
respects with the applicable requirements of the Securities Act, the Exchange
Act, and the Sarbanes-Oxley Act, as the case may be.

 

(c) As of its filing date (or, if amended or superseded by a filing prior to the
date of this Agreement, on the date of such subsequent filing), each Mesa SEC
Report filed pursuant to the Exchange Act did not, and each Mesa SEC Report
filed subsequent to the date of this Agreement will not, contain any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements made therein, in the light of the circumstances
under which they were made, not misleading.

 

(d) Each Mesa SEC Report that is a registration statement, as amended or
supplemented, if applicable, filed Mesa to the Securities Act, as of the date
such registration statement or amendment became effective, did not contain any
untrue statement of a material fact or omit to state any material fact required
to be stated therein or necessary to make the statements therein (in the case of
any prospectus included in such registration statement, in light of the
circumstances under which they were made) not misleading.

 

(e) Mesa has complied in all material respects with the applicable provisions of
the Sarbanes-Oxley Act.

 

(f) Mesa maintains disclosure controls and procedures required by Rule 13a-15 or
15d-15 under the Exchange Act. Except to the extent otherwise stated in Mesa’s
most recent Form 10-K or Form 10-Q filed with the SEC, such disclosure controls
and procedures are designed to ensure that information required to be disclosed
by Mesa is recorded and reported on a timely basis to the individuals
responsible for the preparation of Mesa’s filings with the SEC and other public
disclosure documents.

 

(g) Mesa and its Subsidiaries have established and maintained a system of
internal control over financial reporting (as required by in Rule 13a-15 under
the Exchange Act) (“internal controls”). Such internal controls are effective in
providing reasonable assurance regarding the reliability of Mesa’s consolidated
financial reporting and the preparation of Mesa’s consolidated financial
statements for external purposes in accordance with generally accepted
accounting principles in the United States (“GAAP”). Mesa has disclosed, based
on its most recent evaluation of internal controls prior to the date of this
Agreement, to Mesa’s auditors and audit committee (i) any deficiencies,
significant deficiencies and material weaknesses in the design or operation of
internal controls which are reasonably likely to adversely affect Mesa’s ability
to record, process, summarize and report financial information, (ii) any fraud,
whether or not material, that involves management or other employees who have a
significant role in Mesa’s internal controls and (iii) any pending and, to the
Knowledge of Mesa, threatened claim or allegation regarding any of the
foregoing. Mesa has made available to Armada prior to the date of this Agreement
any such disclosure made by management to Mesa’s auditors and audit committee
since January 1, 2011.

 

(h) There are no outstanding loans or other extensions of credit including in
the form of a personal loan (within the meaning of Section 402 of the
Sarbanes-Oxley Act) made by Mesa or any of its Subsidiaries to any executive
officer (as defined in Rule 3b-7 under the Exchange Act) or director of Mesa.
Mesa has not, since the enactment of the Sarbanes-Oxley Act, taken any action
prohibited by Section 402 of the Sarbanes-Oxley Act.

 

Page 10 of 73

 

 

(i) Each principal executive officer and principal financial officer of Mesa (or
each former principal executive officer and principal financial officer of Mesa,
as applicable) have made all certifications required by Rule 13a-14 and 15d-14
under the Exchange Act and Sections 302 and 906 of the Sarbanes-Oxley Act and
any related rules and regulations promulgated by the SEC, and the statements
contained in any such certifications are complete and correct. For purposes of
this Agreement, “principal executive officer” and “principal financial officer”
shall have the meanings given to such terms in the Sarbanes-Oxley Act.

 

(j) Schedule 3.4(j) of the Mesa Disclosure Letter describes, and Mesa has
delivered to Armada copies of the documentation creating or governing, all
securitization transactions and other off-balance sheet arrangements (as defined
in Item 303 of Regulation S-K of the SEC) that existed or were effected by Mesa
or its Subsidiaries since January 1, 2011.

 

(k) Other than as disclosed in the Mesa SEC Reports, since January 1, 2011,
there has been no transaction, or series of similar transactions, agreements,
arrangements or understandings, nor are there any proposed transactions as of
the date of this Agreement, or series of similar transactions, agreements,
arrangements or understandings to which Mesa or any of its Subsidiaries was or
is to be a party, that would be required to be disclosed under Item 404 of
Regulation S-K promulgated under the Securities Act.

 

(l) The audited consolidated financial statements and unaudited consolidated
interim financial statements (including, in each case, any notes thereto) of
Mesa included or incorporated by reference in the Mesa SEC Reports fairly
present (and in the case of such consolidated financial statements included or
incorporated by reference in filings made after the date hereof, will fairly
present), in conformity with GAAP applied on a consistent basis (except as may
be indicated in the notes thereto), in all material respects the consolidated
financial position of Mesa and its consolidated Subsidiaries as of the dates
thereof and their consolidated results of operations and cash flows for the
periods then ended (subject to normal and recurring year-end audit adjustments
in the case of any unaudited interim financial statements) and complied or, in
the case of consolidated financial statements included or incorporated by
reference in filings made after the date hereof, will comply, in all material
respects with applicable accounting requirements of the SEC.

 

(m) There are no liabilities of Mesa or any of its Subsidiaries of any kind
whatsoever, whether accrued, contingent, absolute, determined, determinable or
otherwise, other than (i) liabilities reflected in or reserved against in Mesa’s
consolidated financial statements filed with Mesa’s quarterly report on Form
10-Q for the fiscal quarter ended September 30, 2012, (ii) future executory
liabilities arising under any Mesa Contract (other than as a result of a breach
thereof) and (iii) accounts payable to trade creditors and accrued expenses
subsequently incurred in the ordinary course of business consistent with past
practice and that have not had and would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect on Mesa.

 

(n) Since January 1, 2011, Mesa has not received written notice from the SEC or
any other Governmental Entity that any of its accounting policies or practices
are, or may be, the subject of any review, inquiry, investigation or challenge
by the SEC or other Governmental Entity. There are no outstanding written
comments from the SEC with respect to any of the Mesa SEC Reports.

 

Page 11 of 73

 

 

(o) To the Knowledge of Mesa, since January 1, 2011, (i) it has not received any
substantive complaint, allegation, assertion or claim that Mesa or any of its
Subsidiaries has engaged in questionable accounting or auditing practices and
(ii) no current or former attorney representing Mesa or any of its Subsidiaries
has reported evidence of a material violation of securities laws, breach of
fiduciary duty or similar violation by Mesa or any of its officers, directors,
employees or agents to Mesa’s Board of Directors or any committee thereof or to
any director or executive officer of Mesa.

 

(p) To the Knowledge of Mesa, since January 1, 2011, no employee of Mesa or any
of its Subsidiaries has provided or is providing information to any law
enforcement agency regarding the commission or possible commission of any crime
or the violation or possible violation of any Applicable Laws of the type
described in Section 806 of the Sarbanes-Oxley Act (Protection for Employees of
Publicly Traded Companies who Provide Evidence of Fraud) by Mesa or any of its
Subsidiaries. Neither Mesa nor any of its Subsidiaries nor, to the Knowledge of
Mesa, any director, officer, employee, contractor, subcontractor or agent of
Mesa or any such Subsidiary has discharged, demoted, suspended, threatened,
harassed or in any other manner discriminated against an employee of Mesa or any
of its Subsidiaries in the terms and conditions of employment because of any
lawful act of such employee described in Section 806 of the Sarbanes-Oxley Act.

 

SECTION 3.5 Information Supplied. None of the information supplied or to be
supplied by Mesa or any of its affiliates (as such term is defined in Rule 12b-2
promulgated under the Exchange Act) for inclusion or incorporation by reference
in the registration statement of Armada on Form S-4, or on any similar successor
form thereto, or any amendment or supplement thereto pursuant to which shares of
Armada Common Stock issuable as part of the Acquisition Consideration, upon
exercise of all Converted Options, Converted Restricted Stock Grants and
Converted Warrants or otherwise in connection with the Acquisition will be
registered with the SEC (the “Registration Statement”) will at the time the
Registration Statement is declared effective by the SEC (or, with respect to any
post-effective amendment or supplement, at the time such post-effective
amendment or supplement becomes effective), contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary in order to make the statements therein, (with respect to any
prospectus included as part of such registration statement, in light of the
circumstances under which they were made), not misleading. The proxy statement
of Mesa to be filed as part of the Registration Statement with the SEC in
connection with the Acquisition and to be sent to the stockholders of Mesa in
connection with the Acquisition, and any amendments or supplements thereto
(collectively, the “Proxy Statement”) will not, on the date it is first mailed
to the stockholders of Mesa, contain any untrue statement of a material fact or
omit to state any material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading. The Proxy Statement will comply as to form in all material
respects with the requirements of the Exchange Act. Notwithstanding the
foregoing, no representation or warranty is made by Mesa with respect to
statements included or incorporated by reference in the Registration Statement
or Proxy Statement based on information supplied by Armada or any of their
respective representatives or advisors in writing specifically for use or
incorporation by reference therein.

 

SECTION 3.6 Board Approval; Mesa Stockholder Consent. Mesa’s Board of Directors,
by resolutions duly adopted at a meeting duly called and held and not
subsequently rescinded or modified in any way, has by unanimous vote of the
directors (including the disinterested directors) (i) declared that this
Agreement, the Acquisition, the Voting Agreements and the other transactions
contemplated hereby are advisable, fair to and in the best interests of Mesa and
the stockholders of Mesa, (ii) adopted this Agreement and approved the
Acquisition, the Voting Agreements and the transactions contemplated hereby and
thereby; (iii) directed that the approval of this Agreement and the Acquisition
be submitted for the written consent of stockholders owning a majority of Mesa’s
issued and outstanding common stock (the “Mesa Stockholder Consent”); and (iv)
recommended that the stockholders of Mesa approve this Agreement and the
Acquisition (the “Mesa Recommendation”). Within ten (10) days after the date of
this Agreement, or at such later date as required by the DGCL or other
applicable law, Mesa’s Board of Directors shall file a preliminary Proxy
Statement pursuant to which Mesa’s Board of Directors shall solicit the written
approval of this Agreement and the transactions contemplated hereby pursuant to
the Mesa Stockholder Consent.

 

Page 12 of 73

 

 

SECTION 3.7 Vote Required; No Dissenters’ Rights.

 

(a) Mesa Stockholders’ Vote Required. The affirmative vote of the holders of a
majority of the outstanding shares of Mesa Common Stock entitled to vote on
approval of this Agreement, the Reorganization and the Dissolution is the only
vote of the holders of any class or series of Mesa’s capital stock necessary to
consummate the transactions contemplated hereby, and may be done based upon
approval pursuant to the Mesa Stockholder Consent. Every stockholder of record
of Mesa is entitled to one (1) vote for each share of Mesa Common Stock standing
in its name on the records of Mesa.

 

(b) Mesa Sub Stockholder’s Vote Required. The affirmative vote of Mesa, the sole
holder of Mesa Sub’s common stock, is the only vote of the holders of any class
or series of Mesa Sub’s capital stock necessary to consummate the transactions
contemplated hereby, and may be done based upon written consent pursuant to the
NRS.

 

(c) No Dissenters’ Rights of Mesa Stockholders. Holders of Mesa Common Stock who
do not sign the Mesa Stockholder Consent (the “Dissenting Stockholders”) are not
entitled to appraisals pursuant to the DGCL, and neither Mesa nor Armada
undertake any obligation to repurchase any shares owned by any Dissenting
Stockholders.

 

(d) Dissenters’ Rights of Mesa Sub Stockholder. Holders of Mesa Sub Common Stock
who do not consent to this Agreement and the Reorganization have the right to
obtain payment for their shares of Mesa Sub Common Stock pursuant to the NRS.
Mesa, as the sole stockholder of Mesa Sub’s common stock, has agreed to consent
to the approval of this Agreement and the Reorganization and will not have the
right to obtain payment for its shares of Mesa Sub Common Stock pursuant to the
NRS.

 

SECTION 3.8 Brokers or Finders. No agent, broker, investment banker, financial
advisor or other firm or Person is or will be entitled to any broker’s or
finder’s fee or any other similar commission or fee in connection with any of
the transactions contemplated by this Agreement, based on arrangements made by
or on behalf of Mesa, its Subsidiaries or any of their respective officers,
directors or employees, except for C.K. Cooper & Company (the “Transaction
Financial Advisor”), whose fees and expenses will be paid by both Mesa and
Armada in accordance with the agreement entered into by Armada, Mesa and the
Transaction Financial Advisor. The amounts of any fees payable to the
Transaction Financial Advisor in connection with this Agreement or the
transactions contemplated hereby have been disclosed to Mesa and Armada.

 

SECTION 3.9 Litigation; Compliance with Laws; Permits.

 

(a) There is (i) no Action pending, or, to the Knowledge of Mesa, threatened,
against or affecting (A) Mesa or any of its Subsidiaries, (B) any of their
respective properties, assets or rights, (C) any of their respective present or
former officers, directors or employees in their respective capacities as such
or (D) any other Person for whom Mesa or its Subsidiaries may be liable, in each
case that has had or would reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect on Mesa or that in any manner
challenges or seeks to prevent, enjoin, alter or delay the Acquisition or any of
the other transactions contemplated hereby and (ii) no judgment, decree,
injunction, rule or order of any Governmental Entity outstanding against, or, to
the Knowledge of Mesa, investigation by any Governmental Entity involving, (A)
Mesa or any of its Subsidiaries, (B) any of their respective present or former
officers, directors or employees in their respective capacities as such or (C)
any other Person for whom Mesa or its Subsidiaries may be liable, in each case
that has had or would reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect on Mesa or that in any manner challenges or
seeks to prevent, enjoin, alter or delay the Acquisition or any of the other
transactions contemplated hereby. To the Knowledge of Mesa, there is no valid
basis for any such Action or investigation. It is agreed that for the purpose of
this Section 3.9(a), effects resulting from or arising in connection with the
matters set forth in clause (B) of the definition of “Material Adverse Effect”
shall not be excluded in determining whether a Material Adverse Effect on Mesa
has occurred or would reasonably be expected to occur.

 

Page 13 of 73

 

 

(b) Mesa and each of its Subsidiaries is and, since January 1, 2011, has been in
compliance with, and, to the Knowledge of Mesa, is not under investigation with
respect to and, to the Knowledge of Mesa, has not been threatened to be charged
with or given written notice or other written communication alleging or relating
to a possible violation of, Applicable Laws, except for failures to comply or
violations that have not had and would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect on Mesa.

 

(c) Mesa and its Subsidiaries hold all licenses, authorizations, permits,
certificates, consents, approvals, variances, exemptions and orders from
Governmental Entities that are necessary for (i) the lawful operation of their
respective businesses as presently conducted and (ii) the lawful ownership, use,
occupancy and operation of their respective assets and properties (the “Mesa
Permits”), except to the extent that failure to hold any such Mesa Permit would
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect on Mesa. Mesa and each of its Subsidiaries is and, since January
1, 2011, has been in compliance with the terms of the Mesa Permits, except for
failures to comply or violations that have not had and would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect on
Mesa. All Mesa Permits (x) are valid and have not lapsed, been cancelled,
terminated or withdrawn and (y) can be renewed or transferred in the ordinary
course of business by Mesa or its Subsidiaries. Any application for the renewal
of any Mesa Permit which is due prior to the Closing Date will be timely made or
filed by Mesa or its Subsidiary prior to the Closing Date. No Action to modify,
suspend, revoke, withdraw, terminate or otherwise limit any Mesa Permit is
pending or, to the Knowledge of Mesa, threatened, and to the Knowledge of Mesa
there is no valid basis for such Action, including the transactions contemplated
hereby.

 

SECTION 3.10 Absence of Certain Changes or Events. Since January 1, 2012, the
business of Mesa and its Subsidiaries has been conducted in the ordinary course
consistent with past practices, and (a) there has not been any event,
circumstance, development, state of facts, occurrence, change or effect that has
had or would reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect on Mesa and (b) neither Mesa nor any of its Subsidiaries
has taken any action, or authorized, announced an intention to take or committed
or agreed in writing or otherwise to take any action that, if taken during the
Post-Signing Period without Armada ’s consent, would constitute a breach of
Section 5.1.

 

SECTION 3.11 Opinion of Mesa Fairness Opinion Advisor. Mesa’s Board of Directors
has received the opinion of Moyes & Company (the “Mesa Fairness Provider”),
dated the date of this Agreement, to the effect that, in the opinion of the Mesa
Fairness Opinion Provider, as of such date, the Acquisition Consideration is
fair, from a financial point of view, to the holders of Mesa Common Stock (such
opinion, the “Mesa Fairness Advisor Opinion”), and a complete copy of the Mesa
Fairness Advisor Opinion will promptly be made available to Armada after receipt
by Mesa.

 

SECTION 3.12 Taxes.

 

(a) Tax Returns. Mesa and each of its Subsidiaries has timely filed or caused to
be timely filed with the appropriate Taxing Authorities all material Tax Returns
that are required to be filed by, or with respect to, Mesa or any of its
Subsidiaries on or prior to the Closing Date. The Tax Returns have accurately
reflected, and will accurately reflect, all material liabilities for Taxes of
Mesa and its Subsidiaries for the periods covered thereby.

 

Page 14 of 73

 

 

(b) Payment of Taxes. All material Taxes and Tax liabilities due and payable by
or with respect to the income, assets or operations of Mesa and its Subsidiaries
have been timely paid in full. All material Taxes not yet due and payable have
been (or will be on or prior to the Closing Date) accrued and adequately
disclosed and fully provided for in accordance with GAAP on Mesa’s quarterly
report on Form 10-Q for the fiscal quarter ended September 30, 2012.

 

(c) Other Tax Matters.

 

(i) Neither Mesa nor any of its Subsidiaries has been or is currently the
subject of an audit or other examination of Taxes by the Tax Authorities of any
nation, state or locality (and no such audit is pending or contemplated) nor has
Mesa or any of its Subsidiaries received any notices from any Taxing Authority
relating to any issue which could reasonably be expected to materially affect
the Tax liability of Mesa or any of its Subsidiaries.

 

(ii) Neither Mesa nor any of its Subsidiaries (A) has entered into an agreement
or waiver or requested to enter into an agreement or waiver extending any
statute of limitations relating to the payment or collection of Taxes of Mesa or
any of its Subsidiaries or (B) is presently contesting the Tax liability of Mesa
or any of its Subsidiaries before any Governmental Entity.

 

(iii) Neither Mesa nor any of its Subsidiaries has been included in any
“consolidated,” “unitary” or “combined” Tax Return provided for under Applicable
Law with respect to Taxes for any Taxable period for which the statute of
limitations has not expired (other than a group of which Mesa and/or its
Subsidiaries are the only members).

 

(iv) Taxes that Mesa or any of its Subsidiaries is (or was) required by
Applicable Law to withhold or collect in connection with amounts paid or owing
to any employee, independent contractor, creditor, stockholder, member or other
third party have been duly withheld or collected, and have been timely remitted
to the proper authorities to the extent due and payable; and Mesa and each of
its Subsidiaries have reported such withheld amounts to the appropriate Taxing
Authority and to each such employee, independent contractor, creditor,
stockholder or any other third party, as required under Applicable Law.

 

(v) No claim has ever been made by any Taxing Authority in a jurisdiction where
Mesa or its Subsidiaries does not file Tax Returns that Mesa or any of its
Subsidiaries is or may be subject to taxation by that jurisdiction.

 

(vi) There are no Tax sharing, allocation, indemnification or similar agreements
in effect as between Mesa or any predecessor or Affiliate thereof and any other
party under which Mesa or any of its Subsidiaries could be liable for any Taxes
or other claims of any party.

 

(vii) Mesa and each of its Subsidiaries has delivered or made available to
Armada copies of each of the Tax Returns for income Taxes filed on behalf of
Mesa and its Subsidiaries since January 1, 2011.

 

(viii) Neither Mesa nor any of its Subsidiaries will be required to include any
material item of income in, or exclude any material item of deduction from,
Taxable income for any Taxable period (or portion thereof) ending after the
Closing Date as a result of any of the following that occurred or exists on or
prior to the Closing Date: (a) a “closing agreement” as described in Section
7121 of the Code (or any corresponding or similar provision of state, local or
non-U.S. income Tax law), (b) an installment sale or open transaction, (c) a
prepaid amount, (d) an intercompany item under Treasury Regulation section
1.1502-13 or an excess loss account under Treasury Regulation 1.1502-19, or (e)
change in the accounting method of Mesa or any of its Subsidiaries pursuant to
Section 481 of the Code or any similar provision of the Code or the
corresponding Tax laws of any nation, state or locality.

 

Page 15 of 73

 

 

(ix) During the five-year period ending on the date of this Agreement, neither
Mesa nor any of its Subsidiaries was a distributing corporation or a controlled
corporation in a transaction intended to be governed by Section 355 of the Code.

 

(x) Neither Mesa nor any of its Subsidiaries has engaged in a “reportable
transaction” within the meaning of Treasury Regulations Section 1.6011-4(b).

 

(xi) Neither Mesa nor any of its Subsidiaries has a permanent establishment in
any foreign country.

 

(xii) Neither Mesa nor any Subsidiary has requested, received or executed with
any Taxing Authority any ruling or binding agreement which could have a material
effect in a post-Closing period.

 

(xiii) Neither Mesa nor any Mesa Subsidiary has any actual or potential
liability for any Tax obligation of any taxpayer other than Mesa and Mesa
Subsidiaries (including without limitation any affiliated group of corporations
or other entities that included Mesa or any Mesa Subsidiary during a prior
period).

 

(xiv) Neither Mesa nor any Mesa Subsidiary: (i) is a “consenting corporation”
within the meaning of Section 341(f) of the Code, and none of the assets of Mesa
or any Mesa Subsidiary are subject to an election under Section 341(f) of the
Code; (ii) has been a United States real property holding corporation within the
meaning of Section 897(c)(2) of the Code during the applicable period specified
in Section 897(c)(l)(A)(ii) of the Code; (iii) has made any payments, is
obligated to make any payments, or is a party to any agreement that could
obligate it to make any payments that may be treated as an “excess parachute
payment” under Section 280G of the Code; (iv) has any actual or potential
liability for any Taxes of any person (other than Mesa and Mesa Subsidiaries)
under Treasury Regulation Section 1.1502 6 (or any similar provision of federal,
state, local, or foreign law), or as a transferee or successor, by contract, or
otherwise; or (v) is or has been required to make a basis reduction pursuant to
Treasury Regulation Section 1.1502-20(b) or Treasury Regulation Section
1.337(d)-2(b).

 

(xv) None of the assets of Mesa or any Mesa Subsidiary: (i) is property that is
required to be treated as being owned by any other person pursuant to the
provisions of former Section 168(f)(8) of the Code; (ii) is “tax-exempt use
property” within the meaning of Section 168(h) of the Code; or (iii) directly or
indirectly secures any debt the interest on which is tax exempt under Section
103(a) of the Code.

 

(xvi) Except as disclosed in Schedule 3.12(c)(xvi) of the Mesa Disclosure
Letter, no state or federal “net operating loss” of Mesa or any of its
Subsidiaries determined as of the Closing Date is subject to limitation on its
use pursuant to Section 382 of the Code or comparable provisions of state law as
a result of any “ownership change” within the meaning of Section 382(g) of the
Code or comparable provisions of any state law occurring prior to the Closing
Date.

 

SECTION 3.13 Affiliate Transactions.

 

(a) Other than as disclosed in Schedule 3.13(a) of the Mesa Disclosure Letter,
there are no Contracts or other transactions between Mesa or any of its
Subsidiaries, on the one hand, and any: (i) officer or director of Mesa or any
of its Subsidiaries; (ii) record or beneficial owner of five percent (5%) or
more of the voting securities of Mesa; (iii) Affiliate of any such officer,
director or record or beneficial owner; or (iv) any other Affiliate of Mesa, on
the other hand.

 

Page 16 of 73

 

 

(b) Schedule 3.13(b) of the Mesa Disclosure Letter lists all loans by Mesa or
any of its Subsidiaries to any Person specified in clauses (i), (ii), (iii) and
(iv) of Section 3.13(a) outstanding as of the date hereof, including the date,
amount and material terms of such loan and the date of any amendment to the
terms of such loan.

 

SECTION 3.14 Environmental Matters. (i) Other than as disclosed in Schedule 3.14
of the Mesa Disclosure Letter, no material notice, notification, demand, request
for information, citation, summons or order has been received, and, to the
Knowledge of Mesa, no complaint has been filed, no penalty has been assessed,
and no Action or review (or any basis therefor) is pending or, to the Knowledge
of Mesa, is threatened by any Governmental Entity or other Person relating to
Mesa or any Subsidiary and relating to or arising out of any Environmental Law;
(ii) to the Knowledge of Mesa, there are no material liabilities or obligations
of Mesa or any of its Subsidiaries of any kind whatsoever, whether accrued,
contingent, absolute, determined, determinable or otherwise arising under or
relating to any Environmental Law or any Hazardous Substance and there is no
condition, situation or set of circumstances that could reasonably be expected
to result in or be the basis for any such liability or obligation; ( (iii) to
the Knowledge of Mesa, no material expenditure will be required in order for
Armada to comply with any Environmental Laws in effect at the time of the
Closing in connection with the operation or continued operation of Mesa Sub or
any facility or property now owned or operated by Mesa in a manner consistent
with the current operation thereof by Mesa; and (iv) to the Knowledge of Mesa,
there are no conditions with respect to the soil, subsurface, surface waters,
groundwater, atmosphere or any environmental medium, whether or not yet
discovered, which could result in any material damage, loss, cost, expense or
claim with respect to the Oil and Gas Interests. There has been no environmental
investigation, study, audit, test, review or other analysis conducted of which
Mesa has Knowledge that identifies a material issue or issues in relation to the
current or prior business of Mesa or any of its Subsidiaries or any property or
facility now or previously owned or leased by Mesa or any of its Subsidiaries
that has not been delivered to Armada prior to the date of this Agreement. For
purposes of this Section 3.14, the terms “Mesa” and “Subsidiaries” shall include
any entity that is or was a predecessor of Mesa or any of its Subsidiaries.

 

SECTION 3.15 Intellectual Property. Schedule 3.15 of the Mesa Disclosure Letter
contains a true and complete list of all Intellectual Property owned by Mesa or
any of its Subsidiaries or licensed to Mesa or any of its Subsidiaries for use
in their respective businesses which is registered or for which an application
for registration has been filed (the “Mesa Registered Intellectual Property”).
The Mesa Registered Intellectual Property owned by Mesa or any of its
Subsidiaries has been duly registered in, filed in or issued by the United
States Patent and Trademark Office, United States Copyright Office, a duly
accredited and appropriate domain name registrar, the appropriate offices in the
various states of the United States and the appropriate offices of other
jurisdictions (foreign and domestic), and each such registration, filing and
issuance remains valid, enforceable and in full force and effect. Except as has
not had and would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect on Mesa and each of its Subsidiaries owns,
or is licensed to use (in each case, free and clear of any Liens other than
Permitted Liens), all Intellectual Property held for use in, used in or
necessary for the conduct of its business as currently conducted. Neither Mesa
nor any of its Subsidiaries has received any notice or other communication, or
otherwise has any Knowledge of any pending Action or other information that
alleges or indicates that (a) the Mesa Registered Intellectual Property is or
may be invalid or unenforceable; (b) Mesa or its Subsidiaries does not own all
right, title, and interest in and to, the Mesa Registered Intellectual Property
owned by Mesa and its Subsidiaries; (c) Mesa or its Subsidiaries have infringed,
misappropriated or otherwise violated the Intellectual Property rights of any
Person. To the Knowledge of Mesa, no Person has infringed, misappropriated or
otherwise violated any Intellectual Property right owned by and/or licensed to
Mesa or its Subsidiaries. The consummation of the transactions contemplated by
this Agreement will not alter, encumber, impair, terminate or extinguish any
Intellectual Property right of Mesa or any of its Subsidiaries or impair the
right of Armada to develop, use, sell, license or dispose of, or to bring any
action for the infringement or misappropriation of, any Intellectual Property
right of Mesa or any of its Subsidiaries. Mesa and its Subsidiaries have taken
all necessary and otherwise reasonable steps to maintain it rights in
Intellectual Property and the confidentiality of all Trade Secrets owned, used
or held for use by Mesa or any of its Subsidiaries. Neither Mesa nor any of its
Subsidiaries has granted any licenses or other rights, of any kind or nature, in
or to any of the Intellectual Property owned by Mesa or any of its Subsidiaries
to any Third Party and no Third Party has granted any licenses or other rights,
of any kind or nature, to Mesa or any of its Subsidiaries for any Third Party
Intellectual Property, other than in-bound licenses that consist solely of
“shrink-wrap” and similar commercially available end-user licenses.

 

Page 17 of 73

 

 

SECTION 3.16 Certain Agreements.

 

(a) Schedule 3.16(a) of the Mesa Disclosure Letter lists each of the following
Contracts to which Mesa or any of its Subsidiaries is a party or by which it is
bound as of the date of this Agreement (each such Contract listed or required to
be so listed, a “Mesa Material Contract”):

 

(i) any “material contract” (as such term is defined in Item 601(b)(10) of
Regulation S-K under the Exchange Act);

 

(ii) any Contract or series of related Contracts for the purchase, receipt,
lease or use of materials, supplies, goods, services, equipment or other assets
involving payments by or to Mesa or any of its Subsidiaries of more than
$200,000 on an annual basis or $1,000,000 in the aggregate;

 

(iii) any O&G Lease;

 

(iv) any Contract or series of related Contracts involving payments by or to
Mesa or any of its Subsidiaries of more than $200,000 on an annual basis or
$1,000,000 in the aggregate that requires consent of or notice to a Third Party
in the event of or with respect to the Acquisition, including in order to avoid
a breach or termination of, a loss of benefit under, or triggering a price
adjustment, right of renegotiation or other remedy under, any such Contract;

 

(v) promissory notes, loans, agreements, indentures, evidences of indebtedness
or other instruments providing for or relating to the lending of money, whether
as borrower, lender or guarantor, in amounts greater than $200,000 (other than
ordinary course trade payables and receivables);

 

(vi) any material Contract relating to any interest rate, currency or commodity
hedging, swaps, caps, floors and option agreements and other risk management or
Derivative arrangements;

 

(vii) any Contract restricting the payment of dividends or the repurchase of
stock or other equity;

 

(viii) any collective bargaining agreements;

 

(ix) any joint venture, profit sharing, partnership agreements or other similar
agreements;

 

(x) any Contracts or series of related Contracts relating to the acquisition or
disposition of the securities of any Person, any business or any material amount
of assets (in each case, whether by merger, sale of stock, sale of assets or
otherwise) other than Contracts of the type referred to in Section 3.16(a)(ii)
that are not required to be disclosed in accordance with Section 3.16(a)(ii);

Page 18 of 73

 

 

(xi) any Contract with a Governmental Entity;

 

(xii) any employment, severance, change in control, restricted stock,
termination, personal services or consulting contract;

 

(xiii) all leases or subleases for (i) personal property involving annual
payments by or to Mesa or its Subsidiaries in excess of $200,000 or (ii) real
property;

 

(xiv) all Contracts granting any license to Intellectual Property (other than
trademarks and service marks) and any other license (other than real estate)
having an aggregate value per license, or involving payments to Mesa or any of
its Subsidiaries, of more than $200,000 on an annual basis;

 

(xv) any Contract that (A) limits the freedom of Mesa or any of its Subsidiaries
to engage or compete in any line of business or with any Person or in any area
or which would so limit the freedom of Armada, Mesa or any of their respective
affiliates or successors including Mesa Sub after the Closing Date, (B) contains
exclusivity, “most favored nation,” rights of first refusal, rights of first
negotiation, preferential rights or similar obligations or restrictions that are
binding on Mesa or any of its Subsidiaries or that would be binding on Armada,
Mesa or any of their respective affiliates or successors, including Mesa Sub,
after the Closing Date or (C) that contains any material nondisclosure,
confidentiality or similar provisions that would be binding on Armada, Mesa or
any of their respective affiliates or successors, including Mesa Sub, after the
Closing Date;

 

(xvi) all material outsourcing and specialty vendor contracts;

 

(xvii) any material Contract providing for the indemnification by Mesa or any of
its Subsidiaries of any Person or under which Mesa or any of its Subsidiaries
has guaranteed any liabilities or obligations of any other Person (other than
Mesa or a Subsidiary of Mesa);

 

(xviii) any agreement providing for the sale or purchase by Mesa or any of its
Subsidiaries of Hydrocarbons which contains a “take-or-pay” clause or any
similar prepayment or forward sale arrangement or obligation (excluding “gas
balancing” arrangements associated with customary joint operating agreements) to
deliver Hydrocarbons at some future time without then or thereafter receiving
full payment therefor;

 

(xix) any agreement pursuant to which Mesa and its Subsidiaries have paid
amounts in respect of or associated with any Production Burden in excess of
$200,000 during the immediately preceding fiscal year or with respect to which
Mesa reasonably expects that it and its Subsidiaries will make payments
associated with any Production Burden in any of the next three (3) succeeding
fiscal years that could exceed $200,000 per year;

 

(xx) any joint development agreement, exploration agreement, acreage dedication
agreement (including, in respect of each of the foregoing, customary joint
operating agreements) or area of mutual interest agreement that either (A) is
material to the operation of Mesa and its Subsidiaries, taken as whole, or (B)
would reasonably be expected to require Mesa and its Subsidiaries to make
expenditures in excess of $200,000 in the aggregate during the twelve (12) month
period following the date hereof; and

 

(xxi) all agreements such as Hydrocarbon sales, purchase, gathering,
transportation, treating, storage, compression, marketing, exchange, processing
and fractionating contracts or agreements, division orders, joint operating
agreements, and contracts with drilling rig companies, surface leases,
salt-water disposal leases, permits, easements, licenses, farmouts and farmins,
unit agreements and all other agreements relating thereto, in each case
involving annual payments by or to Mesa or its Subsidiaries in excess of
$200,000.

 

Page 19 of 73

 

 

(b) Mesa has prior to the date of this Agreement made available to Armada
complete and accurate copies of each Mesa Material Contract listed, or required
to be listed, in Schedule 3.16(a) of the Mesa Disclosure Letter (including all
amendments, modifications, extensions and renewals thereto and waivers
thereunder). All of the Mesa Material Contracts are valid and binding on Mesa
and enforceable by and against Mesa or its relevant Subsidiary (except those
which are cancelled, rescinded or terminated after the date of this Agreement in
accordance with their terms and this Agreement and as may be limited by
applicable bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and other laws affecting creditors’ rights generally and general
principles of equity), except where the failure to be valid, binding or
enforceable has not had and would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect on Mesa, and no
written notice to terminate, in whole or part, any of the same has been served
(nor, to the Knowledge of Mesa, has there been any indication that any such
notice of termination will be served). Neither Mesa nor any of its Subsidiaries
nor, to the Knowledge of Mesa, any other party thereto is in default or breach
under the terms of any Mesa Material Contract except for such instances of
default or breach that have not had and would not be reasonably likely to have,
individually or in the aggregate, a Material Adverse Effect on Mesa.

 

SECTION 3.17 Mesa Plans; Labor Matters.

 

(a) Set forth in Schedule 3.17(a) of Mesa Disclosure Letter is an accurate and
complete list of each employee benefit plan, within the meaning of Section 3(3)
of the Employee Retirement Income Security Act of 1974, as amended, and the
rules and regulations thereunder (“ERISA”), whether or not subject to ERISA, and
each stock option, restricted stock, stock-based, incentive, bonus,
profit-sharing, savings, deferred compensation, health, medical, dental, life
insurance, disability, accident, supplemental unemployment or retirement,
employment, severance or salary or benefits continuation or fringe benefit plan,
program, arrangement, agreement or commitment maintained by Mesa or any
Subsidiary thereof (including, for this purpose and for the purpose of all of
the representations in this Section 3.17, any predecessors to Mesa or its
Subsidiaries and all employers (whether or not incorporated) that would be
treated together with Mesa and/or any such Subsidiary as a single employer
within the meaning of Section 414 of the Code) or to which Mesa or any
Subsidiary thereof contributes (or has any obligation to contribute), has any
liability or is a party (collectively, the “Mesa Plans”).

 

(b) Correct and complete copies of the following documents with respect to each
Mesa Plan have been delivered or made available by Mesa to Armada, to the extent
applicable: (i) all Mesa Plan documents, together with all amendments and
attachments thereto (including, in the case of any Mesa Plan not set forth in
writing, a written description thereof); (ii) all trust documents, declarations
of trust and other documents establishing other funding arrangements, and all
amendments thereto and the latest financial statements thereof; (iii) the annual
report on IRS Form 5500 for each of the past three (3) years and all schedules
thereto; (iv) the most recent IRS determination letter or opinion letter; and
(v) all summary plan descriptions and summaries of material modifications.

 

Page 20 of 73

 

 

(c) Each Mesa Plan is in compliance with ERISA, the Code, all other Applicable
Laws and its governing documents, except as would not reasonably be expected to
result, individually or in the aggregate, in a material liability of Mesa and
its Subsidiaries. Each Mesa Plan that is intended to be a qualified plan under
Section 401(a) of the Code has received a favorable determination letter or an
opinion letter from the IRS covering all Tax law changes, and Mesa is not aware
of any circumstances that could reasonably be expected to result in the loss of
the qualification of such Mesa Plan under Section 401(a) of the Code. No Mesa
Plan is covered by Title IV of ERISA or subject to Section 412 of the Code or
Section 302 of ERISA. All contributions required to be made under the terms of
any Mesa Plan have been timely made or have been reflected in the financial
statements of Mesa included in the Mesa SEC Reports filed prior to the date
hereof. There has been no amendment to, announcement by Mesa or any of its
Subsidiaries relating to, or change in employee participation or coverage under,
any Mesa Plan which would increase the expense of maintaining such plan above
the level of the expense incurred therefor for the most recent plan year. No
Mesa Plan provides for post-employment or retiree health, life insurance or
other welfare benefits. Neither Mesa nor any of its Subsidiaries, nor any of
their respective directors, officers or employees, nor, to the Knowledge of
Mesa, any other “disqualified person” or “party in interest” (as defined in
Section 4975(e)(2) of the Code and Section 3(14) of ERISA, respectively) has
engaged in any transaction, act or omission to act in connection with any Mesa
Plan that would reasonably be expected to result in the imposition of a material
penalty or fine pursuant to Section 502 of ERISA, damages pursuant to Section
409 of ERISA or a tax pursuant to Section 4975 of the Code. No liability, claim,
action, litigation, audit, examination, investigation or administrative
proceeding has been made, commenced or, to the Knowledge of Mesa, threatened
with respect to any Mesa Plan (other than routine claims for benefits payable in
the ordinary course). No disallowance of a deduction under Section 162(m) of the
Code for any amount paid or payable by Mesa or any Subsidiary thereof has
occurred or is reasonably expected to occur. All Mesa Plans that are subject to
Section 409A of the Code are in compliance with the requirements of Code Section
409A and the regulations thereunder. Neither the execution of this Agreement,
stockholder approval of this Agreement nor the consummation of the transactions
contemplated hereby (either alone or upon the occurrence of any additional or
subsequent event) will: (i) entitle any employees of Mesa or any of its
Subsidiaries to severance pay or any increase in severance pay upon any
termination of employment after the date hereof, (ii) accelerate the time of
payment or vesting, result in any payment or funding (through a grantor trust or
otherwise) of compensation or benefits under, increase the amount payable or
result in any other material obligation pursuant to, or result in “parachute
payment” (as such term is defined in Section 280G of the Code) under any of Mesa
Plans, or (iii) limit or restrict the right of Mesa to merge, amend or terminate
any of Mesa Plans. No current or former officer, director or employee of Mesa or
any Subsidiary of Mesa has or will obtain a right to receive a gross-up payment
from Mesa or any such Subsidiary with respect to any excise taxes that may be
imposed upon such individual pursuant to Section 409A of the Code, Section 4999
of the Code or otherwise. Except as required to maintain the tax-qualified
status of any Mesa Plan intended to qualify under Section 401(a) of the Code, no
condition or circumstance exists that would prevent the amendment or termination
of any Mesa Plan.

 

(d) Neither Mesa nor any of its Subsidiaries has been a party to or subject to,
or is currently negotiating in connection with entering into, any collective
bargaining agreement or other labor agreement with any union or labor
organization, and there has not been any activity or proceeding of any labor
organization or employee group to organize any such employees. There are no (i)
unfair labor practice charges or complaints against Mesa or any of its
Subsidiaries pending before the National Labor Relations Board; (ii) labor
strikes, slowdowns or stoppages actually pending or, to the Knowledge of Mesa,
threatened against or affecting Mesa or any of its Subsidiaries and there have
been no labor strikes, slowdowns or stoppages against Mesa or any of its
Subsidiaries in the past three (3) years; (iii) representation claims or
petitions pending before the National Labor Relations Board; and (iv) grievances
or pending arbitration proceedings against Mesa or any of its Subsidiaries that
arose out of or under any collective bargaining agreement.

 

(e) Since January 1, 2011, neither Mesa nor any of its Subsidiaries has
effectuated or announced, or plans to effectuate or announce: (i) a “plant
closing” (as defined in the WARN Act) affecting any site of employment or one or
more facilities or operating units within any site of employment or facility of
Mesa or any of its Subsidiaries; (ii) a “mass layoff” (as defined in the WARN
Act); or (iii) such other transaction, layoff, reduction in force or employment
terminations sufficient in number to trigger application of any similar
Applicable Law.

 

Page 21 of 73

 

 

SECTION 3.18 Insurance. Mesa has provided or made available to Armada true,
correct and complete copies of its primary director and officer and employee and
officer insurance policies and will make available to Armada, prior to the
Closing Date, true and complete copies of all material policies of insurance to
which Mesa or its Subsidiaries is a beneficiary or named insured. Mesa and its
Subsidiaries maintain insurance coverage with reputable insurers in such amounts
and covering such risks as are in accordance with normal industry practice for
companies engaged in businesses similar to that of Mesa or its Subsidiaries
(taking into account the cost and availability of such insurance). Each material
insurance policy of Mesa and its Subsidiaries is set forth on Schedule 3.18 of
the Mesa Disclosure Letter and is valid, binding and enforceable by and against
Mesa or its Subsidiary, as the case may be, has not been terminated by any party
thereto and all premiums due with respect to all such insurance policies have
been paid. No notice of cancellation or termination has been received by Mesa
with respect to any insurance policy of Mesa or its Subsidiaries. There is no
claim by Mesa or any of its Subsidiaries pending under any insurance policy of
Mesa and its Subsidiaries for an amount in excess of $100,000. There are no
self-insurance arrangements by or affecting Mesa or any of its Subsidiaries.

 

SECTION 3.19 Real Property. Schedule 3.19 of the Mesa Disclosure Letter sets
forth a true and complete list of the following (other than Oil and Gas
Interests): (i) all real property owned by Mesa or any of its Subsidiaries
(“Mesa Owned Real Property”); and (ii) all real property which is leased,
licensed, or otherwise occupied by Mesa or one of its Subsidiaries (“Mesa Leased
Real Property”). Mesa or one of its Subsidiaries has indefeasible, good and
marketable title to all the Mesa Owned Real Property and has a valid leasehold
interest in all Mesa Leased Real Property, in each case free and clear of all
Liens except Permitted Liens. With respect to Mesa Leased Real Property, each
lease or sublease therefor has previously been delivered to Armada and is valid,
binding and enforceable by and against Mesa or its Subsidiary, as applicable, in
accordance with its terms and none of Mesa or any of its Subsidiaries is in
breach of or default under such lease or sublease except for such breaches and
defaults as have not had and would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect on Mesa.

 

SECTION 3.20 Personal Property. Except as disclosed on Schedule 3.20 of the Mesa
Disclosure Letter, Mesa and its Subsidiaries have good and valid title to, or
valid and enforceable right to use under existing franchises, easements or
licenses, or valid and enforceable leasehold interests in, all of its tangible
and intangible personal properties, rights and assets necessary to carry on
their businesses as now being conducted, except for such defects that, have not
had and would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect on Mesa, in each case free and clear of all
Liens, except for Permitted Liens. Except as, individually or in the aggregate,
would not be material to Mesa and its Subsidiaries, taken as a whole, all items
of operating equipment owned or leased by Mesa or any of its Subsidiaries with a
fair market value in excess of $200,000 as of the date of this Agreement (i)
are, in the aggregate, in a state of repair so as to be adequate for reasonably
prudent operations in the areas in which they are operated and (ii) are
adequate, together with all other properties of Mesa and its Subsidiaries, to
comply in the ordinary course of business consistent with past practice with the
requirements of all applicable contracts, including sales contracts.

 

SECTION 3.21 Regulatory Matters. All natural gas pipeline systems and related
facilities constituting Mesa’s and or any of its Subsidiaries’ properties are
(a) “gathering facilities” that are exempt from regulation by the Federal Energy
Regulatory Commission under the Natural Gas Act of 1938, as amended, and (b) not
subject to rate regulation or comprehensive nondiscriminatory access regulation
under the laws of any state or other local jurisdiction.

 

SECTION 3.22 Derivatives. Schedule 3.22 of the Mesa Disclosure Letter contains
an accurate and complete list of all outstanding Derivative positions of Mesa
and its Subsidiaries, including Hydrocarbon and financial Derivative positions
attributable to the production and marketing of Mesa and its Subsidiaries as of
the date reflected therein, and there have been no changes since the date
thereof, except for changes in financial Derivative positions occurring in the
ordinary course of business and in accordance with Mesa’s policies and
practices.

 

Page 22 of 73

 

 

SECTION 3.23 Oil and Gas Interests.

 

(a) Except (i) as, individually or in the aggregate, would not be material to
Mesa and its Subsidiaries, taken as a whole; (ii) for goods and other property
sold, used or otherwise disposed of since January 1, 2012, in the ordinary
course of business; or (iii) as otherwise disclosed in the Mesa Disclosure
Letter, Mesa and its Subsidiaries are the sole and legal beneficial owners with
good and defensible title to all of the Oil and Gas Interests of Mesa and its
Subsidiaries free and clear of all Liens except (A) Permitted Liens and (B)
Production Burdens set forth on Schedule 3.16(a)(iii) of the Mesa Disclosure
Letter. For purposes of this Section 3.23, “good and defensible title” means
title that is free from reasonable doubt to the end that a prudent person
engaged in the business of purchasing and owning, developing, and operating
producing oil and gas properties in the geographical areas in which they are
located, with knowledge of all of the facts and their legal bearing, would be
willing to accept the same acting reasonably.

 

(b) To the Knowledge of Mesa, all of the Wells of Mesa and its Subsidiaries have
been drilled, completed and operated within the limits permitted by the
applicable pooling or unit agreements or other applicable Contracts and
Applicable Law, and all drilling and completion of the Wells and all related
development, production and other operations have been conducted in material
compliance with all Applicable Laws. Schedule 3.23(b) of the Mesa Disclosure
Letter sets forth, as of the date hereof, Mesa’s and its Subsidiaries’ average
net revenue interests (working interest less Production Burdens) for all Wells.
Exhibit B of the Mesa Disclosure Letter sets forth Mesa’s and its Subsidiaries’
net revenue interests with respect to all O&G Leases.

 

(c) Except as disclosed on Schedule 3.23(c) of the Mesa Disclosure Letter, (i)
each O&G Lease is valid, binding and enforceable by and against Mesa or its
Subsidiary (subject to lease expirations in the ordinary course of business),
has been validly recorded or registered with all relevant Governmental Entities
so as to provide actual or constructive notice to and be enforceable against all
Third Parties, and has not been terminated; (ii) neither Mesa nor any of its
Subsidiaries, nor to the Knowledge of Mesa, any other party to an O&G Lease, has
violated any provision of, or taken or failed to take any act which, with or
without notice, lapse of time, or both, would constitute a default under the
provisions of such O&G Lease; (iii) neither Mesa nor any of its Subsidiaries has
breached, violated or defaulted on any material provision of any O&G Lease or
received notice from any other party to an O&G Lease alleging such a breach,
violation or default by Mesa or any of its Subsidiaries; (iv) all payments
(including all delay rentals, royalties, shut-in royalties and valid calls for
payment or prepayment under operating agreements) owing by Mesa or any of its
Subsidiaries under any O&G Lease to which it is a party have been and are being
made (timely, and before the same became delinquent) by Mesa or such Subsidiary;
(v) to the Knowledge of Mesa, there are no pending claims or demands for
material amounts of nonpayment, underpayment or mispayment of bonus payments,
rentals, royalties, overriding royalties, compensatory royalties and other
payments due from or in respect of production with respect to Mesa’s or any of
its Subsidiaries’ interests in any O&G Lease; and (vi) neither Mesa nor any of
its Subsidiaries, nor to the Knowledge of Mesa, any other party to an O&G Lease,
has failed, partially failed, or omitted to record or register any O&G Lease or
any assignments of record title or operating rights in the real property or
other country records related to the Oil and Gas Interests purported to be owned
by Mesa or its Subsidiaries with any Governmental Entity.

 

Page 23 of 73

 

 

(d) To the Knowledge of Mesa, (i) Mesa or its Subsidiaries has obtained all
permits, licenses, consents, certificates, easements, authorizations,
certificates of convenience and necessity, and other similar rights that are
granted by Governmental Entities and that relate to the Oil and Gas Interests
(“Mesa O&G Permits”) necessary to own and operate the Oil and Gas Interests in
compliance with all Applicable Laws and with the provisions of all applicable
O&G Leases and Contracts to which Mesa or its Subsidiaries are a party; (ii) all
of the Mesa O&G Permits are in full force and effect; (iii) all fees and charges
relating to the Mesa O&G Permits have been paid; (iv) all applications for
renewal of the Mesa O&G Permits have been timely filed; and (v) all government
filings and notices required to be made with respect to the Oil and Gas
Interests have been made or given and are current, in full force and effect, and
not in default.

 

(e) There are no change of control or preferential rights to purchase provisions
applicable to the Oil and Gas Interests owned Mesa or its Subsidiaries that are
triggered by the transactions contemplated by this Agreement or the Acquisition.

 

(f) Neither Mesa nor any of its Subsidiaries is obligated, by virtue of a
prepayment arrangement, a “take or pay” arrangement, production payment or any
other arrangement, to deliver oil, gas or other Hydrocarbons produced from its
Oil and Gas Interests at some future time without then receiving full payment
therefor. No O&G Lease contains a representation or warranty from Mesa or any of
its Subsidiaries with respect to the amount of oil, gas, or other liquid
Hydrocarbons to be delivered from the Oil and Gas Interests. All payments for
any Hydrocarbons sold from the Oil and Gas Interests pursuant to the O&G Leases
are being made to Mesa and its Subsidiaries within the time periods and in
accordance with the prices set forth in such O&G Leases, subject to later
adjustments in the normal course of business required by allocations between
producers or by other circumstances routinely requiring retroactive payment
adjustments by purchasers in the ordinary course of Mesa’s business consistent
with past practice.

 

SECTION 3.24 Books and Records. The minute books and other similar records of
Mesa and each Mesa Subsidiary contain complete and accurate records in all
material respects of all actions taken at any meetings of Mesa’s or such Mesa
Subsidiary’s stockholders, board of directors or any committees thereof and of
all written consents executed in lieu of the holding of any such meetings.

 

SECTION 3.25 Accountants. GBH CPAs, PC (the “Mesa Auditor”) is and has been
throughout the periods covered by the audited consolidated balance sheet of Mesa
at December 31, 2011, and the related consolidated statements of operations and
cash flows for the years ended December 31, 2011 and 2010, and the unaudited
balance sheet of Mesa at September 30, 2012 and the related statement of
operations and cash flows for the nine months ended September 30, 2012 and 2011,
(a) a registered public accounting firm (as defined in Section 2(a)(12) of the
Sarbanes-Oxley Act of 2002) and (b) “independent” with respect to Mesa within
the meaning of Regulation S-X. Except as set forth on Section 3.35 of the Mesa
Disclosure Letter, the reports of the Mesa Auditor on the financial statements
of Mesa for the past three fiscal years and any subsequent interim period did
not contain an adverse opinion or a disclaimer of opinion, nor were qualified as
to uncertainty, audit scope, or accounting principles. During Mesa’s most recent
fiscal year and the subsequent interim periods, there were no disagreements with
the Mesa Auditor on any matter of accounting principles or practices, financial
statement disclosure, or auditing scope or procedures, and none of the
reportable events listed in Item 304(a)(1)(iv) or (v) of Regulation S-K occurred
with respect to the Mesa Auditor.

 

Section 3.26 Mesa Sub Constitutes Substantially All Assets. After giving effect
to the Assignment and Assumption Agreement, the Purchased Assets will constitute
substantially all of Mesa’s assets as of the Closing Date.

 

Section 3.27 Mesa Sub. Each of Mesa and Mesa Sub, jointly and severally, further
represent and warrant to Armada that:

 

Page 24 of 73

 

 

(a) Organization. Mesa Sub is a corporation duly incorporated, validly existing
and in good standing under the laws of the State of Nevada. Mesa Sub is a direct
wholly-owned Subsidiary of Mesa.

 

(b) Capitalization; Issued and Outstanding Shares. The authorized capital stock
of Mesa Sub consists of 100,000,000 shares of common stock, par value $0.001 per
share, and 10,000,000 shares of preferred stock, $0.001 par value per share, of
which 200 and 0, respectively, are issued and outstanding, all of which shares
of outstanding common stock are owned beneficially and of record directly by
Mesa, free and clear of all Liens, other than Permitted Liens and free of any
other restriction (including any restriction on the right to vote, sell or
otherwise dispose of such capital stock or other ownership interests). All of
Mesa Sub’s issued and outstanding shares of capital stock have been duly
authorized and validly issued and are fully paid and non-assessable, are not
subject to and were not issued in violation of any preemptive rights.

 

(c) Corporate Authorization. Mesa Sub has all requisite corporate power and
authority to enter into this Agreement and to consummate the transactions
contemplated hereby. The execution, delivery and performance by Mesa Sub of this
Agreement and the consummation by Mesa Sub of the transactions contemplated
hereby have been duly authorized by all necessary corporate action on the part
of Mesa Sub. Mesa, in its capacity as sole stockholder of Mesa Sub, has approved
this Agreement and the other transactions contemplated hereby as required by the
NRS. This Agreement has been duly executed and delivered by Mesa Sub and,
assuming that this Agreement constitutes the valid and binding agreement of
Mesa, constitutes a valid and binding agreement of Mesa Sub, enforceable against
Mesa Sub in accordance with its terms, except as such enforceability may be
limited by bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and other similar laws relating to or affecting creditors generally
or by general equity principles (regardless of whether such enforceability is
considered in a proceeding in equity or at law) or by an implied covenant of
good faith and fair dealing.

 

(d) Non-Contravention. The execution, delivery and performance by Mesa Sub of
this Agreement and the consummation by Mesa Sub of the transactions contemplated
hereby do not and will not contravene or conflict with the certificate of
incorporation or the bylaws of Mesa Sub.

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF ARMADA

 

Except as disclosed in (i) Armada’s Annual Report on Form 10-K for its Fiscal
Year Ended March 31, 2012 (the “Armada Form 10-K”), and any Armada SEC Reports
filed subsequent to the filing thereof and prior to the date hereof (excluding
any risk factor disclosure and any Armada included in any “forward-looking
statements” disclaimer or other statements included in the Armada Form 10-K and
such Armada SEC Reports that are predictive, non-specific, forward-looking or
primarily cautionary in nature), but only to the extent the relevance of such
disclosure as an exception to a representation or warranty in this Article IV is
reasonably apparent on its face or (ii) the disclosure letter delivered by
Armada to Mesa on the date hereof (the “Armada Disclosure Letter”); provided,
that any disclosure in any schedule of the Armada Disclosure Letter shall only
qualify (A) the representation or warranty made in the corresponding Section of
this Article IV and (B) other representations and warranties in this Article IV
to the extent the relevance of such disclosure to such other representations and
warranties is reasonably apparent on its face (notwithstanding the omission of a
reference or cross-reference thereto), Armada represents and warrants to Mesa as
set forth in this Article IV:

 

Page 25 of 73

 

 

SECTION 4.1 Organization, Standing and Power.

 

(a) Except as disclosed in Schedule 4.1(a) of the Armada Disclosure Letter,
Armada and each of its Subsidiaries is a corporation duly organized, validly
existing and in good standing under the laws of its respective jurisdiction of
incorporation or organization, has the requisite power and authority to own,
lease and operate its assets and properties and to carry on its business as now
being conducted. Armada and each of its Subsidiaries is duly qualified and in
good standing to do business in each jurisdiction in which the nature of its
business or the ownership or leasing of its properties makes such qualification
necessary, other than in such jurisdictions where the failure so to qualify or
to be in good standing has not had and would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect on Armada. The
copies of the certificate of incorporation and bylaws of Armada and of its
Subsidiaries that were previously furnished or made available to Mesa are true,
complete and correct copies of such documents as in effect on the date of this
Agreement and have not been amended since the date hereof, and neither Armada
nor any of its Subsidiaries is in violation of any of its organizational
documents.

 

(b) All the outstanding shares of capital stock of, or other equity interests
in, each of Armada’s Subsidiaries have been duly authorized and validly issued
and are fully paid and non-assessable, are not subject to and were not issued in
violation of any preemptive rights, and are owned directly or indirectly by
Armada, free and clear of all Liens and free of any other restriction (including
any restriction on the right to vote, sell or otherwise dispose of such capital
stock or other ownership interests). Schedule 4.1(b) of the Armada Disclosure
Letter lists all of the Subsidiaries of Armada and, for each such Subsidiary,
the jurisdiction of its incorporation or organization and its directors and
officers as of the date of this Agreement. Neither the Armada nor any of its
Subsidiaries directly or indirectly owns any equity or similar interest in, or
any interest convertible into or exchangeable or exercisable for, any
corporation, partnership, joint venture or other business association or entity,
other than a Subsidiary of Armada. Armada does not own, directly or indirectly,
any voting interest in any Person that would create a filing obligation by
Armada under the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended.

 

SECTION 4.2 Capital Structure.

 

(a) The authorized capital stock of Armada consists of (x) 100,000,000 shares of
Armada Common Stock and (y) 1,000,000 shares of preferred stock, par value
$0.001 per share (“Armada Preferred Stock”). As of the date of this Agreement,
there were outstanding (a) 20,294,631 shares of Armada Common Stock, (b) no
shares of Armada Preferred Stock, (c) Armada Stock Options to purchase an
aggregate of 964,000 shares of Armada Common Stock (of which options to purchase
an aggregate of 92,000 shares of Armada Common Stock were exercisable); and (iv)
warrants to purchase up to an aggregate of 7,325,896 shares of Mesa Common Stock
(the “Armada Warrants”). Additionally, as of the date of this Agreement, there
were no shares of Armada Common Stock held by Armada as treasury stock. All
outstanding shares of capital stock or other equity securities of Armada and its
Subsidiaries have been, and all shares of capital stock of Armada that may be
issued pursuant to the options set forth in this Section 4.2 and pursuant to the
Converted Options, Converted Restricted Stock and Converted Warrants will be,
when issued in accordance with the respective terms thereof, duly authorized and
validly issued and are, or will be, when issued in accordance with the terms,
fully paid and non-assessable. No shares of capital stock or other equity
interests of Armada or any of its Subsidiaries are entitled to or have been
issued in violation of any preemptive rights. No Subsidiary of Armada owns any
shares of capital stock of Armada. Schedule 4.2(a) of the Armada Disclosure
Letter contains a complete and correct list of each outstanding Armada Stock
Option, including with respect to each such option the holder, date of grant,
exercise price and number of shares of Armada Common Stock subject thereto.

 

Page 26 of 73

 

 

(b) There are no outstanding bonds, debentures, notes or other indebtedness of
Armada or any of its Subsidiaries having the right to vote (or convertible into,
or exchangeable for, securities having the right to vote) on any matters on
which stockholders of Armada or any of its Subsidiaries may vote. Except for (a)
964,000 shares of Armada Common Stock reserved for issuance under the Armada
Stock Options, (b) from the Closing Date, shares reserved for issuance pursuant
to the Converted Options, Converted Restricted Stock and Converted Warrants, and
(c) up to 7,325,896 shares of Armada Common Stock reserved for issuance pursuant
to outstanding Armada Warrants, there are no issued, reserved for issuance or
outstanding (i) shares of capital stock or other voting securities of or other
ownership interest in Armada or any of its Subsidiaries, (ii) securities
convertible into or exchangeable for shares of capital stock or other voting
securities of or other ownership interest in Armada or any of its Subsidiaries,
(iii) warrants, calls, options or other rights to acquire from Armada or any of
its Subsidiaries, or other obligations of Armada or any of its Subsidiaries to
issue, any capital stock, other voting securities or securities convertible into
or exchangeable for capital stock or other voting securities of or other
ownership interest in Armada or any of its Subsidiaries or (iv) restricted
shares, stock appreciation rights, performance units, contingent value rights,
“phantom” stock or similar securities or rights that are derivative of, or
provide economic benefits based, directly or indirectly, on the value or price
of, any capital stock of, or other voting securities of or ownership interest
in, Armada or any of its Subsidiaries (the items in clauses (i) through (iv)
being referred to collectively as the “Armada Securities”). There are no
outstanding obligations of Armada or any of its Subsidiaries to repurchase,
redeem or otherwise acquire any of the Armada Securities or any shares of
capital stock or other equity interest of any Subsidiary of Armada. Except as
set forth on Schedule 5.3(d) of the Armada Disclosure Letter, neither Armada nor
any of its Subsidiaries is a party to or bound by any agreement with respect to
the voting or registration of any Armada Securities or any shares of capital
stock or other equity interest of any Subsidiary of Armada. To the Knowledge of
Armada, as of the date of this Agreement, other than as set forth in Schedule
4.2(b) of the Armada Disclosure Letter, no Person or group beneficially owns
five percent (5%) or more of Armada’s outstanding voting securities, with the
terms “group” and “beneficially owns” having the meanings ascribed to them under
Rule 13d-3 and Rule 13d-5 under the Exchange Act.

 

(c) Except as disclosed in Schedule 4.2(c) of the Armada Disclosure Letter,
there are no restrictions of any kind which prevent or restrict the payment of
dividends or other distributions by Armada or any of its Subsidiaries other than
those imposed by any Applicable Law.

 

(d) (i) Each grant of Armada Stock Options was made in accordance with the terms
of the applicable Armada Stock Plan and any Applicable Laws; (ii) each grant of
Armada Stock Options has a grant date identical to the date on which such Armada
Stock Option was actually granted; (iii) each grant of Armada Stock Options was
duly authorized no later than the date on which the grant of such Armada Stock
Options was by its terms to be effective by all necessary corporate action,
including, as applicable, approval by Armada’s Board of Directors (or a duly
constituted and authorized committee thereof), or a duly authorized delegate
thereof, and any required stockholder approval by the necessary number of votes
or written consents; and (iv) the per share exercise price of each Armada Stock
Option was determined in accordance with the applicable Armada Stock Plan and,
to the extent required pursuant to the terms of the applicable Armada Stock
Plan, was equal to the fair market value of a share of Armada Common Stock
(determined in accordance with the applicable Armada Stock Plan) on the
applicable date on which the related grant was by its terms to be effective.

 

SECTION 4.3 Authority; No Conflicts.

 

(a) Armada has all requisite corporate power and authority to enter into this
Agreement and to consummate the transactions contemplated hereby. The execution,
delivery and performance of this Agreement and the consummation of the
transactions contemplated hereby have been duly authorized by all necessary
corporate action on the part of Armada. This Agreement has been duly executed
and delivered by Armada and, assuming that this Agreement constitutes a valid
and binding agreement of Mesa, constitutes a valid and binding agreement of
Armada, enforceable against Armada in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar laws relating to or affecting creditors
generally or by general equity principles (regardless of whether such
enforceability is considered in a proceeding in equity or at law).

 

Page 27 of 73

 

 

(b) The execution and delivery of this Agreement and all other instruments and
agreements to be delivered by Armada as contemplated hereby do not, and the
consummation of the transactions contemplated hereby and thereby will not (i)
conflict with any of the provisions of the certificate of incorporation or
by-laws of Armada, in each case as amended to the date of this Agreement, (ii)
create any Lien (other than Permitted Liens) on any of the properties or assets
of Armada, (iii) subject to receipt of the Armada Necessary Consents, conflict
with or result in a breach of, or constitute a default under, or result in the
acceleration of any obligation or loss of any benefits under, any Contract or
other instrument to which Armada is a party or by which any of its properties or
assets are bound, or (iv) subject to receipt of the Armada Necessary Consents,
contravene any Applicable Law, except, in the case of clauses (ii), (iii) and
(iv) above, for such Liens, conflicts, breaches, defaults, consents, approvals,
authorizations, declarations, filings or notices which have not had and would
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect on Armada; provided, that, for purposes of this Section 4.3(b),
the term Material Adverse Effect shall be deemed to include any event,
circumstance, development, state of facts, occurrence, change or effect that
would prevent, materially impair or materially delay the ability of Armada to
consummate the transactions contemplated by this Agreement.

 

(c) No consent, notice, waiver, approval, order or authorization of, or
registration, declaration or filing with, any Governmental Entity or Third Party
or expiry of any related waiting period is required by or with respect to Armada
or any Subsidiary in connection with the execution and delivery of this
Agreement by Armada or the consummation of the Acquisition and the other
transactions contemplated hereby, except for those required under or in relation
to (i) Blue Sky Laws; (ii) the Exchange Act; (iii) the Securities Act; or (iv)
such consents, approvals, orders, authorizations, registrations, declarations
and filings and expiry of waiting periods the failure of which to make or obtain
or expire would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect on Armada; and the consents of Third
Parties set forth on Schedule 4.3(c) of the Armada Disclosure Letter. Consents,
approvals, orders, authorizations, registrations, declarations and filings
required under or in relation to any of the foregoing clauses (i) through (iv)
are hereinafter referred to as “Armada Necessary Consents.”

 

SECTION 4.4 Reports and Financial Statements.

 

(a) Except as disclosed on the Schedule 4.4(a) of the Armada Disclosure Letter,
Armada has timely filed with or furnished to the SEC all reports, schedules,
forms, statements, prospectuses, registration statements and other documents
required to be filed or furnished by Armada since January 1, 2011 (collectively,
together with documents filed with the SEC during such period by Armada on a
voluntary basis in a Current Report on Form 8-K, but excluding the Registration
Statement and any exhibits and schedules thereto and other information
incorporated therein, the “Armada SEC Reports”). No Subsidiary of Armada is
required to file any form, report, registration statement, prospectus or other
document with the SEC.

 

(b) As of its filing date (and as of the date of any amendment to the respective
Armada SEC Report), each Armada SEC Report complied, and each Armada SEC Report
filed subsequent to the date of this Agreement will comply, as to form in all
material respects with the applicable requirements of the Securities Act, the
Exchange Act, and the Sarbanes-Oxley Act, as the case may be.

 

(c) As of its filing date (or, if amended or superseded by a filing prior to the
date of this Agreement, on the date of such subsequent filing), each Armada SEC
Report filed pursuant to the Exchange Act did not, and each such Armada SEC
Report filed subsequent to the date of this Agreement will not, contain any
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements made therein, in the light of the circumstances
under which they were made, not misleading.

 

Page 28 of 73

 

 

(d) Each Armada SEC Report that is a registration statement (other than the
Registration Statement), as amended or supplemented, if applicable, filed
pursuant to the Securities Act, as of the date such registration statement or
amendment became effective, did not contain any untrue statement of a material
fact or omit to state any material fact required to be stated therein or
necessary to make the statements therein (in the case of any prospectus included
in such registration statement, in light of the circumstances under which they
were made) not misleading.

 

(e) Armada has complied in all material respects with the applicable provisions
of the Sarbanes-Oxley Act.

 

(f) Armada maintains disclosure controls and procedures required by Rule 13a-15
or 15d-15 under the Exchange Act. Except to the extent otherwise stated in the
Armada’s most recent Form 10-K or Form 10-Q filed with the SEC, such disclosure
controls and procedures are designed to ensure that information required to be
disclosed by Armada is recorded and reported on a timely basis to the
individuals responsible for the preparation of the Armada’s filings with the SEC
and other public disclosure documents.

 

(g) Armada and its Subsidiaries have established and maintained a system of
internal control over financial reporting (as required by in Rule 13a-15 under
the Exchange Act) (“internal controls”). Except to the extent otherwise stated
in Armada’s most recent Form 10-K or Form 10-Q filed with the SEC, such internal
controls are effective in providing reasonable assurance regarding the
reliability of the Armada’s consolidated financial reporting and the preparation
of Armada’s consolidated financial statements for external purposes in
accordance with GAAP. Armada has disclosed, based on its most recent evaluation
of internal controls prior to the date of this Agreement, to Armada’s auditors
and audit committee (i) any deficiencies, significant deficiencies and material
weaknesses in the design or operation of internal controls which are reasonably
likely to adversely affect Armada’s ability to record, process, summarize and
report financial information, (ii) any fraud, whether or not material, that
involves management or other employees who have a significant role in Armada’s
internal controls and (iii) any pending and, to the Knowledge of Armada,
threatened claim or allegation regarding any of the foregoing. Armada has made
available to Mesa prior to the date of this Agreement any such disclosure made
by management to Armada’s auditors and audit committee since January 1, 2011.

 

(h) There are no outstanding loans or other extensions of credit including in
the form of a personal loan (within the meaning of Section 402 of the
Sarbanes-Oxley Act) made by Armada or any of its Subsidiaries to any executive
officer (as defined in Rule 3b-7 under the Exchange Act) or director of Armada.
Armada has not, since the enactment of the Sarbanes-Oxley Act, taken any action
prohibited by Section 402 of the Sarbanes-Oxley Act.

 

(i) Each principal executive officer and principal financial officer of Armada
(or each former principal executive officer and principal financial officer of
Armada, as applicable) have made all certifications required by Rule 13a-14 and
15d-14 under the Exchange Act and Sections 302 and 906 of the Sarbanes-Oxley Act
and any related rules and regulations promulgated by the SEC, and the statements
contained in any such certifications are complete and correct. For purposes of
this Agreement, “principal executive officer” and “principal financial officer”
shall have the meanings given to such terms in the Sarbanes-Oxley Act.

 

(j) Schedule 4.4(j) of the Armada Disclosure Letter describes, and Armada has
delivered to Mesa copies of the documentation creating or governing, all
securitization transactions and other off-balance sheet arrangements (as defined
in Item 303 of Regulation S-K of the SEC) that existed or were effected by
Armada or its Subsidiaries since January 1, 2011.

 

Page 29 of 73

 

 

(k) Other than as disclosed in the Armada SEC Reports, since January 1, 2011,
there has been no transaction, or series of similar transactions, agreements,
arrangements or understandings, nor are there any proposed transactions as of
the date of this Agreement, or series of similar transactions, agreements,
arrangements or understandings to which Armada or any of its Subsidiaries was or
is to be a party, that would be required to be disclosed under Item 404 of
Regulation S-K promulgated under the Securities Act.

 

(l) The audited consolidated financial statements and unaudited consolidated
interim financial statements (including, in each case, any notes thereto) of
Armada included or incorporated by reference in the Armada SEC Reports fairly
present (and in the case of such consolidated financial statements included or
incorporated by reference in filings made after the date hereof, will fairly
present), in conformity with GAAP applied on a consistent basis (except as may
be indicated in the notes thereto), in all material respects the consolidated
financial position of Armada and its consolidated Subsidiaries as of the dates
thereof and their consolidated results of operations and cash flows for the
periods then ended (subject to normal and recurring year-end audit adjustments
in the case of any unaudited interim financial statements) and complied or, in
the case of consolidated financial statements included or incorporated by
reference in filings made after the date hereof, will comply, in all material
respects with applicable accounting requirements of the SEC.

 

(m) There are no liabilities of Armada or any of its Subsidiaries of any kind
whatsoever, whether accrued, contingent, absolute, determined, determinable or
otherwise, other than (i) liabilities reflected in or reserved against in
Armada’s consolidated financial statements filed with Armada’s quarterly report
on Form 10-Q for the fiscal quarter ended September 30, 2012, (ii) future
executory liabilities arising under any Armada Contract (other than as a result
of a breach thereof) and (iii) accounts payable to trade creditors and accrued
expenses subsequently incurred in the ordinary course of business consistent
with past practice and that have not had and would not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect on Armada.

 

(n) Since January 1, 2011, Armada has not received written notice from the SEC
or any other Governmental Entity that any of its accounting policies or
practices are or may be the subject of any review, inquiry, investigation or
challenge by the SEC or other Governmental Entity. There are no outstanding
written comments from the SEC with respect to any of the Armada SEC Reports.

 

(o) To the Knowledge of Armada, since January 1, 2011 (i) it has not received
any substantive complaint, allegation, assertion or claim that Armada or any of
its Subsidiaries has engaged in questionable accounting or auditing practices
and (ii) no current or former attorney representing Armada or any of its
Subsidiaries has reported evidence of a material violation of securities laws,
breach of fiduciary duty or similar violation by Armada or any of its officers,
directors, employees or agents to Mesa’s or any committee thereof or to any
director or executive officer of Armada.

 

(p) To the Knowledge of Armada, since January 1, 2011, no employee of Armada or
any of its Subsidiaries has provided or is providing information to any law
enforcement agency regarding the commission or possible commission of any crime
or the violation or possible violation of any Applicable Laws of the type
described in Section 806 of the Sarbanes-Oxley Act by Armada or any of its
Subsidiaries. Neither Armada nor any of its Subsidiaries nor, to the Knowledge
of Armada, any director, officer, employee, contractor, subcontractor or agent
of Armada or any such Subsidiary has discharged, demoted, suspended, threatened,
harassed or in any other manner discriminated against an employee of Armada or
any of its Subsidiaries in the terms and conditions of employment because of any
lawful act of such employee described in Section 806 of the Sarbanes-Oxley Act.

 

Page 30 of 73

 

 

SECTION 4.5 Information Supplied. The Registration Statement, and any amendments
or supplements thereto, when filed will comply as to form in all material
respects with the applicable requirements of the Exchange Act. At the time the
Registration Statement or any amendment or supplement thereto becomes effective,
the Registration Statement, as amended or supplemented, will not contain any
untrue statement of a material fact or omit to state any material fact required
to be stated therein or necessary in order to make the statements therein (in
the case of any prospectus included as part of the Registration Statement, in
light of the circumstances under which they were made), not misleading. None of
the information supplied or to be supplied by Armada for inclusion or
incorporation by reference in the Proxy Statement or any amendment or supplement
thereto will (except to the extent revised or superseded by amendments or
supplements contemplated hereby), on the date it is first mailed to the
stockholders of Mesa, contain any untrue statement of a material fact or omit to
state any material fact required to be stated therein or necessary in order to
make the statements therein, in light of the circumstances under which they were
made, not misleading. Notwithstanding the foregoing, no representation or
warranty is made by Armada with respect to statements included or incorporated
by reference in the Registration Statement or Proxy Statement based on
information supplied by Mesa or its Subsidiaries or any of their respective
representatives or advisors in writing specifically for use or incorporation by
reference therein.

 

SECTION 4.6 Board Approval. Armada’s Board of Directors, by resolutions duly
adopted at a meeting duly called and held and not subsequently rescinded or
modified in any way, has by unanimous vote of the directors (including the
disinterested directors) (i) declared that this Agreement, the Acquisition and
the other transactions contemplated hereby are advisable, fair to and in the
best interests of Armada and the stockholders of Armada, and (ii) adopted this
Agreement and approved the Acquisition, and the transactions contemplated hereby
and thereby. Armada’s Board of Directors has approved this Agreement, the
Acquisition, the Voting Agreements and the transactions contemplated hereby and
thereby.

 

SECTION 4.7 No Vote Required. No vote of any holders of the outstanding capital
stock of Armada is necessary to consummate the transactions contemplated hereby.

 

SECTION 4.8 Ownership of Shares. On the date hereof, Armada does not own
(directly or indirectly, beneficially or of record) any shares of capital stock
of Mesa and Armada does not hold any rights to acquire or vote any shares of
capital stock of Mesa except pursuant to this Agreement and the Voting
Agreements.

 

SECTION 4.9 Litigation; Compliance with Laws; Permits.

 

(a) There is (i) no Action pending, or, to the Knowledge of Armada, threatened,
against or affecting (A) Armada or any of its Subsidiaries, (B) any of their
respective properties, assets or rights, (C) any of their respective present or
former officers, directors or employees in their respective capacities as such
or (D) any other Person for whom Armada or its Subsidiaries may be liable, in
each case that has had or would reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect on Armada or that in any manner
challenges or seeks to prevent, enjoin, alter or delay the Acquisition or any of
the other transactions contemplated hereby and (ii) no judgment, decree,
injunction, rule or order of any Governmental Entity outstanding against, or, to
the Knowledge of Armada, investigation by any Governmental Entity involving, (A)
Armada or any of its Subsidiaries, (B) any of their respective present or former
officers, directors or employees in their respective capacities as such or (C)
any other Person for whom Armada or its Subsidiaries may be liable, in each case
that has had or would reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect on Armada or that in any manner challenges
or seeks to prevent, enjoin, alter or delay the Acquisition or any of the other
transactions contemplated hereby. To the Knowledge of Armada, there is no valid
basis for any such Action or investigation. It is agreed that for the purpose of
this Section 4.7(a), effects resulting from or arising in connection with the
matters set forth in clause (B) of the definition of “Material Adverse Effect”
shall not be excluded in determining whether a Material Adverse Effect on Armada
has occurred or would reasonably be expected to occur.

 

Page 31 of 73

 

 

(b) Armada and each of its Subsidiaries is and, since January 1, 2011, has been
in compliance with, and, to the Knowledge of Armada, is not under investigation
with respect to and, to the Knowledge of Armada, has not been threatened to be
charged with or given written notice or other written communication alleging or
relating to a possible violation of, Applicable Laws, except for failures to
comply or violations that have not had and would not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect on Armada.

 

(c) Armada and its Subsidiaries hold all material licenses, authorizations,
permits, certificates, consents, approvals, variances, exemptions and orders
from Governmental Entities that are necessary for (i) the lawful operation of
their respective businesses as presently conducted and (ii) the lawful
ownership, use, occupancy and operation of their respective assets and
properties (the “Armada Permits”). Armada and each of its Subsidiaries is and,
since January 1, 2011, has been in compliance with the terms of the Armada
Permits, except for failures to comply or violations that have not had and would
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect on Armada. All Armada Permits (x) are valid and have not lapsed,
been cancelled, terminated or withdrawn and (y) can be renewed or transferred in
the ordinary course of business by Armada or its Subsidiaries. Any application
for the renewal of any Armada Permit which is due prior to the Closing Date will
be timely made or filed by Armada or its Subsidiary prior to the Closing Date.
No Action to modify, suspend, revoke, withdraw, terminate or otherwise limit any
Armada Permit is pending or, to the Knowledge of Armada, threatened, and to the
Knowledge of Armada there is no valid basis for such Action, including the
transactions contemplated hereby.

 

SECTION 4.10 Brokers or Finders. No agent, broker, investment banker, financial
advisor or other firm or Person is or will be entitled to any broker’s or
finder’s fee or any other similar commission or fee in connection with any of
the transactions contemplated by this Agreement, based on arrangements made by
or on behalf of Armada, its Subsidiaries or any of their respective officers,
directors or employees, except for the Transaction Financial Advisor, whose fees
and expenses will be paid by Mesa and Armada in accordance with the Parties’
agreement with the Transaction Financial Advisor. The amounts of any fees
payable to the Transaction Financial Advisor in connection with this Agreement
or the transactions contemplated hereby have been disclosed to Mesa and Armada.

 

SECTION 4.11 Absence of Certain Changes or Events. Since January 1, 2012, the
business of Armada and its Subsidiaries has been conducted in the ordinary
course consistent with past practices, and (a) there has not been any event,
circumstance, development, state of facts, occurrence, change or effect that has
had or would reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect on Armada and (b) neither Armada nor any of its
Subsidiaries has taken any action, or authorized, announced an intention to take
or committed or agreed in writing or otherwise to take any action that, if taken
during the Post-Signing Period without Mesa’s consent, would constitute a breach
of Section 5.3.

 

SECTION 4.12 Taxes.

 

(a) Tax Returns. Armada and each of its Subsidiaries has timely filed or caused
to be timely filed with the appropriate Taxing Authorities all material Tax
Returns that are required to be filed by, or with respect to, Armada or any of
its Subsidiaries on or prior to the Closing Date. The Tax Returns have
accurately reflected, and will accurately reflect, all material liabilities for
Taxes of Armada and its Subsidiaries for the periods covered thereby.

 

Page 32 of 73

 

 

(b) Payment of Taxes. All material Taxes and Tax liabilities due and payable by
or with respect to the income, assets or operations of Armada and its
Subsidiaries have been timely paid in full. All material Taxes not yet due and
payable have been (or will be on or prior to the Closing Date) accrued and
adequately disclosed and fully provided for in accordance with GAAP on Armada’s
quarterly report on Form 10-Q for the fiscal quarter ended September 30, 2012.

 

(c) Other Tax Matters.

 

(i) Neither Armada nor any of its Subsidiaries has been or is currently the
subject of an audit or other examination of Taxes by the Tax Authorities of any
nation, state or locality (and no such audit is pending or contemplated) nor has
Armada or any of its Subsidiaries received any notices from any Taxing Authority
relating to any issue which could reasonably be expected to materially affect
the Tax liability of Armada or any of its Subsidiaries.

 

(ii) Neither Armada nor any of its Subsidiaries (A) has entered into an
agreement or waiver or requested to enter into an agreement or waiver extending
any statute of limitations relating to the payment or collection of Taxes of
Armada or any of its Subsidiaries or (B) is presently contesting the Tax
liability of Armada or any of its Subsidiaries before any Governmental Entity.

 

(iii) Neither Armada nor any of its Subsidiaries has been included in any
“consolidated,” “unitary” or “combined” Tax Return provided for under Applicable
Law with respect to Taxes for any Taxable period for which the statute of
limitations has not expired (other than a group of which Armada and/or its
Subsidiaries are the only members).

 

(iv) Taxes that Armada or any of its Subsidiaries is (or was) required by
Applicable Law to withhold or collect in connection with amounts paid or owing
to any employee, independent contractor, creditor, stockholder, member or other
third party have been duly withheld or collected, and have been timely paid over
to the proper authorities to the extent due and payable and Armada and each of
its Subsidiaries have reported such withheld amounts to the appropriate Taxing
Authority and to each such employee, independent contractor, creditor,
stockholder or any other third party, as required under Applicable Law.

 

(v) No claim has ever been made by any Taxing Authority in a jurisdiction where
Armada or its Subsidiaries does not file Tax Returns that Armada or any of its
Subsidiaries is or may be subject to taxation by that jurisdiction.

 

(vi) There are no Tax sharing, allocation, indemnification or similar agreements
in effect as between Armada or any predecessor or Affiliate thereof and any
other party under which Armada or any of its Subsidiaries could be liable for
any Taxes or other claims of any party.

 

(vii) Armada and each of its Subsidiaries has delivered or made available to
Mesa copies of each of the Tax Returns for income Taxes filed on behalf of
Armada and its Subsidiaries since January 1, 2011.

 

(viii) Neither Armada nor any of its Subsidiaries will be required to include
any material item of income in, or exclude any material item of deduction from,
Taxable income for any Taxable period (or portion thereof) ending after the
Closing Date as a result of any of the following that occurred or exists on or
prior to the Closing Date: (a) a “closing agreement” as described in Section
7121 of the Code (or any corresponding or similar provision of state, local or
non-U.S. income Tax law), (b) an installment sale or open transaction, (c) a
prepaid amount, (d) an intercompany item under Treasury Regulation section
1.1502-13 or an excess loss account under Treasury Regulation 1.1502-19, or (e)
change in the accounting method of Armada or any of its Subsidiaries pursuant to
Section 481 of the Code or any similar provision of the Code or the
corresponding Tax laws of any nation, state or locality.

 

Page 33 of 73

 

 

(ix) During the five-year period ending on the date of this Agreement, neither
Armada nor any of its Subsidiaries was a distributing corporation or a
controlled corporation in a transaction intended to be governed by Section 355
of the Code.

 

(x) Neither Armada nor any of its Subsidiaries has engaged in a “reportable
transaction” within the meaning of Treasury Regulations Section 1.6011-4(b).

 

(xi) Neither Armada nor any of its Subsidiaries has a permanent establishment in
any foreign country.

 

(xii) Neither Armada nor any Subsidiary has requested, received or executed with
any Taxing Authority any ruling or binding agreement which could have a material
effect in a post-Closing period.

 

(xiii) Neither Armada nor any Armada Subsidiary has any actual or potential
liability for any Tax obligation of any taxpayer other than Armada and Armada
(including without limitation any affiliated group of corporations or other
entities that included Armada or any Armada Subsidiary during a prior period).

 

(xiv) Neither Armada nor any Armada Subsidiary: (i) is a “consenting
corporation” within the meaning of Section 341(f) of the Code, and none of the
assets of Armada or any Armada Subsidiary are subject to an election under
Section 341(f) of the Code; (ii) has been a United States real property holding
corporation within the meaning of Section 897(c)(2) of the Code during the
applicable period specified in Section 897(c)(l)(A)(ii) of the Code; (iii) has
made any payments, is obligated to make any payments, or is a party to any
agreement that could obligate it to make any payments that may be treated as an
“excess parachute payment” under Section 280G of the Code; (iv) has any actual
or potential liability for any Taxes of any person (other than Armada and Armada
Subsidiaries) under Treasury Regulation Section 1.1502 6 (or any similar
provision of federal, state, local, or foreign law), or as a transferee or
successor, by contract, or otherwise; or (v) is or has been required to make a
basis reduction pursuant to Treasury Regulation Section 1.1502-20(b) or Treasury
Regulation Section 1.337(d)-2(b).

 

(xv) None of the assets of Armada or any Armada Subsidiary: (i) is property that
is required to be treated as being owned by any other person pursuant to the
provisions of former Section 168(f)(8) of the Code; (ii) is “tax-exempt use
property” within the meaning of Section 168(h) of the Code; or (iii) directly or
indirectly secures any debt the interest on which is tax exempt under Section
103(a) of the Code.

 

(xvi) No state or federal “net operating loss” of Armada or any of its
Subsidiaries determined as of the Closing Date is subject to limitation on its
use pursuant to Section 382 of the Code or comparable provisions of state law as
a result of any “ownership change” within the meaning of Section 382(g) of the
Code or comparable provisions of any state law occurring prior to the Closing
Date.

 

SECTION 4.13 Affiliate Transactions.

 

(a) Other than as disclosed in Schedule 4.13(a) of the Armada Disclosure Letter,
there are no Contracts or other transactions between Armada or any of its
Subsidiaries, on the one hand, and any: (i) officer or director of Armada or any
of its Subsidiaries; (ii) record or beneficial owner of five percent (5%) or
more of the voting securities of Armada; (iii) Affiliate of any such officer,
director or record or beneficial owner; or (iv) any other Affiliate of Armada,
on the other hand.

 

Page 34 of 73

 

 

(b) Schedule 4.13(b) of the Armada Disclosure Letter lists all loans by Armada
or any of its Subsidiaries to any Person specified in clauses (i), (ii), (iii)
and (iv) of Section 4.13(a) outstanding as of the date hereof, including the
date, amount and material terms of such loan and the date of any amendment to
the terms of such loan.

 

SECTION 4.14 Environmental Matters. (i) Other than as disclosed in Schedule 4.14
of the Armada Disclosure Letter, no material notice, notification, demand,
request for information, citation, summons or order has been received, and, to
the Knowledge of Armada, no complaint has been filed, no penalty has been
assessed, and no Action or review (or any basis therefor) is pending or, to the
Knowledge of Armada, is threatened by any Governmental Entity or other Person
relating to Armada or any Subsidiary and relating to or arising out of any
Environmental Law; (ii) to the Knowledge of Armada, there are no material
liabilities or obligations of Armada or any of its Subsidiaries of any kind
whatsoever, whether accrued, contingent, absolute, determined, determinable or
otherwise arising under or relating to any Environmental Law or any Hazardous
Substance and there is no condition, situation or set of circumstances that
could reasonably be expected to result in or be the basis for any such liability
or obligation; (iii) to the Knowledge of Armada no material expenditure will be
required in order for Armada or its Subsidiaries to comply with any
Environmental Laws in effect at the time of the Closing in connection with the
operation or continued operation of Armada and its Subsidiaries or any facility
or property now owned or operated by Armada or its Subsidiaries in a manner
consistent with the current operation thereof by Armada and its Subsidiaries;
(iv) to the Knowledge of Armada, there are no conditions with respect to the
soil, subsurface, surface waters, groundwater, atmosphere or any environmental
medium, whether or not yet discovered, which could result in any material
damage, loss, cost, expense or claim with respect to the Oil and Gas Interests.
There has been no environmental investigation, study, audit, test, review or
other analysis conducted of which Armada has Knowledge that identifies a
material issue or issues in relation to the current or prior business of Armada
or any of its Subsidiaries or any property or facility now or previously owned
or leased by Armada or any of its Subsidiaries that has not been delivered to
Mesa prior to the date of this Agreement. For purposes of this Section 4.14 the
terms “Armada” and “Subsidiaries” shall include any entity that is or was a
predecessor of Armada or any of its Subsidiaries.

 

SECTION 4.15 Intellectual Property. Schedule 4.15 of the Armada Disclosure
Letter contains a true and complete list of all Intellectual Property owned by
Armada or any of its Subsidiaries or licensed to Armada or any of its
Subsidiaries for use in their respective businesses which is registered or for
which an application for registration has been filed (the “Armada Registered
Intellectual Property”). The Armada Registered Intellectual Property owned by
Armada or any of its Subsidiaries has been duly registered in, filed in or
issued by the United States Patent and Trademark Office, United States Copyright
Office, a duly accredited and appropriate domain name registrar, the appropriate
offices in the various states of the United States and the appropriate offices
of other jurisdictions (foreign and domestic), and each such registration,
filing and issuance remains valid, enforceable and in full force and effect.
Except as has not had and would not reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect on Armada, Armada and each of its
Subsidiaries owns, or is licensed to use (in each case, free and clear of any
Liens other than Permitted Liens), all Intellectual Property held for use in,
used in or necessary for the conduct of its business as currently conducted.
Neither Armada nor any of its Subsidiaries has received any notice or other
communication, or otherwise has any Knowledge of any pending Action or other
information that alleges or indicates that (a) the Armada Registered
Intellectual Property is or may be invalid or unenforceable; (b) Armada or any
of its Subsidiaries does not own all right, title, and interest in and to, the
Armada Registered Intellectual Property owned by Armada and its Subsidiaries;
(c) Armada or its Subsidiaries have infringed, misappropriated or otherwise
violated the Intellectual Property rights of any Person. To the Knowledge of
Armada, no Person has infringed, misappropriated or otherwise violated any
Intellectual Property right owned by and/or licensed to Armada or its
Subsidiaries. The consummation of the transactions contemplated by this
Agreement will not alter, encumber, impair, terminate or extinguish any
Intellectual Property right of Armada or any of its Subsidiaries or impair the
right of Armada to develop, use, sell, license or dispose of, or to bring any
action for the infringement or misappropriation of, any Intellectual Property
right of Armada or any of its Subsidiaries. Armada and its Subsidiaries have
taken all necessary and otherwise reasonable steps to maintain it rights in
Intellectual Property and the confidentiality of all Trade Secrets owned, used
or held for use by Armada or any of its Subsidiaries. Neither Armada nor any of
its Subsidiaries has granted any licenses or other rights, of any kind or
nature, in or to any of the Intellectual Property owned by Armada or any of its
Subsidiaries to any Third Party and no Third Party has granted any licenses or
other rights, of any kind or nature, to Armada or any of its Subsidiaries for
any Third Party Intellectual Property, other than in-bound licenses that consist
solely of “shrink-wrap” and similar commercially available end-user licenses.

 

Page 35 of 73

 

 

SECTION 4.16 Certain Agreements.

 

(a) Schedule 4.16(a) of the Armada Disclosure Letter lists each of the following
Contracts to which Armada or any of its Subsidiaries is a party or by which it
is bound as of the date of this Agreement (each such Contract listed or required
to be so listed, a “Armada Material Contract”):

 

(i) any “material contract” (as such term is defined in Item 601(b)(10) of
Regulation S-K under the Exchange Act);

 

(ii) any Contract or series of related Contracts for the purchase, receipt,
lease or use of materials, supplies, goods, services, equipment or other assets
involving payments by or to Armada or any of its Subsidiaries of more than
$200,000 on an annual basis or $1,000,000 in the aggregate;

 

(iii) any O&G Lease;

 

(iv) any Contract or series of related Contracts involving payments by or to
Armada or any of its Subsidiaries of more than $200,000 on an annual basis or
$1,000,000 in the aggregate that requires consent of or notice to a Third Party
in the event of or with respect to the Acquisition, including in order to avoid
a breach or termination of, a loss of benefit under, or triggering a price
adjustment, right of renegotiation or other remedy under, any such Contract;

 

(v) promissory notes, loans, agreements, indentures, evidences of indebtedness
or other instruments providing for or relating to the lending of money, whether
as borrower, lender or guarantor, in amounts greater than $200,000 (other than
ordinary course trade payables and receivables);

 

(vi) any material Contract relating to any interest rate, currency or commodity
hedging, swaps, caps, floors and option agreements and other risk management or
Derivative arrangements;

 

(vii) any Contract restricting the payment of dividends or the repurchase of
stock or other equity;

 

(viii) any collective bargaining agreements;

 

(ix) any joint venture, profit sharing, partnership agreements or other similar
agreements;

 

(x) any Contracts or series of related Contracts relating to the acquisition or
disposition of the securities of any Person, any business or any material amount
of assets (in each case, whether by merger, sale of stock, sale of assets or
otherwise) other than Contracts of the type referred to in Section 4.16(a)(ii)
that are not required to be disclosed in accordance with Section 4.16(a)(ii);

 

Page 36 of 73

 

 

(xi) any Contract with a Governmental Entity;

 

(xii) any employment, severance, change in control, restricted stock,
termination, personal services or consulting contract;

 

(xiii) all leases or subleases for (i) personal property involving annual
payments by or to Armada t or its Subsidiaries in excess of $200,000 or (ii)
real property;

 

(xiv) all Contracts granting any license to Intellectual Property (other than
trademarks and service marks) and any other license (other than real estate)
having an aggregate value per license, or involving payments to Armada or any of
its Subsidiaries, of more than $200,000 on an annual basis;

 

(xv) any Contract that (A) limits the freedom of Armada or any of its
Subsidiaries to engage or compete in any line of business or with any Person or
in any area or which would so limit the freedom of Mesa, Armada or any of their
respective affiliates or successors including Mesa Sub after the Closing Date,
(B) contains exclusivity, “most favored nation,” rights of first refusal, rights
of first negotiation, preferential rights or similar obligations or restrictions
that are binding on Armada or any of its Subsidiaries or that would be binding
on Mesa, Armada or any of their respective affiliates or successors, including
Mesa Sub, after the Closing Date or (C) that contains any material
nondisclosure, confidentiality or similar provisions that would be binding on
Mesa, Armada or any of their respective affiliates or successors, including Mesa
Sub, after the Closing Date;

 

(xvi) all material outsourcing and specialty vendor contracts;

 

(xvii) any material Contract providing for the indemnification by Armada or any
of its Subsidiaries of any Person or under which Armada or any of its
Subsidiaries has guaranteed any liabilities or obligations of any other Person
(other than Armada or a Subsidiary of Armada);

 

(xviii) any agreement providing for the sale or purchase by Armada or any of its
Subsidiaries of Hydrocarbons which contains a “take-or-pay” clause or any
similar prepayment or forward sale arrangement or obligation (excluding, “gas
balancing” arrangements associated with customary joint operating agreements) to
deliver Hydrocarbons at some future time without then or thereafter receiving
full payment therefor;

 

(xix) any agreement pursuant to which Armada and its Subsidiaries have paid
amounts in respect of or associated with any Production Burden in excess of
$200,000 during the immediately preceding fiscal year or with respect to which
Armada reasonably expects that it and its Subsidiaries will make payments
associated with any Production Burden in any of the next three (3) succeeding
fiscal years that could exceed $200,000 per year;

 

(xx) any joint development agreement, exploration agreement, acreage dedication
agreement (including, in respect of each of the foregoing, customary joint
operating agreements) or area of mutual interest agreement that either (A) is
material to the operation of Armada and its Subsidiaries, taken as whole, or (B)
would reasonably be expected to require Armada and its Subsidiaries to make
expenditures in excess of $200,000 in the aggregate during the twelve (12) month
period following the date hereof; and

 

Page 37 of 73

 

 

(xxi) all agreements such as Hydrocarbon sales, purchase, gathering,
transportation, treating, storage, compression, marketing, exchange, processing
and fractionating contracts or agreements, division orders, joint operating
agreements, and contracts with drilling rig companies, surface leases,
salt-water disposal leases, permits, easements, licenses, farmouts and farmins,
unit agreements and all other agreements relating thereto, in each case
involving annual payments by or to Armada or its Subsidiaries in excess of
$200,000.

 

(b) Armada has prior to the date of this Agreement made available to Mesa
complete and accurate copies of each Armada Material Contract listed, or
required to be listed, in Schedule 4.14(a) of the Armada Disclosure Letter
(including all amendments, modifications, extensions and renewals thereto and
waivers thereunder). All of the Armada Material Contracts are valid and binding
on Armada and enforceable by and against Armada or its relevant Subsidiary
(except those which are cancelled, rescinded or terminated after the date of
this Agreement in accordance with their terms and this Agreement and as may be
limited by applicable bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and other laws affecting creditors’ rights generally
and general principles of equity), except where the failure to be valid, binding
or enforceable has not had and would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect on Armada, and no
written notice to terminate, in whole or part, any of the same has been served
(nor, to the Knowledge of Armada, has there been any indication that any such
notice of termination will be served). Neither Armada nor any of its
Subsidiaries nor, to the Knowledge of Armada, any other party thereto is in
default or breach under the terms of any Armada Material Contract except for
such instances of default or breach that have not had and would not be
reasonably likely to have, individually or in the aggregate, a Material Adverse
Effect on Armada.

 

SECTION 4.17 Armada Plans; Labor Matters.

 

(a) Set forth in Schedule 4.17(a) of the Armada Disclosure Letter is an accurate
and complete list of each employee benefit plan, within the meaning of Section
3(3) of ERISA, whether or not subject to ERISA, and each stock option,
restricted stock, stock-based, incentive, bonus, profit-sharing, savings,
deferred compensation, health, medical, dental, life insurance, disability,
accident, supplemental unemployment or retirement, employment, severance or
salary or benefits continuation or fringe benefit plan, program, arrangement,
agreement or commitment maintained by Armada or any Subsidiary thereof
(including, for this purpose and for the purpose of all of the representations
in this Section 4.17, any predecessors to Armada or its Subsidiaries and all
employers (whether or not incorporated) that would be treated together with
Armada and/or any such Subsidiary as a single employer within the meaning of
Section 414 of the Code) or to which Armada or any Subsidiary thereof
contributes (or has any obligation to contribute), has any liability or is a
party (collectively, the “Armada Plans”).

 

(b) Correct and complete copies of the following documents with respect to each
Armada Plan have been delivered or made available by Armada to Mesa, to the
extent applicable: (i) all Armada Plan documents, together with all amendments
and attachments thereto (including, in the case of any Armada Plan not set forth
in writing, a written description thereof); (ii) all trust documents,
declarations of trust and other documents establishing other funding
arrangements, and all amendments thereto and the latest financial statements
thereof; (iii) the annual report on IRS Form 5500 for each of the past three (3)
years and all schedules thereto; (iv) the most recent IRS determination letter
or opinion letter; and (v) all summary plan descriptions and summaries of
material modifications.

 

Page 38 of 73

 

 

(c) Each Armada Plan is in compliance with ERISA, the Code, all other Applicable
Laws and its governing documents, except as would not reasonably be expected to
result, individually or in the aggregate, in a material liability of Armada and
its Subsidiaries. Each Armada Plan that is intended to be a qualified plan under
Section 401(a) of the Code has received a favorable determination letter or an
opinion letter from the IRS covering all Tax law changes, and Armada is not
aware of any circumstances that could reasonably be expected to result in the
loss of the qualification of such Armada Plan under Section 401(a) of the Code.
No Armada Plan is covered by Title IV of ERISA or subject to Section 412 of the
Code or Section 302 of ERISA. All contributions required to be made under the
terms of any Armada Plan have been timely made or have been reflected in the
financial statements of Armada included in the Armada SEC Reports filed prior to
the date hereof. There has been no amendment to, announcement by Armada or any
of its Subsidiaries relating to, or change in employee participation or coverage
under, any Armada Plan which would increase the expense of maintaining such plan
above the level of the expense incurred therefor for the most recent plan year.
No Armada Plan provides for post-employment or retiree health, life insurance or
other welfare benefits. Neither Armada nor any of its Subsidiaries, nor any of
their respective directors, officers or employees, nor, to the Knowledge of
Armada, any other “disqualified person” or “party in interest” (as defined in
Section 4975(e)(2) of the Code and Section 3(14) of ERISA, respectively) has
engaged in any transaction, act or omission to act in connection with any Armada
Plan that would reasonably be expected to result in the imposition of a material
penalty or fine pursuant to Section 502 of ERISA, damages pursuant to Section
409 of ERISA or a tax pursuant to Section 4975 of the Code. No liability, claim,
action, litigation, audit, examination, investigation or administrative
proceeding has been made, commenced or, to the Knowledge of Armada, threatened
with respect to any Armada Plan (other than routine claims for benefits payable
in the ordinary course). No disallowance of a deduction under Section 162(m) of
the Code for any amount paid or payable by Armada or any Subsidiary thereof has
occurred or is reasonably expected to occur. All Armada Plans that are subject
to Section 409A of the Code are in compliance with the requirements of Code
Section 409A and the regulations thereunder. Neither the execution of this
Agreement, stockholder approval of this Agreement nor the consummation of the
transactions contemplated hereby (either alone or upon the occurrence of any
additional or subsequent event) will: (i) entitle any employees of Armada or any
of its Subsidiaries to severance pay or any increase in severance pay upon any
termination of employment after the date hereof, (ii) accelerate the time of
payment or vesting, result in any payment or funding (through a grantor trust or
otherwise) of compensation or benefits under, increase the amount payable or
result in any other material obligation pursuant to, or result in “parachute
payment” (as such term is defined in Section 280G of the Code) under any of the
Armada Plans, or (iii) limit or restrict the right of Armada to merge, amend or
terminate any of the Armada Plans. No current or former officer, director or
employee of Armada t or any Subsidiary of Armada has or will obtain a right to
receive a gross-up payment from Armada or any such Subsidiary with respect to
any excise taxes that may be imposed upon such individual pursuant to Section
409A of the Code, Section 4999 of the Code or otherwise. Except as required to
maintain the tax-qualified status of any Armada Plan intended to qualify under
Section 401(a) of the Code, no condition or circumstance exists that would
prevent the amendment or termination of any Armada Plan.

 

(d) Neither Armada nor any of its Subsidiaries has been a party to or subject
to, or is currently negotiating in connection with entering into, any collective
bargaining agreement or other labor agreement with any union or labor
organization, and there has not been any activity or proceeding of any labor
organization or employee group to organize any such employees. There are no (i)
unfair labor practice charges or complaints against Armada or any of its
Subsidiaries pending before the National Labor Relations Board; (ii) labor
strikes, slowdowns or stoppages actually pending or, to the Knowledge of Armada,
threatened against or affecting Armada or any of its Subsidiaries and there have
been no labor strikes, slowdowns or stoppages against Armada or any of its
Subsidiaries in the past three (3) years; (iii) representation claims or
petitions pending before the National Labor Relations Board; and (iv) grievances
or pending arbitration proceedings against Armada or any of its Subsidiaries
that arose out of or under any collective bargaining agreement.

 

(e) Since January 1, 2011, neither Armada nor any of its Subsidiaries has
effectuated or announced, or plans to effectuate or announce: (i) a “plant
closing” (as defined in the WARN Act) affecting any site of employment or one or
more facilities or operating units within any site of employment or facility of
Armada or any of its Subsidiaries; (ii) a “mass layoff” (as defined in the WARN
Act); or (iii) such other transaction, layoff, reduction in force or employment
terminations sufficient in number to trigger application of any similar
Applicable Law.

 

Page 39 of 73

 

 

SECTION 4.18 Insurance. Armada has provided or made available to Mesa true,
correct and complete copies of its primary director and officer and employee and
officer insurance policies and will make available to Mesa, prior to the Closing
Date, true and complete copies of all material policies of insurance to which
Armada or its Subsidiaries is a beneficiary or named insured. Armada and its
Subsidiaries maintain insurance coverage with reputable insurers in such amounts
and covering such risks as are in accordance with normal industry practice for
companies engaged in businesses similar to that of Armada or its Subsidiaries
(taking into account the cost and availability of such insurance). Each material
insurance policy of Armada and its Subsidiaries is set forth on Schedule 4.18 of
the Armada Disclosure Letter and is valid, binding and enforceable by and
against Armada or its Subsidiary, as the case may be, has not been terminated by
any party thereto and all premiums due with respect to all such insurance
policies have been paid. No notice of cancellation or termination has been
received by Armada with respect to any insurance policy of Armada or its
Subsidiaries. There is no material claim by Armada or any of its Subsidiaries
pending under any insurance policy of Armada and its Subsidiaries for an amount
in excess of $100,000. There are no self-insurance arrangements by or affecting
Armada or any of its Subsidiaries.

 

SECTION 4.19 Real Property. Schedule 4.19 of the Armada Disclosure Letter sets
forth a true and complete list of the following (other than Oil and Gas
Interests): (i) all real property owned by Armada or any of its Subsidiaries
(“Armada Owned Real Property”); and (ii) all real property which is leased,
licensed, or otherwise occupied by Armada or one of its Subsidiaries (“Armada
Leased Real Property”). Armada or one of its Subsidiaries has indefeasible, good
and marketable title to all the Armada Owned Real Property and has a valid
leasehold interest in all the Armada Leased Real Property, in each case free and
clear of all Liens except Permitted Liens. With respect to the Armada Leased
Real Property, each lease or sublease therefor has previously been delivered to
Mesa and is valid, binding and enforceable by and against Armada or its
Subsidiary, as applicable, in accordance with its terms and none of Armada or
any of its Subsidiaries is in breach of or default under such lease or sublease
except for such breaches and defaults as have not had and would not reasonably
be expected to have, individually or in the aggregate, a Material Adverse Effect
on Armada.

 

SECTION 4.20 Personal Property. Except as disclosed on Schedule 4.20 of the
Armada Disclosure Schedule, Armada and its Subsidiaries have good and valid
title to, or valid and enforceable right to use under existing franchises,
easements or licenses, or valid and enforceable leasehold interests in, all of
its tangible and intangible personal properties, rights and assets necessary to
carry on their businesses as now being conducted, except for such defects that,
have not had and would not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect on Armada, in each case free and clear
of all Liens, except for Permitted Liens. Except as, individually or in the
aggregate, would not be material to Armada and its Subsidiaries, taken as a
whole, all items of operating equipment owned or leased by Armada or any of its
Subsidiaries with a fair market value in excess of $200,000 as of the date of
this Agreement (i) are, in the aggregate, in a state of repair so as to be
adequate for reasonably prudent operations in the areas in which they are
operated and (ii) are adequate, together with all other properties of Armada and
its Subsidiaries, to comply in the ordinary course of business consistent with
past practice with the requirements of all applicable contracts, including sales
contracts.

 

SECTION 4.21 Regulatory Matters. All natural gas pipeline systems and related
facilities constituting Armada’s and or any of its Subsidiaries’ properties are
(a) “gathering facilities” that are exempt from regulation by the Federal Energy
Regulatory Commission under the Natural Gas Act of 1938, as amended, and (b) not
subject to rate regulation or comprehensive nondiscriminatory access regulation
under the laws of any state or other local jurisdiction.

 

Page 40 of 73

 

 

SECTION 4.22 Derivatives. Schedule 4.22 of the Armada Disclosure Letter contains
an accurate and complete list of all outstanding Derivative positions of Armada
and its Subsidiaries, including Hydrocarbon and financial Derivative positions
attributable to the production and marketing of Armada and its Subsidiaries as
of the date reflected therein, and there have been no changes since the date
thereof, except for changes in financial Derivative positions occurring in the
ordinary course of business and in accordance with Armada’s policies and
practices.

 

SECTION 4.23 Oil and Gas Interests.

 

(a) Except (i) as, individually or in the aggregate, would not be material to
Armada and its Subsidiaries, taken as a whole, (ii) for goods and other property
sold, used or otherwise disposed of since January 1, 2012, in the ordinary
course of business, or (iii) as otherwise disclosed in the Armada Disclosure
Letter, Armada and its Subsidiaries are the sole and legal beneficial owners
with good and defensible title to all of the Oil and Gas Interests of Armada and
its Subsidiaries free and clear of all Liens except (A) Permitted Liens and (B)
Production Burdens set forth on Schedule 4.17(a)(iii) of the Armada Disclosure
Letter. For purposes of this Section 4.23, “good and defensible title” means
title that is free from reasonable doubt to the end that a prudent person
engaged in the business of purchasing and owning, developing, and operating
producing oil and gas properties in the geographical areas in which they are
located, with knowledge of all of the facts and their legal bearing, would be
willing to accept the same acting reasonably.

 

(b) To the Knowledge of Armada, all of the Wells of Armada and its Subsidiaries
have been drilled, completed and operated within the limits permitted by the
applicable pooling or unit agreements or other applicable Contracts and
Applicable Law, and all drilling and completion of the Wells and all related
development, production and other operations have been conducted in material
compliance with all Applicable Laws. Schedule 4.23(b) of the Armada Disclosure
Letter sets forth, as of the date hereof, Armada’s and its Subsidiaries’ average
net revenue interests (working interest less Production Burdens) for all Wells.
Exhibit C of the Armada Disclosure Letter sets forth Armada’s and its
Subsidiaries’ net revenue interests with respect to all O&G Leases.

 

(c) Except as set forth on Schedule 4.23(c) of the Armada Disclosure Letter, (i)
each O&G Lease is valid, binding and enforceable by and against Armada or its
Subsidiary (subject to lease expirations in the ordinary course of business),
has been validly recorded or registered with all relevant Governmental Entities
so as to provide actual or constructive notice to and be enforceable against all
Third Parties, and has not been terminated; (ii) neither Armada nor any of its
Subsidiaries, nor to the Knowledge of Armada, any other party to an O&G Lease,
has violated any provision of, or taken or failed to take any act which, with or
without notice, lapse of time, or both, would constitute a default under the
provisions of such O&G Lease; (iii) neither Armada nor any of its Subsidiaries
has breached, violated or defaulted on any material provision of any O&G Lease
or received notice from any other party to an O&G Lease alleging such a breach,
violation or default by Armada or any of its Subsidiaries; (iv) all payments
(including all delay rentals, royalties, shut-in royalties and valid calls for
payment or prepayment under operating agreements) owing by Armada or any of its
Subsidiaries under any O&G Lease to which it is a party have been and are being
made (timely, and before the same became delinquent) by Armada or such
Subsidiary; (v) to the Knowledge of Armada, there are no pending claims or
demands for material amounts of nonpayment, underpayment or mispayment of bonus
payments, rentals, royalties, overriding royalties, compensatory royalties and
other payments due from or in respect of production with respect to Armada’s or
any of its Subsidiaries’ interests in any O&G Lease; and (vi) neither Armada nor
any of its Subsidiaries, nor to the Knowledge of Armada, any other party to an
O&G Lease, has failed, partially failed, or omitted to record or register any
O&G Lease or any assignments of record title or operating rights in the real
property or other country records related to the Oil and Gas Interests purported
to be owned by Armada or its Subsidiaries with any Governmental Entity.

 

Page 41 of 73

 

 

(d) To the Knowledge of Armada, (i) Armada or its Subsidiaries has obtained all
permits, licenses, consents, certificates, easements, authorizations,
certificates of convenience and necessity, and other similar rights that are
granted by Governmental Entities and that relate to the Oil and Gas Interests
(“Armada O&G Permits”) necessary to own and operate the Oil and Gas Interests in
compliance with all Applicable Laws and with the provisions of all applicable
O&G Leases and Contracts to which Armada or its Subsidiaries are a party; (ii)
all of the Armada O&G Permits are in full force and effect; (iii) all fees and
charges relating to the Armada O&G Permits have been paid; (iv) all applications
for renewal of the Armada O&G Permits have been timely filed; and (v) all
government filings and notices required to be made with respect to the Oil and
Gas Interests have been made or given and are current, in full force and effect,
and not in default.

 

(e) There are no change of control or preferential rights to purchase provisions
applicable to the Oil and Gas Interests owned by Armada or its Subsidiaries that
are triggered by the transactions contemplated by this Agreement or the
Acquisition.

 

(f) Neither Armada nor any of its Subsidiaries is obligated, by virtue of a
prepayment arrangement, a “take or pay” arrangement, production payment or any
other arrangement, to deliver oil, gas or other Hydrocarbons produced from its
Oil and Gas Interests at some future time without then receiving full payment
therefor. No O&G Lease contains a representation or warranty from Armada or any
of its Subsidiaries with respect to the amount of oil, gas, or other liquid
Hydrocarbons to be delivered from the Oil and Gas Interests. All payments for
any Hydrocarbons sold from the Oil and Gas Interests pursuant to the O&G Leases
are being made to Armada and its Subsidiaries within the time periods and in
accordance with the prices set forth in such O&G Leases, subject to later
adjustments in the normal course of business required by allocations between
producers or by other circumstances routinely requiring retroactive payment
adjustments by purchasers in the ordinary course of Armada’s business consistent
with past practice.

 

SECTION 4.24 Books and Records. The minute books and other similar records of
Armada and each Armada Subsidiary contain complete and accurate records in all
material respects of all actions taken at any meetings of Armada’s or such
Armada Subsidiary’s stockholders, board of directors or any committees thereof
and of all written consents executed in lieu of the holding of any such
meetings.

 

SECTION 4.25 Accountants. Peterson Sullivan LLP (the “Armada Auditor”) has been
throughout the periods covered by the audited consolidated balance sheet of
Armada at March 31, 2012, and the related consolidated statements of operations
and cash flows for Armada’s fiscal years ended March 31, 2012 and 2011, and the
unaudited balance sheet of Armada at June 30, 2012, and the related statement of
operations and cash flows for the three months ended June 30, 2012 and 2011, (a)
a registered public accounting firm (as defined in Section 2(a)(12) of the
Sarbanes-Oxley Act of 2002) and (b) “independent” with respect to Armada within
the meaning of Regulation S-X. Except as set forth on Schedule 4.25 of Armada
Disclosure Letter, the reports of the Armada Auditor on the financial statements
of Armada for the past three fiscal years and any subsequent interim period did
not contain an adverse opinion or a disclaimer of opinion, nor were qualified as
to uncertainty, audit scope, or accounting principles. During Armada’s most
recent fiscal year and the subsequent interim periods, there were no
disagreements with the Armada Auditor on any matter of accounting principles or
practices, financial statement disclosure, or auditing scope or procedures, and
none of the reportable events listed in Item 304(a)(1)(iv) or (v) of Regulation
S-K occurred with respect to the Armada Auditor.

 

Page 42 of 73

 

 

SECTION 4.26 Tax-Free Reorganization.

 

(a) Armada (i) is not an “investment company” as defined in Section
368(a)(2)(F)(iii) and (iv) of the Code; (ii) has no present plan or intention to
liquidate Mesa Sub or to merge Mesa Sub with or into any other corporation or
entity, or to sell or otherwise dispose of the stock of Mesa Sub which Armada
will acquire in the Acquisition, or to cause Mesa Sub to sell or otherwise
dispose of its assets, all except in the ordinary course of business or if such
liquidation, merger or disposition is described in Section 368(a)(2)(C) or
Treasury Regulation Section 1.368-2(d)(4) or Section 1.368-2(k); and (iii) has
no present plan or intention, following the Acquisition, to issue any additional
shares of stock of Mesa Sub or to create any new class of stock of Mesa Sub.

 

(b) Immediately prior to the Acquisition, Mesa will be in control of Mesa Sub
within the meaning of Section 368(c) of the Code.

 

(c) Immediately following the Acquisition, Mesa Sub will hold at least 90% of
the fair market value of the net assets and at least 70% of the fair market
value of the gross assets held by Mesa immediately prior to the Acquisition (for
purposes of this representation, amounts used by Mesa to pay reorganization
expenses, if any, will be included as assets of Mesa held immediately prior to
the Acquisition).

 

(d) Armada has no present plan or intention to reacquire any of the Stock
Consideration shares.

 

(e) Following the Acquisition, Mesa Sub will continue Mesa’s historic business
or use a significant portion of Mesa’s historic business assets in a business as
required by Section 368 of the Code and the Treasury Regulations promulgated
thereunder.

 

ARTICLE V

COVENANTS RELATING TO CONDUCT OF BUSINESS

 

SECTION 5.1 Conduct of Business of Mesa Pending the Acquisition. From the date
of this Agreement until the earlier of (x) the termination of this Agreement
pursuant to and in accordance with Article VIII and (y) the Closing Date (the
“Post-Signing Period”), Mesa shall, and shall cause each of its Subsidiaries to,
conduct its business only in the ordinary course consistent with past practice
and in compliance with all Applicable Laws and all material governmental
authorizations, and use its commercially reasonable efforts to (i) preserve
intact its present business organization, (ii) maintain in effect all Mesa
Permits, (iii) keep available the services of its directors, officers and
employees, (iv) maintain satisfactory relationships with its customers, lenders,
suppliers, distributors, licensors, licensees and others having material
business relationships with it and with Governmental Entities with jurisdiction
over oil and gas-related matters, and (v) maintain its exploration and
production activities in accordance with the rig schedule attached as Schedule
5.1 of the Mesa Disclosure Letter. Without limiting the generality of the
foregoing and to the fullest extent permitted by Applicable Law, during the
Post-Signing Period, except (1) as set forth in Schedule 5.1 of the Mesa
Disclosure Letter, or (2) with Armada’s prior written consent, Mesa shall not,
and shall cause each of its Subsidiaries not to:

 

(a) amend its certificate of incorporation, bylaws or other similar
organizational documents (whether by merger, consolidation or otherwise);

 

(b) form any new Subsidiary;

 

(c) (i) split, combine or reclassify any shares of its capital stock, (ii)
declare, set aside or pay any dividend or make any other distribution (whether
in cash, stock, property or any combination thereof) in respect of any shares of
its capital stock or other securities (other than dividends or distributions by
any of its wholly-owned Subsidiaries to Mesa or another direct or indirect
wholly-owned Subsidiary of Mesa), or (iii) redeem, repurchase, cancel or
otherwise acquire or offer to redeem, repurchase, or otherwise acquire, directly
or indirectly any Mesa Securities or shares of capital stock of any Subsidiary
of Mesa (or options, warrants or other rights exercisable therefor);

 

Page 43 of 73

 

 

(d) (i) issue, grant, deliver, sell, pledge, dispose of or encumber, or
authorize the issuance, grant, delivery, sale, pledge, disposal or encumbrance
of, any Mesa Securities or shares of capital stock of any Subsidiary of Mesa or
any securities convertible into, or subscriptions, rights, warrants or options
to acquire, or other agreements or commitments of any character obligating any
of them to issue or purchase any such shares or other convertible securities,
other than the issuance of any shares of Mesa Common Stock upon the exercise of
Mesa Stock Options, the Mesa Warrants, or upon the lapse of restrictions on Mesa
Restricted Stock Grants, in each case that are outstanding on the date of this
Agreement and disclosed in Schedule 3.2(a) and (b) of the Mesa Disclosure
Letter, in accordance with the terms of those Mesa Stock Options, the Mesa
Warrants, or Mesa Restricted Stock Grants or (ii) amend any term of any Mesa
Security or any shares of capital stock of its Subsidiaries (in each case,
whether by merger, consolidation or otherwise);

 

(e) (i) acquire (including by merger, consolidation, or acquisition of stock or
assets) any (A) interest in any corporation, partnership, other business
organization or any division thereof or (B) assets that are material,
individually or in the aggregate, to Mesa’s or any of its Subsidiaries’
respective businesses, (ii) merge or consolidate with any other Person or (iii)
adopt a plan of complete or partial liquidation, dissolution, recapitalization
or restructuring;

 

(f) sell, lease, license or otherwise dispose of any material Subsidiary or any
material amount of assets, securities or property except in the ordinary course
consistent with past practice in an amount not to exceed $50,000 in the
aggregate;

 

(g) authorize or make capital expenditures or enter into capital commitments or
capital transactions exceeding $50,000 individually and $100,000 in the
aggregate in any single month;

 

(h) make any loan, advance or investment either by purchase of stock or
securities, contributions to capital, property transfers, or purchase of any
property or assets of any Person other than investments in its wholly-owned
Subsidiaries made in the ordinary course of business consistent with past
practices;

 

(i) (i) repay or retire any indebtedness for borrowed money or repurchase or
redeem any debt securities other than in accordance with Mesa’s current $25
million senior secured revolving line of credit (the “Credit Facility”) (Mesa
shall disclose the terms and conditions of the Credit Facility and all other
currently proposed credit facilities in Schedule 3.2(a) of the Mesa Disclosure
Letter); (ii) assume, guarantee or endorse, or otherwise as an accommodation
become responsible for, the obligations of any Person (other than any direct or
indirect wholly-owned Subsidiary of Mesa); or (iii) create a Lien over any of
its assets (other than Permitted Liens);

 

(j) (i) enter into any Contract that would have been a Mesa Material Contract
were Mesa or any of its Subsidiaries a party or subject thereto on the date of
this Agreement ,or (ii) terminate, renew or amend in any material respect any
Mesa Material Contract or waive any material right thereunder;

 

(k) enter into any (i) joint venture, area of mutual interest agreement or
similar arrangement or (ii) joint marketing or any similar arrangement (other
than pursuant to existing Contracts on their current terms;

 

Page 44 of 73

 

 

(l) except as required by Applicable Law or as required by existing Mesa Plans
(i) grant or increase any severance or termination pay to (or amend any existing
arrangement with) any of their respective directors, officers or employees, (ii)
increase benefits payable under any severance or termination pay policies or
employment agreements existing as of the date of this Agreement, (iii) enter
into any employment, deferred compensation or other similar agreement (or any
amendment to any such existing agreement) with any of their respective
directors, officers or employees, (iv) establish, adopt or amend any collective
bargaining, bonus, profit-sharing, thrift, pension, retirement, deferred
compensation, severance, compensation, stock option, restricted stock or other
benefit plan or arrangement covering any of their respective directors, officers
or employees or (v) increase the compensation, bonus or other benefits payable
to any of their respective directors, executives or non-executive employees;

 

(m) hire or offer to hire, or terminate other than for cause, any employee, or
make any representations or issue any communications to employees regarding
offers of employment from Armada without the prior written consent of Armada;

 

(n) make any change in any method of accounting or accounting principles or
practice, including with respect to reserves for excess or obsolete inventory,
doubtful accounts or other reserves, depreciation or amortization polices or
rates, billing and invoicing policies, or payment or collection policies or
practices, except for any such change required by reason of a concurrent change
in GAAP or Regulation S-X under the Exchange Act, as approved by its independent
public accountants;

 

(o) initiate any litigation or settle, or offer or propose to settle any Action;

 

(p) pay, discharge or satisfy any claims, liabilities or obligations (absolute
accrued, asserted or unasserted, contingent or otherwise), other than the
payment, discharge or satisfaction, in the ordinary course of business and
consistent with past practice, of liabilities reflected or reserved against in
the financial statements of Mesa or incurred in the ordinary course of business
and consistent with past practice;

 

(q) make any change or modification to its working capital and cash management
practices;

 

(r) make any Tax election or settle and/or compromise any Tax liability; prepare
any Tax Returns in a manner which is inconsistent with the past practices of
Mesa or its Subsidiaries, as the case may be, with respect to the treatment of
items on such Tax Returns; incur any liability for Taxes other than in the
ordinary course of business; or file an amended Tax Return or a claim for refund
of Taxes with respect to the income, operations or property of Mesa or its
Subsidiaries;

 

(s) purchase or sell any interest in real property, grant any security interest
in real property, or enter into any lease or sublease of, or other occupancy
agreement with respect to, real property (whether as lessor, sublessor, lessee
or sublessee) or change, amend, modify, terminate or fail to exercise any right
to renew any lease or sublease of real property except in the ordinary course of
business consistent with past practices;

 

(t) enter into any new line of business which represents a material change in
Mesa’s and its Subsidiaries’ operations and which is material to Mesa and its
Subsidiaries, taken as a whole;

 

(u) enter into new Contracts to sell Hydrocarbons other than in the ordinary
course consistent with past practice; provided, that no such new Contract shall
have a term longer than six (6) months;

 

(v) engage in any development drilling, well completion or other development or
production activities with respect to Hydrocarbons except in the ordinary course
consistent with past practice or as otherwise disclosed on Schedule 5.1 of the
Mesa Disclosure Letter;

 

(w) authorize, announce an intention, commit or agree to take in writing or
otherwise, any of the actions described in Sections 5.1(a) through 5.1(v).

 

Page 45 of 73

 

 

SECTION 5.2 Mesa Operational Matters. Mesa shall timely file or furnish all
reports, proxy statements, communications, announcements, publications and other
documents required to be filed or furnished by it with the SEC (and all other
Governmental Entities) during the Post-Signing Period, and Mesa shall (to the
extent any report, proxy statement, communication, announcement, publication or
other document contains any statement relating to this Agreement or the
Acquisition, and to the extent permitted by Law or applicable confidentiality
agreement) consult with Armada for a reasonable time before filing or furnishing
any such report, proxy statement, communication, announcement, publication or
other document and deliver to Armada copies of all such reports, proxy
statements, communications, announcements, publications and other documents
promptly after the same are filed or furnished. Nothing contained in this
Agreement shall give Armada, directly or indirectly, the right to control or
direct the operations of Mesa prior to the Closing Date. Prior to the Closing
Date, Mesa and Armada shall each exercise, consistent with the terms and
conditions of this Agreement, complete control and supervision over its own and
its Subsidiaries’ respective businesses and operations.

 

SECTION 5.3 Conduct of Business of Armada Pending the Acquisition. From the date
of this Agreement through the Post-Signing Period, Armada shall, and shall cause
each of its Subsidiaries to, conduct its business only in the ordinary course
consistent with past practice and in compliance with all Applicable Laws and all
material governmental authorizations, and use its commercially reasonable
efforts to (i) preserve intact its present business organization, (ii) maintain
in effect all Armada Permits, (iii) keep available the services of its
directors, officers and employees, (iv) maintain satisfactory relationships with
its customers, lenders, suppliers, distributors, licensors, licensees and others
having material business relationships with it and with Governmental Entities
with jurisdiction over oil and gas-related matters, and (v) maintain its
exploration and production activities in accordance with the rig schedule
attached as Schedule 5.3 of the Armada Disclosure Letter. Without limiting the
generality of the foregoing and to the fullest extent permitted by Applicable
Law, during the Post-Signing Period, except (1) as set forth in Schedule 5.3 of
the Armada Disclosure Letter, or (2) with Mesa’s prior written consent, Armada
shall not, and shall cause each of its Subsidiaries not to:

 

(a) amend its certificate of incorporation, bylaws or other similar
organizational documents (whether by merger, consolidation or otherwise);

 

(b) form any new Subsidiary;

 

(c) (i) split, combine or reclassify any shares of its capital stock, (ii)
declare, set aside or pay any dividend or make any other distribution (whether
in cash, stock, property or any combination thereof) in respect of any shares of
its capital stock or other securities (other than dividends or distributions by
any of its wholly-owned Subsidiaries to Armada or another direct or indirect
wholly-owned Subsidiary of Armada), or (iii) redeem, repurchase, cancel or
otherwise acquire or offer to redeem, repurchase, or otherwise acquire, directly
or indirectly any Armada Securities or shares of capital stock of any Subsidiary
of Armada (or options, warrants or other rights exercisable therefor);

 

(d) (i) issue, grant, deliver, sell, pledge, dispose of or encumber, or
authorize the issuance, grant, delivery, sale, pledge, disposal or encumbrance
of, any Armada Securities or shares of capital stock of any Subsidiary of Armada
or any securities convertible into, or subscriptions, rights, warrants or
options to acquire, or other agreements or commitments of any character
obligating any of them to issue or purchase any such shares or other convertible
securities, other than the issuance of any shares of Armada Common Stock upon
the exercise of outstanding stock options or warrants (collectively, the “Armada
Securities”), in each case that are outstanding on the date of this Agreement
and disclosed in Schedule 5.3(d) of the Armada Disclosure Letter, in accordance
with the terms of the Armada Securities or (ii) amend any term of any Armada
Securities or any shares of capital stock of its Subsidiaries (in each case,
whether by merger, consolidation or otherwise);

 

Page 46 of 73

 

 

(e) (i) acquire (including by merger, consolidation, or acquisition of stock or
assets) any (A) interest in any corporation, partnership, other business
organization or any division thereof or (B) assets that are material,
individually or in the aggregate, to Armada’s or any of its Subsidiaries’
respective businesses, (ii) merge or consolidate with any other Person or (iii)
adopt a plan of complete or partial liquidation, dissolution, recapitalization
or restructuring;

 

(f) sell, lease, license or otherwise dispose of any material Subsidiary or any
material amount of assets, securities or property except in the ordinary course
consistent with past practice in an amount not to exceed $50,000 in the
aggregate;

 

(g) authorize or make capital expenditures or enter into capital commitments or
capital transactions exceeding $50,000 individually and $100,000 in the
aggregate in any single month;

 

(h) make any loan, advance or investment either by purchase of stock or
securities, contributions to capital, property transfers, or purchase of any
property or assets of any Person other than investments in its wholly-owned
Subsidiaries made in the ordinary course of business consistent with past
practices;

 

(i) (i) repay or retire any indebtedness for borrowed money or repurchase or
redeem any debt securities; (ii) assume, guarantee or endorse, or otherwise as
an accommodation become responsible for, the obligations of any Person (other
than any direct or indirect wholly-owned Subsidiary of Armada); or (iii) create
a Lien over any of its assets (other than Permitted Liens);

 

(j) (i) enter into any Contract that would have been an Armada Material Contract
were Armada or any of its Subsidiaries a party or subject thereto on the date of
this Agreement ,or (ii) terminate, renew or amend in any material respect any
Armada Material Contract or waive any material right thereunder;

 

(k) enter into any (i) joint venture, area of mutual interest agreement or
similar arrangement or (ii) joint marketing or any similar arrangement (other
than pursuant to existing Contracts on their current terms;

 

(l) except as required by Applicable Law or as required by existing Armada Plans
(i) grant or increase any severance or termination pay to (or amend any existing
arrangement with) any of their respective directors, officers or employees, (ii)
increase benefits payable under any severance or termination pay policies or
employment agreements existing as of the date of this Agreement, (iii) enter
into any employment, deferred compensation or other similar agreement (or any
amendment to any such existing agreement) with any of their respective
directors, officers or employees, (iv) establish, adopt or amend any collective
bargaining, bonus, profit-sharing, thrift, pension, retirement, deferred
compensation, severance, compensation, stock option, restricted stock or other
benefit plan or arrangement covering any of their respective directors, officers
or employees or (v) increase the compensation, bonus or other benefits payable
to any of their respective directors, executives or non-executive employees;

 

(m) hire or offer to hire, or terminate other than for cause, any employee, or
make any representations or issue any communications to employees regarding
offers of employment from Mesa without the prior written consent of Mesa;

 

(n) make any change in any method of accounting or accounting principles or
practice, including with respect to reserves for excess or obsolete inventory,
doubtful accounts or other reserves, depreciation or amortization polices or
rates, billing and invoicing policies, or payment or collection policies or
practices, except for any such change required by reason of a concurrent change
in GAAP or Regulation S-X under the Exchange Act, as approved by its independent
public accountants;

 

Page 47 of 73

 

 

(o) initiate any litigation or settle, or offer or propose to settle any Action;

 

(p) pay, discharge or satisfy any claims, liabilities or obligations (absolute
accrued, asserted or unasserted, contingent or otherwise), other than the
payment, discharge or satisfaction, in the ordinary course of business and
consistent with past practice, of liabilities reflected or reserved against in
the financial statements of Armada or incurred in the ordinary course of
business and consistent with past practice;

 

(q) make any change or modification to its working capital and cash management
practices;

 

(r) make any Tax election or settle and/or compromise any Tax liability; prepare
any Tax Returns in a manner which is inconsistent with the past practices of
Armada or its Subsidiaries, as the case may be, with respect to the treatment of
items on such Tax Returns; incur any liability for Taxes other than in the
ordinary course of business; or file an amended Tax Return or a claim for refund
of Taxes with respect to the income, operations or property of Armada or its
Subsidiaries;

 

(s) purchase or sell any interest in real property, grant any security interest
in real property, or enter into any lease or sublease of, or other occupancy
agreement with respect to, real property (whether as lessor, sublessor, lessee
or sublessee) or change, amend, modify, terminate or fail to exercise any right
to renew any lease or sublease of real property except in the ordinary course of
business consistent with past practices;

 

(t) enter into any new line of business which represents a material change in
Armada’s and its Subsidiaries’ operations and which is material to Armada and
its Subsidiaries, taken as a whole;

 

(u) enter into new Contracts to sell Hydrocarbons other than in the ordinary
course consistent with past practice; provided, that no such new Contract shall
have a term longer than six (6) months;

 

(v) engage in any development drilling, well completion or other development or
production activities with respect to Hydrocarbons except in the ordinary course
consistent with past practice or as otherwise disclosed on Schedule 5.3 of the
Armada Disclosure Letter;

 

(x) authorize, announce an intention, commit or agree to take in writing or
otherwise, any of the actions described in Sections 5.3(a) through 5.3(u).

 

SECTION 5.4 Armada Operational Matters. Armada shall timely file or furnish all
reports, proxy statements, communications, announcements, publications and other
documents required to be filed or furnished by it with the SEC (and all other
Governmental Entities) during the Post-Signing Period, and Armada shall (to the
extent any report, proxy statement, communication, announcement, publication or
other document contains any statement relating to this Agreement or the
Acquisition, and to the extent permitted by Law or applicable confidentiality
agreement) consult with Mesa for a reasonable time before filing or furnishing
any such report, proxy statement, communication, announcement, publication or
other document and deliver to Mesa copies of all such reports, proxy statements,
communications, announcements, publications and other documents promptly after
the same are filed or furnished. Nothing contained in this Agreement shall give
Mesa, directly or indirectly, the right to control or direct the operations of
Armada prior to the Closing Date. Prior to the Closing Date, Armada and Mesa
shall each exercise, consistent with the terms and conditions of this Agreement,
complete control and supervision over its own and its Subsidiaries’ respective
businesses and operations.

 

Page 48 of 73

 

 

ARTICLE VI

ADDITIONAL AGREEMENTS

 

SECTION 6.1 Preparation of the Proxy Statement and Registration Statement.
Promptly following the date of this Agreement, Mesa and Armada shall prepare and
Mesa shall file with the SEC the Proxy Statement, and Armada shall prepare and
file with the SEC the Registration Statement (in which the Proxy Statement will
be included). Mesa and Armada shall use their commercially reasonable efforts to
cause the Registration Statement to become effective under the Securities Act as
soon after such filing as practicable and to keep the Registration Statement
effective as long as is necessary to consummate the Acquisition. Each Party
shall promptly notify the other Parties of the receipt of any comments of the
SEC with respect to the Registration Statement or the Proxy Statement and of any
requests by the SEC for any amendment or supplement thereto or for additional
information, and shall promptly provide to the other Parties copies of all
correspondence between such Party or any of its representatives and the SEC with
respect to the Registration Statement and the Proxy Statement. Each Party shall
(i) give the other Parties and their counsel the opportunity to review and
comment on the Registration Statement or the Proxy Statement, as the case may
be, and all responses to requests for additional information by, and replies to
comments of, the SEC, (ii) take into good faith consideration all comments
reasonably proposed by such other Parties and (iii) not file such document with
the SEC prior to receiving the approval of such other Parties, not to be
unreasonably withheld, conditioned or delayed; provided, that with respect to
documents filed by a Party which are incorporated by reference in the
Registration Statement or Proxy Statement, this right of approval shall apply
only with respect to information relating to the other Party or its business,
financial condition or results of operations. Each Party shall use commercially
reasonable efforts, after consultation with the other Parties, to respond
promptly to all such comments of and requests by the SEC. Each Party will advise
the other Parties, promptly after it receives notice thereof, of the time when
the Registration Statement has become effective or any supplement or amendment
thereto has been filed, the issuance of any stop order, the suspension of the
qualification of Armada Common Stock issuable in connection with the Acquisition
for offering or sale in any jurisdiction, or any request by the SEC for
amendment of the Proxy Statement or the Registration Statement. Mesa will cause
the Proxy Statement to be mailed to its stockholders as promptly as practicable
(but no more than five (5) Business Days) after (but in no event before) the
Registration Statement has become effective. Each Party shall furnish all
information concerning itself and its Affiliates as any other Party may
reasonably request in connection with the preparation, Acquisition and
distribution of the Registration Statement and the Proxy Statement. If at any
time prior to the Acquisition, any information relating to Mesa, Armada or any
of their respective Affiliates should be discovered by Mesa or Armada that
should be set forth in an amendment or supplement to the Registration Statement
or Proxy Statement, so that the Registration Statement and Proxy Statement shall
not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading, the Party that discovers such information shall promptly notify the
other Parties and an appropriate amendment or supplement describing such
information shall be filed with the SEC by the appropriate Party, and to the
extent required by Applicable Law, disseminated to the stockholders of Mesa.
Each of Mesa and Armada shall use its reasonable best efforts to ensure that the
Registration Statement and the Proxy Statement comply as to form in all material
respects with the rules and regulations promulgated by the SEC under the
Securities Act and the Exchange Act, respectively. Mesa and Armada shall make
all necessary filings with respect to the Acquisition and the transactions
contemplated hereby under the Securities Act and the Exchange Act and applicable
Blue Sky Laws and the rules and regulations thereunder.

 

Page 49 of 73

 

 

SECTION 6.2 Access to Information. Upon reasonable notice, Mesa and Armada each
shall (and each shall cause its Subsidiaries to) afford to the officers,
employees, accountants, counsel, financial advisors and other representatives of
the other Party reasonable access during normal business hours, during the
Post-Signing Period, to such of its properties, books, contracts, records,
officers and employees as the other Party may reasonably request and, during
such period, Mesa and Armada each shall (and shall cause its Subsidiaries to)
furnish promptly to the other Party (a) a copy of each report, schedule,
registration statement and other document filed, published, announced or
received by it during the Post-Signing Period pursuant to the requirements of
federal or state securities laws, as applicable (other than documents which Mesa
or Armada, as the case may be, is not permitted to disclose under Applicable
Law), and (b) all other information concerning Mesa or Armada, as the case may
be, and its business (including any financial and operating data), properties
and personnel as the other Party may reasonably request; provided, that Mesa or
Armada, as the case may be, may restrict the foregoing access to the extent that
(i) any Applicable Law requires Mesa or Armada, as the case may be, or its
Subsidiaries to restrict access to any properties or information or (ii) Mesa or
Armada, as the case may be, reasonably determines that such access or disclosure
would jeopardize attorney-client privilege (provided, that Mesa or Armada, as
the case may be, shall use its reasonable best efforts to enable reasonable
access without violating such Applicable Law). The Parties will make appropriate
substitute arrangements, where the restrictions imposed by the immediately
preceding sentences apply, to allow appropriate access to the relevant
information. Any investigation or request for information pursuant to this
Section 6.2 shall be conducted in such manner as not to interfere unreasonably
with the conduct of the business of Mesa or Armada, as the case may be, and its
Subsidiaries. The receiving Party will (and will cause its Subsidiaries to),
until the Closing Date, hold any such information that is non-public in
confidence to the extent required by, and in accordance with, the provisions of
the Confidentiality Agreement, except that this Section 6.2 shall not prevent
the receiving Party from disclosing such confidential information to of its any
officers, employees, accountants, counsel, financial advisors or other
representatives in connection with this Agreement, the Acquisition and the other
transactions contemplated hereby. No investigation by Mesa or Armada, as the
case may be, nor any information or knowledge obtained therefrom, shall affect
or modify the representations and warranties of the other Party hereunder Mesa’s
or Armada’s, as the case may be, remedies for any breach of such representations
and warranties.

 

SECTION 6.3 Notification of Certain Matters. Mesa shall give prompt notice to
Armada, and Armada shall give prompt notice to Mesa, of (a) any notice or other
communication received by such Party from any Governmental Entity in connection
with this Agreement or the consummation of the transactions contemplated hereby
or from any Person alleging that the consent of such Person is or may be
required in connection with this Agreement or the consummation of the
transactions contemplated hereby and (b) any Actions commenced or, to the
Knowledge of such Party, threatened against, such Party or any of its
Subsidiaries that (i) relates to the Acquisition or (ii) if pending on the date
of this Agreement would have been required to be disclosed by such Party
pursuant to such Party’s representations and warranties. In addition, Mesa shall
give prompt notice to Armada, and Armada shall give prompt notice to Mesa, to
the extent that either acquires actual knowledge of (x) the occurrence or
non-occurrence of any event the occurrence or non-occurrence of which has caused
or would be reasonably likely to cause (1) any representation or warranty
contained in this Agreement to be untrue or inaccurate or (2) any condition set
forth in Article VII not to be satisfied and (y) any failure of a Party to
comply with or satisfy any covenant, condition or agreement to be complied with
or satisfied by such Party hereunder; provided, that the delivery of any
information or notice pursuant to this Section 6.3 shall not limit or otherwise
affect the remedies available hereunder to the Party receiving such information
or notice.

 

Page 50 of 73

 

 

SECTION 6.4 All Reasonable Efforts. Mesa and Armada shall cooperate with each
other and use commercially reasonable efforts to take or cause to be taken all
actions, and do or cause to be done all things, necessary, proper or advisable
on its part under this Agreement and Applicable Laws to consummate and make
effective the Acquisition and the other transactions contemplated by this
Agreement as soon as practicable, including (i) preparing and filing as promptly
as practicable all documentation to effect all necessary notices, reports and
other filings and to obtain as promptly as practicable all consents,
registrations, approvals, permits and authorizations necessary or advisable to
be obtained from any Third Party or Governmental Entity to consummate the
Acquisition or any of the other transactions contemplated by this Agreement
(provided that, notwithstanding the foregoing, in connection with obtaining such
consents, the Parties agree that in no event shall any Party or its Subsidiaries
be required or, without the other Party’s prior written consent, be permitted)
to (A) pay, or agree or commit to pay, to any Person whose consent is being
solicited any cash or other consideration (other than de minimis amounts), (B)
incur, or agree or commit to incur, any liability (other than de minimis
liabilities) due to such Person, (C) enter into any settlement, undertaking,
consent decree, stipulation or agreement with any Governmental Entity or (D)
divest or otherwise hold separate (including by establishing a trust or
otherwise), or take any other action (or otherwise agree to do any of the
foregoing) with respect to any of their respective Subsidiaries or any of their
respective Affiliates’ businesses, assets or properties), (ii) the defending of
any stockholder lawsuits challenging this Agreement or any other agreement
contemplated by this Agreement or the consummation of the transactions
contemplated by this Agreement, including seeking to have any stay or temporary
restraining order entered by any court or other Governmental Entity in any such
stockholder lawsuit vacated or reversed, and (iii) the execution and delivery of
any additional ancillary instruments necessary to consummate the transactions
contemplated by this Agreement and to fully carry out the purposes of this
Agreement and the transactions contemplated hereby. Subject to Applicable Laws
relating to the exchange of information, Armada and Mesa shall have the right to
review in advance, and, to the extent practicable, each will consult with the
other on all of the information relating to Armada or Mesa, as the case may be,
and any of their respective Subsidiaries, that appears in any filing made with,
or written materials submitted to, any Third Party and/or any Governmental
Entity in connection with the Acquisition and the other transactions
contemplated by this Agreement (including the Proxy Statement). In exercising
the foregoing rights, each of Mesa and Armada shall act reasonably and as
promptly as practicable.

 

SECTION 6.5 No Solicitation of Transactions.

 

(a) Subject to Sections 6.5(b), 6.5(c), 6.5(e) and 6.5(f) during the
Post-Signing Period, neither Armada, Mesa nor any of their respective
Subsidiaries shall, nor shall Armada, Mesa or any of their respective
Subsidiaries authorize or permit any of their respective directors, officers,
employees, affiliates, investment bankers, attorneys, accountants and other
advisors or representatives (collectively, “Armada Representatives” or “Mesa
Representatives,” as the context so requires) to, directly or indirectly, (i)
solicit, initiate or take any action to facilitate or encourage, whether
publicly or otherwise, the submission of any inquiries, proposals or offers or
any other efforts or attempts that constitute, or may reasonably be expected to
lead to, any Alternative Transaction (an “Acquisition Proposal”); (ii) enter
into or participate in any discussions or negotiations, furnish any information
relating to Armada, Mesa or any of their respective Subsidiaries or afford
access to the business, properties, assets, books or records of Armada, Mesa or
any of their respective Subsidiaries, or otherwise cooperate in any way with, or
assist or participate in connection with any Acquisition Proposal; or (iii)
enter into any agreement, agreement in principle, letter of intent, term sheet
or other similar instrument relating to an Alternative Transaction or enter into
any agreement or agreement in principle (other than an Acceptable
Confidentiality Agreement as permitted by this Section 6.5) requiring Armada or
Mesa to abandon, terminate or fail to consummate the transactions contemplated
hereby or breach its obligations hereunder or propose or agree to do any of the
foregoing. Subject to Sections 6.5(b) and Section 6.5(c), Armada or Mesa shall
immediately cease and cause to be terminated any solicitation, encouragement,
discussion or negotiation with any Persons conducted heretofore by Armada, Mesa,
their respective Subsidiaries or any Armada Representatives or Mesa
Representatives with respect to any Alternative Transaction and shall use its
(and will cause Armada Representatives or Mesa Representatives to use their)
reasonable best efforts to require the other parties thereto to promptly return
or destroy, in accordance with the terms of any confidentiality agreement with
respect thereto, any confidential information previously furnished by Armada,
Mesa, their respective Subsidiaries, Armada Representatives or Mesa
Representatives thereunder. Neither Armada nor Mesa will terminate, amend,
modify or waive any provision of any confidentiality or standstill agreement to
which it is a party and shall enforce, to the fullest extent permitted under
Applicable Law, the provisions of any such agreement, including, but not limited
to, by obtaining injunctions to prevent any breaches of such agreements and to
enforce specifically the terms and provisions thereof in any court having
jurisdiction thereover.

 

Page 51 of 73

 

 

(b) If at any time following the date of this Agreement and prior to the
attainment of the Mesa Stockholder Consent (but in no event after the attainment
of the Mesa Stockholder Consent) (i) Mesa receives a bona fide written
Acquisition Proposal from a Third Party without breaching its obligations under
this Section 6.5, (ii) Mesa’s Board of Directors reasonably determines in good
faith, after consultation with its financial advisor (which shall be a financial
advisor of nationally recognized reputation) and outside legal counsel, that
such Alternative Transaction constitutes or such Acquisition Proposal is
reasonably likely to lead to a Superior Proposal from such Third Party, and
(iii) Mesa’s Board of Directors reasonably determines in good faith, after
consultation with its outside legal counsel, that failure to take such action
would constitute a breach of its fiduciary duties under Applicable Law, then
Mesa may (A) furnish information with respect to Mesa and its Subsidiaries to
such Third Party making such Acquisition Proposal and (B) enter into,
participate and maintain discussions or negotiations with, such Third Party
making such Acquisition Proposal; provided, that Mesa (x) will not, and will not
allow Mesa Representatives to, disclose any non-public information to such Third
Party without entering into an Acceptable Confidentiality Agreement, and (y)
will promptly provide to Armada any non-public information concerning Mesa or
its Subsidiaries provided to such Third Party which was not previously provided
to Armada. Mesa shall notify Armada promptly (but in any event within
twenty-four (24) hours) of any Acquisition Proposals received by, or any such
discussions or negotiations sought to be initiated or continued with, Mesa or
any Mesa Representatives, indicating the identity of such Third Party and
providing to Armada a summary of the material terms of such Acquisition
Proposal. Mesa shall keep Armada informed, on a reasonably prompt basis, of the
material terms of any Acquisition Proposals and of any material developments in
respect of any such discussions, negotiations or Acquisition Proposals and shall
deliver to Armada a summary of any material changes to any such Acquisition
Proposals.

 

(c) Notwithstanding anything in this Agreement to the contrary, if prior to the
attainment of the Mesa Stockholder Consent (and in no event after the attainment
of the Mesa Stockholder Consent), Mesa’s Board of Directors receives a Superior
Proposal without breaching its obligations under this Section 6.5 and Mesa’s
Board of Directors reasonably determines in good faith after consultation with
its outside counsel that the failure to take such action would constitute a
breach of its fiduciary duties under Applicable Law, Mesa’s Board of Directors
may terminate this Agreement pursuant to Section 8.1(i) to enter into a
definitive agreement with respect to such Superior Proposal; provided, that
Mesa’s Board of Directors may not terminate this Agreement pursuant to Section
8.1(i) unless (A) it gives Armada three (3) Business Days’ prior written notice
(the “Mesa Notice Period”) of its intention to do so (unless at the time such
notice is otherwise required to be given there are less than three (3) Business
Days prior to obtaining the Mesa Stockholder Consent, in which case Mesa shall
provide as much notice as is reasonably practicable) attaching the most current
version of all relevant proposed transaction agreements and other material
documents (and a description of all material terms and conditions thereof
(including the identity of the Person making such Superior Proposal), (B) during
the Mesa Notice Period, Mesa, if requested by Armada, shall have engaged in good
faith negotiations to amend this Agreement (including by making its officers and
its financial and legal advisors reasonably available to negotiate in good
faith) so that such Alternative Transaction ceases to constitute a Superior
Proposal and (C) Armada does not make, within three (3) Business Days of its
receipt of such written notification, an offer that Mesa’s Board of Directors
determines in good faith, after consultation with its financial and legal
advisors, is at least as favorable to the stockholders as such Superior
Proposal. In the event of any material revisions to the applicable Superior
Proposal, Mesa shall be required to deliver a new written notice to Armada and
to comply with the requirements of this Section 6.5(c) with respect to such new
written notice (to the extent so required).

 

Page 52 of 73

 

 

(d) Nothing contained herein shall prevent Mesa’s Board of Directors from taking
and disclosing to its stockholders a position contemplated by Rules 14d-9 and
14e-2(a) promulgated under the Exchange Act with regard to an Acquisition
Proposal; provided, that any disclosure made pursuant to this Section 6.5(d)
(other than a “stop, look and listen” letter or similar communication of the
type contemplated by Rule 14d-9(f) under the Exchange Act) shall be deemed to be
an Change in Mesa Recommendation unless Mesa’s Board of Directors expressly
states in such disclosure that the Mesa Recommendation has not changed.

 

(e) If at any time following the date of this Agreement and prior to the
attainment of the Mesa Stockholder Consent (but in no event after the attainment
of the Mesa Stockholder Consent) (i) Armada receives a bona fide written
Acquisition Proposal from a Third Party without breaching its obligations under
this Section 6.5, (ii) Armada’s Board of Directors reasonably determines in good
faith, after consultation with its financial advisor (which shall be a financial
advisor of nationally recognized reputation) and outside legal counsel, that
such Alternative Transaction constitutes or such Acquisition Proposal is
reasonably likely to lead to a Superior Proposal from such Third Party and (iii)
Armada’s Board of Directors reasonably determines in good faith, after
consultation with its outside legal counsel, that failure to take such action
would constitute a breach of its fiduciary duties under Applicable Law, then
Armada may (A) furnish information with respect to Armada and its Subsidiaries
to such Third Party making such Acquisition Proposal and (B) enter into,
participate and maintain discussions or negotiations with, such Third Party
making such Acquisition Proposal; provided, that Armada (x) will not, and will
not allow Armada Representatives to, disclose any non-public information to such
Third Party without entering into an Acceptable Confidentiality Agreement, and
(y) will promptly provide to Mesa any non-public information concerning Armada
or its Subsidiaries provided to such Third Party which was not previously
provided to Mesa. Armada shall notify Mesa promptly (but in any event within
twenty-four (24) hours) of any Acquisition Proposals received by, or any such
discussions or negotiations sought to be initiated or continued with, Armada or
any Armada Representatives, indicating the identity of such Third Party and
providing to Mesa a summary of the material terms of such Acquisition Proposal.
Armada shall keep Mesa informed, on a reasonably prompt basis, of the material
terms of any Acquisition Proposals and of any material developments in respect
of any such discussions, negotiations or Acquisition Proposals and shall deliver
to Mesa a summary of any material changes to any such Acquisition Proposals.

 

(f) Notwithstanding anything in this Agreement to the contrary, if prior to the
attainment of the Mesa Stockholder Consent (and in no event after the attainment
of the Mesa Stockholder Consent), Armada’s Board of Directors receives a
Superior Proposal without breaching its obligations under this Section 6.5 and
Armada’s Board of Directors reasonably determines in good faith after
consultation with its outside counsel that the failure to take such action would
constitute a breach of its fiduciary duties under Applicable Law, Armada’s Board
of Directors may terminate this Agreement pursuant to Section 8.1(l) to enter
into a definitive agreement with respect to such Superior Proposal; provided,
that Armada’s Board of Directors may not terminate this Agreement pursuant to
Section 8.1(l) unless (A) it gives Mesa three (3) Business Days’ prior written
notice (the “Armada Notice Period”) of its intention to do so (unless at the
time such notice is otherwise required to be given there are less than three (3)
Business Days prior to Mesa obtaining the Mesa Stockholder Consent, in which
case Armada shall provide as much notice as is reasonably practicable) attaching
the most current version of all relevant proposed transaction agreements and
other material documents (and a description of all material terms and conditions
thereof (including the identity of the Person making such Superior Proposal),
(B) during the Armada Notice Period, Armada, if requested by Mesa, shall have
engaged in good faith negotiations to amend this Agreement (including by making
its officers and its financial and legal advisors reasonably available to
negotiate in good faith) so that such Alternative Transaction ceases to
constitute a Superior Proposal and (C) Mesa does not make, within three (3)
Business Days of its receipt of such written notification, an offer that
Armada’s Board of Directors determines in good faith, after consultation with
its financial and legal advisors, is at least as favorable to the stockholders
as such Superior Proposal. In the event of any material revisions to the
applicable Superior Proposal, Armada shall be required to deliver a new written
notice to Mesa and to comply with the requirements of this Section 6.5(f) with
respect to such new written notice (to the extent so required).

 

Page 53 of 73

 

 

(g) Nothing contained herein shall prevent Armada’s Board of Directors from
taking and disclosing to its stockholders a position contemplated by Rules 14d-9
and 14e-2(a) promulgated under the Exchange Act with regard to an Acquisition
Proposal; provided, that any disclosure made pursuant to this Section 6.5(g)
(other than a “stop, look and listen” letter or similar communication of the
type contemplated by Rule 14d-9(f) under the Exchange Act) shall be deemed to be
an Change in the Armada Recommendation unless Armada’s Board of Directors
expressly states in such disclosure that the Armada Recommendation has not
changed.

 

(h) As used in this Agreement, the term “Acceptable Confidentiality Agreement”
means a confidentiality agreement that contains provisions that are no less
favorable in the aggregate to Mesa than those contained in the Confidentiality
Agreement.

 

(i) During the Post-Signing Period, Mesa shall not take any actions to make any
state takeover statute or similar statute inapplicable to any Alternative
Transaction.

 

(j) The Parties agree that any violation of the restrictions on Mesa set forth
in this Section 6.5 by any Subsidiary of Mesa or any Mesa Representative shall
be a breach of this Section 6.5 by Mesa.

 

SECTION 6.6 Directors’ and Officers’ Indemnification and Insurance.

 

(a) After the Closing Date Armada shall (i) indemnify and hold harmless, and
provide advancement of expenses to, the present and former directors and
officers of Mesa and its Subsidiaries (the “Indemnified Persons”), in each case
to the same extent the Indemnified Persons are indemnified or have the right to
advancement of expenses as of the date hereof by Mesa pursuant to Mesa’s
certificate of incorporation, bylaws and any indemnification agreements in
existence on the date hereof with any such Indemnified Persons (but in any event
to the fullest extent permitted by Applicable Law) for acts or omissions
occurring at or prior to the Closing Date (including for acts or omissions
occurring in connection with the approval of this Agreement and the consummation
of the transactions contemplated hereby) and (ii) purchase as of the Closing
Date a tail policy to the current policy of directors’ and officers’ liability
insurance maintained by Mesa which tail policy shall be effective for a period
from the Closing Date through and including the date two (2) years after the
Closing Date with respect to claims arising from facts or events that occurred
on or before the Closing Date, and which tail policy shall contain substantially
the same coverage and amounts as, and contain terms and conditions no less
advantageous than, in the aggregate, the coverage currently provided by such
current policy.

 

Page 54 of 73

 

 

(b) Any Indemnified Person wishing to claim indemnification under Section
6.6(a), upon learning of any such Action, shall promptly notify Armada and the
Mesa Sub thereof, but the failure to so notify shall not relieve Mesa Sub of any
liability it may have to such Indemnified Person if such failure does not
materially prejudice the indemnifying party. In the event of any such Action
(whether arising before or after the Closing Date), (i) Armada or Mesa Sub shall
have the right to assume the defense thereof and neither Armada nor Mesa Sub
shall be liable to such Indemnified Person for any legal expenses of other
counsel or any other expense subsequently incurred by such Indemnified Person in
connection with the defense thereof, except that if Armada or Mesa Sub elects
not to assume such defense or counsel for the Indemnified Person advise that
there are issues which raise conflicts of interest between Armada or Mesa Sub
and such Indemnified Person, such Indemnified Person may retain counsel
satisfactory to such Indemnified Person, and Armada shall, and shall cause Mesa
Sub to, pay all reasonable fees and expenses of such counsel for such
Indemnified Person promptly as statements therefor are received; provided, that
Mesa Sub shall be obligated pursuant to this Section 6.6(b) to pay for only one
(1) firm of counsel for all Indemnified Persons in any jurisdiction unless the
use of one (1) counsel for all such Indemnified Persons would, in the opinion of
such counsel, present such counsel with a conflict of interest; provided,
further, that the fewest number of counsel necessary to avoid such conflicts of
interest shall be used, (ii) such Indemnified Person will cooperate with Armada
in the defense of any such Action and (iii) neither Armada nor Mesa Sub shall be
liable for any settlement effected without Armada’s prior written consent; and
provided, further, that neither Armada nor Mesa Sub shall have any obligation
hereunder to any Indemnified Person if and when a court of competent
jurisdiction shall ultimately determine, and such determination shall have
become final, that the indemnification of such Indemnified Person in the manner
contemplated hereby is prohibited by Applicable Law.

 

(c) Notwithstanding anything herein to the contrary, if any Action (whether
arising before, at or after the Closing Date) is made against any Indemnified
Persons, the provisions of this Section 6.6 shall continue in effect until the
final disposition of such Action.

 

(d) The covenants contained in this Section 6.6 are intended to be for the
benefit of, and shall be enforceable by, each of the Indemnified Persons and
their respective heirs and legal representatives and shall not be deemed
exclusive of any other rights to which an Indemnified Person is entitled,
whether pursuant to law, Contract or otherwise.

 

(e) If Armada, Mesa Sub or any of their respective successors or assigns (i)
consolidates with or merges into any other Person and shall not be the
continuing or surviving corporation or entity of such consolidation or merger or
(ii) transfers or conveys all or substantially all of its properties and assets
to any Person, then, and in each such case, proper provision shall be made so
that the successors or assigns of Armada or Mesa Sub, as the case may be, shall
succeed to the obligations set forth in this Section 6.6.

 

SECTION 6.7 Public Announcements. Unless otherwise required by Applicable Law or
by obligations pursuant to any listing agreement with or rules of any securities
exchange, Mesa and Armada shall consult with each other for a reasonable time
before issuing any press release or otherwise making any public statement or
communication (including any press conference, conference call with investors or
analysts, or communication that would require a filing under Rule 14a-12 of the
Exchange Act), with respect to this Agreement or the transactions contemplated
hereby. In addition to the foregoing, except to the extent disclosed in the
Proxy Statement in accordance with the provisions of Section 6.1, prior to the
Closing Date no Party shall issue any press release or otherwise make any public
statement or disclosure concerning the other Party or the other Party’s
business, financial condition or results of operations without the consent of
such other Party.

 

SECTION 6.8 Takeover Statutes. If any takeover statute or similar statute or
regulation of any state is or becomes applicable to this Agreement, the
Acquisition, the Voting Agreements or any other transactions contemplated by
this Agreement or the Voting Agreements, Mesa and Mesa’s Board of Directors
shall grant such approvals and take such actions as are necessary to ensure that
the Acquisition and the other transactions contemplated by this Agreement and
the Voting Agreements may be consummated as promptly as practicable on the terms
contemplated hereby and otherwise to minimize the effect of such statute or
regulation on this Agreement, the Voting Agreements, the Acquisition and the
other transactions contemplated by this Agreement and the Voting Agreements.

 

Page 55 of 73

 

 

SECTION 6.9 Stockholder Litigation. Mesa or Armada, as the case may be, shall
promptly advise the other Party orally and in writing of any stockholder
litigation against Mesa or Armada, as the case may be, and/or its directors
relating to this Agreement, the Acquisition and/or the transactions contemplated
by this Agreement and shall keep the other Party fully informed regarding any
such stockholder litigation. Mesa or Armada, as the case may be, shall give the
other Party the opportunity to consult with Mesa or Armada, as the case may be,
regarding the defense or settlement of any such stockholder litigation, shall
give due consideration the other Party’s advice with respect to such stockholder
litigation and shall not settle any such litigation without the other Party’s
consent (not be unreasonably withheld, delayed or conditioned).

 

SECTION 6.10 Tax-Free Reorganization. Each of Armada and Mesa (i) shall cause
the Reorganization to qualify as a “Tax-Free Reorganization” and (ii) hereby
adopt this Agreement as a “plan of reorganization” within the meaning of
Treasury Regulations Sections 1.368-2(g) and 1.368-3. Neither Armada nor Mesa
has taken or will take, either before or after consummation of the
Reorganization, any action which, to the knowledge of such party, would cause,
nor will either party fail to perform, or otherwise breach, this Agreement in
any way which would cause the Reorganization to fail, or result in the
Reorganization failing, to constitute a Tax-Free Reorganization. Each of Armada
and Mesa shall (i) report the Reorganization on all Tax Returns and filings as a
Tax-Free Reorganization, and (ii) not take any position or action that is
inconsistent with the characteristics of the Reorganization as a Tax-Free
Reorganization in any audit, administrative proceeding, litigation or otherwise.

 

SECTION 6.11 Section 16 Matters. Prior to the Closing Date, each of Armada and
Mesa shall take all such steps as may be required to cause any dispositions of
Mesa Common Stock (including derivative securities with respect to Mesa Common
Stock) or acquisitions of Armada Common Stock (including derivative securities
with respect to Armada Common Stock) resulting from the transactions
contemplated by Article I and Article II by each individual who is subject to
the reporting requirements of Section 16(a) of the Act with respect to Mesa, or
will become subject to such reporting requirements with respect to Armada, to be
exempt under Rule 16b-3 promulgated under the 1934 Act.

 

SECTION 6.12 Board of Directors. Immediately after the Closing Date, the Board
of Directors of Armada shall consist of seven (7) members, including Randy M.
Griffin (Chairman), James Cerna, David Moss, Ray Unruh, Kenneth Hern and two
directors selected by the foregoing directors who qualify as “independent” under
applicable SEC standards and the listing standards of NYSE MKT.

 

SECTION 6.13 Management. Immediately after the Closing Date, the following
persons shall hold the following offices in Armada: Randy M. Griffin, Chief
Executive Officer: James Cerna, President; Ray Unruh, Chief Operating Officer;
Rachel Dillard, Chief Financial Officer.

 

SECTION 6.14 Employment Agreements. Armada shall assume all employment
agreements disclosed in Schedule 6.14 of the Mesa Disclosure Letter (each a
“Mesa Employment Agreement”) until the termination of the Mesa Employment
Agreement by its terms, or upon entry into a new employment agreement between
Armada and the employee that is party to such Mesa Employment Agreement.

 

SECTION 6.15 [RESERVED].

 

SECTION 6.16 Employee Matters. Other than as disclosed in Schedule 6.16 of each
of the Mesa Disclosure Letter and Armada Disclosure Letter, there are no
payments that would be required to be made to any of Mesa’s or Armada’s
employees, whether such employee(s) serve in an executive or a non-executive
position, as a result of a change in control of either Mesa or Armada.

 

Page 56 of 73

 

 

SECTION 6.17 Disposition of Specified Properties. Mesa acknowledges that during
the Post-Signing Period Armada may sell the Specified Properties to Third
Parties for such Specified Properties’ fair market value and otherwise on terms
and conditions reasonably acceptable to Armada, including a requirement that any
Third Party acquiring a Specified Property indemnify Mesa for any and all
liabilities relating to the relevant Specified Property or Properties under any
Environmental Laws or on account of the presence or alleged presence at, or the
migration or alleged migration from, the relevant Specified Property or
Properties of any Hazardous Substance. Schedule 6.17 of the Armada Disclosure
Letter shall set forth all “Specified Properties” that may be sold pursuant to
this paragraph.

 

ARTICLE VII

CONDITIONS PRECEDENT

 

SECTION 7.1 Conditions to Each Party’s Obligation to Effect the Acquisition. The
respective obligations of the Parties effect the Acquisition are subject to the
waiver by both Armada and Mesa or the satisfaction, on or prior to the Closing
Date, of the following conditions:

 

(a) No Injunctions or Restraints, Illegality. No court or other Governmental
Entity of competent jurisdiction shall have issued, enacted, entered,
promulgated or enforced any Applicable Law (and that has not been vacated,
withdrawn or overturned) that restrains, enjoins or otherwise prohibits
consummation of the Acquisition or any of the other transactions contemplated in
this Agreement or makes the Acquisition illegal.

 

(b) Mesa Stockholder Approval. This Agreement shall have been approved pursuant
to the Mesa Stockholder Consent no later than February 18, 2013, or at such
later date as required by the DGCL or other applicable law.

 

(c) Necessary Consents. The Necessary Consents shall have been made or obtained
and shall be in full force and effect.

 

(d) Registration Statement. The Registration Statement shall have been declared
effective and no stop order suspending the effectiveness of the Registration
Statement shall be in effect and no proceedings for such purpose shall be
pending before the SEC.

 

(e) Directors. All directors of Armada and Mesa, other than the persons
specifically named in Section 6.12, shall have duly resigned as directors.

 

(f) Assignment and Assumption Agreement. Immediately prior to the Closing, Mesa
and Mesa Sub shall have entered into the Assignment and Assumption Agreement,
substantially in the form of Exhibit A attached hereto (the “Assignment and
Assumption Agreement”), assigning the Assumed Liabilities and substantially all
assets of Mesa not already owned by Mesa Sub to Mesa Sub.

 

SECTION 7.2 Additional Conditions to Obligations of Armada. The obligations of
Armada and to effect the Acquisition are subject to the waiver by Armada or the
satisfaction, on or prior to the Closing Date, of the following conditions:

 

(a) Representations and Warranties. (i) The representations and warranties of
Mesa contained in Section 3.2(a), Section 3.2(b), Section 3.3(a), Section
3.3(b)(i), Section 3.4(l), Section 3.6, Section 3.7, Section 3.8 and Section
3.10 shall be true and correct in all respects as of the date of this Agreement
and as of the Closing Date as if made on and as of such dates (except to the
extent any such representation or warranty is made as of a specified date, which
such representation or warranty shall be true and correct in all respects as of
such specified date); and (ii) all other representations and warranties of Mesa
contained in this Agreement shall be true and correct (without giving effect to
any “material”, “materially”, “Material Adverse Effect” or similar qualifiers
contained in any of such representations and warranties) as of the date of this
Agreement and as of the Closing Date as if made on and as of such dates (except
to the extent any such representation or warranty is made as of a specified
date, which such representation or warranty shall be true and correct as of such
specified date), except where the failures of such other representations and
warranties to be true and correct have not had and would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect on
Mesa. Armada shall have received a certificate of the Chief Executive Officer
and the Chief Financial Officer of Mesa to such effect.

 

Page 57 of 73

 

 

(b) Performance of Obligations of Mesa and Mesa Sub. Mesa and Mesa Sub shall
have performed or complied with, in all material respects, all agreements and
covenants required to be performed by it pursuant to this Agreement prior to the
Closing Date. Armada shall have received a certificate of the Chief Executive
Officer and the Chief Financial Officer of Mesa to such effect.

 

(c) No Proceedings. No Action shall have been threatened, commenced or
instituted (and which remains pending at what would otherwise be the Closing
Date) before any court or other Governmental Entity of competent jurisdiction
seeking to restrain, enjoin or otherwise prohibit consummation of the
Acquisition or any other transaction contemplated by this Agreement or make the
Acquisition illegal.

 

(d) No Material Adverse Effect. After the date of this Agreement, there shall
not have occurred any event, circumstance, development, state of facts,
occurrence, change or effect that, individually or in the aggregate, has had or
would reasonably be expected to have a Material Adverse Effect on Mesa.

 

(e) Dissolution. The Dissolution shall have been approved by the stockholders of
Mesa pursuant to the Mesa Stockholder Consent and Mesa hereby undertakes to file
the Mesa Certificate of Dissolution with the Secretary of State of Delaware
within two (2) Business Days after the Closing Date.

 

(f) Secretary’s Certificate. Armada shall have received a certificate of the
Secretary or an Assistant Secretary of Mesa certifying true, complete and
correct copies of Mesa’s certificate of incorporation or by-laws or equivalent
charter documents, all resolutions of Mesa’s Board of Directors and stockholders
relating to the transactions contemplated by this Agreement, the incumbency of
all officers of the of Mesa executing this Agreement and all other agreement and
documents contemplated hereby and such other customary matters as Armada may
reasonably request.

 

(g) Legal Opinion. Armada shall have received from Gottbetter & Partners, LLP,
counsel to Mesa, addressed to Armada and dated as of the Closing Date, an
opinion on the matters reasonably requested by Armada.

 

SECTION 7.3 Additional Conditions to Obligations of Mesa and Mesa Sub. The
obligations of Mesa and Mesa Sub to effect the Acquisition are subject to the
waiver by Mesa or the satisfaction, on or prior to the Closing Date, of the
following conditions:

 

(a) Representations and Warranties. The representations and warranties of Armada
contained in Section 4.2(a), Section 4.2(b), Section 4.3(a), Section 4.3(b)(i),
Section 4.4(l), Section 4.6, Section 4.7, Section, Section 4.8 and Section 4.9
shall be true and correct in all respects as of the date of this Agreement and
as of the Closing Date as if made on and as of such dates (except to the extent
any such representation or warranty is made as of a specified date, which such
representation or warranty shall be true and correct in all respects as of such
specified date) and (ii) all other representations and warranties of Armada
contained in this Agreement shall be true and correct (without giving effect to
any “material,” “materially,” “Material Adverse Effect” or similar qualifiers
contained in any of such representations and warranties) as of the date of this
Agreement and as of the Closing Date as if made on and as of such dates (except
to the extent any such representation or warranty is made as of a specified
date, which such representation or warranty shall be true and correct as of such
specified date), except where the failures of such other representations and
warranties to be true and correct have not had and would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect on
Armada. Mesa shall have received a certificate of the Chief Executive Officer
and the Chief Financial Officer of Armada to such effect.

 

Page 58 of 73

 

 

(b) Performance of Obligations of Armada. Armada shall have performed or
complied with, in all material respects, all agreements and covenants required
to be performed by them pursuant to this Agreement prior to the Closing Date.
Mesa shall have received a certificate of the Chief Executive Officer and Chief
Financial Officer of Armada to such effect.

 

(c) No Material Adverse Effect. After the date of this Agreement, there shall
not have occurred any event, circumstance, development, state of facts,
occurrence, change or effect that, individually or in the aggregate, has had or
would reasonably be expected to have a Material Adverse Effect on Armada.

 

(d) Assumption of Liabilities. Armada shall have assumed and agreed to pay,
defend, discharge and perform as and when due and performable all of the Assumed
Liabilities.

 

(e) Secretary’s Certificate. Mesa shall have received a certificate of the
Secretary or an Assistant Secretary of Armada certifying true, complete and
correct copies of Armada’s certificate of incorporation or by-laws or equivalent
charter documents, all resolutions of Armada’s Board of Directors and
stockholders relating to the transactions contemplated by this Agreement, the
incumbency of all officers of the of Armada executing this Agreement and all
other agreement and documents contemplated hereby and such other customary
matters as Armada may reasonably request.

 

(f) Legal Opinion. Mesa shall have received from Sierchio & Company, LLP,
counsel to Armada, addressed to Mesa and dated as of the Closing Date, an
opinion on the matters reasonably requested by Mesa.

 

ARTICLE VIII

TERMINATION AND ABANDONMENT

 

SECTION 8.1 Termination. This Agreement may be terminated and the Acquisition
contemplated hereby may be abandoned at any time prior to the Closing Date,
whether before or after the approval by the stockholders of Mesa referred to in
Section 7.1(b):

 

(a) by mutual written consent of Armada and Mesa;

 

(b) by either Armada or Mesa if the Closing Date shall not have occurred on or
before February 28, 2013, unless extended by the mutual written consent of the
Parties; provided, that the right to terminate this Agreement pursuant to this
Section 8.1(b) shall not be available to any Party whose breach of any provision
of this Agreement has been the principal cause of the failure of the Acquisition
to be consummated on or before such date;

 

(c) by Armada, if Mesa takes any action described in Section 6.5(a)(iv), or if
Mesa’s Board of Directors authorizes, endorses, approves or recommends to Mesa’s
stockholders, or otherwise authorizes, endorses, approves or publicly
recommends, an Alternative Transaction;

 

(d) by either Armada or Mesa, if the Mesa Stockholder Consent shall not have
been obtained before February 18, 2013;

 

Page 59 of 73

 

 

(e) by either Armada or Mesa, if any court or other Governmental Entity of
competent jurisdiction shall have issued, enacted, entered, promulgated or
enforced any Applicable Law (that is final and non-appealable and that has not
been vacated, withdrawn or overturned) or taken any other action restraining,
enjoining or otherwise prohibiting the Reorganization or making it illegal;
provided, that the Party seeking to terminate pursuant to this Section 8.1(e)
shall have complied with its obligations, if any, under Section 6.4;

 

(f) by Mesa, if any representation or warranty of Armada contained in this
Agreement shall fail to be true and correct or there shall have been a breach by
Armada of any covenant or agreement of Armada contained in this Agreement, which
failure to be true and correct or breach (i) would, individually or in the
aggregate with all other such failures and breaches, result in the failure of a
condition set forth in Section 7.3(a) or Section 7.3(b) (irrespective of whether
the Closing has occurred) and (ii) is incapable of being cured prior to the
Closing Date by Armada or, if curable, is not cured within thirty (30) days
after written notice thereof is given to Armada by Mesa; provided, that Mesa may
not terminate this Agreement pursuant to this Section 8.1(f) if Mesa is in
material breach of this Agreement;

 

(g) by Armada, if any representation or warranty of Mesa contained in this
Agreement shall fail to be true and correct or there shall have been a breach by
Mesa of any covenant or agreement of Mesa contained in this Agreement, which
failure to be true and correct or breach (i) would, individually or in the
aggregate with all other such failures and breaches, result in the failure of a
condition set forth in Section 7.2(a) or Section 7.2(b) (irrespective of whether
the Closing has occurred) and (ii) is incapable of being cured prior to the
Closing Date by Mesa or, if curable, is not cured within thirty (30) days after
written notice thereof is given to Mesa by Armada; provided, that Armada may not
terminate this Agreement pursuant to this Section 8.1(g) if Armada is in
material breach of this Agreement;

 

(h) By Armada, if Mesa shall have breached Section 6.5; or

 

(i) By Mesa if, prior to obtaining the Mesa Stockholder Consent, Mesa’s Board of
Directors authorizes Mesa, subject to complying with the terms of this
Agreement, to enter into a written agreement concerning a Superior Proposal;
provided, that concurrently with such termination, Mesa pays the Mesa
Termination Fee, as defined below, payable pursuant to Section 8.3(a); and
provided, further, that Mesa complies with Section 6.5;

 

(j) by Mesa, if Armada takes any action described in Section 6.5(a)(iv), or if
Armada’s Board of Directors authorizes, endorses, approves or recommends to
Armada’s stockholders, or otherwise authorizes, endorses, approves or publicly
recommends, an Alternative Transaction;

 

(k) By Mesa, if Armada shall have breached Section 6.5; or

 

(l) By Armada if, prior to Mesa obtaining the Mesa Stockholder Consent, Armada’s
Board of Directors authorizes Armada, subject to complying with the terms of
this Agreement, to enter into a written agreement concerning a Superior
Proposal; provided, that concurrently with such termination, Armada pays the
Armada Termination Fee, as defined below, payable pursuant to Section 8.3(e);
and provided, further, that Mesa complies with Section 6.5.

 

SECTION 8.2 Effect of Termination. Any Party desiring to terminate this
Agreement pursuant to Section 8.1 shall provide written notice to the other
Parties specifying in reasonable detail the provision pursuant to which such
termination is made and the basis for such termination. In the event of a valid
termination of this Agreement pursuant to Section 8.1, this Agreement shall
become void and have no effect, and the obligations of the Parties hereunder
shall terminate and there shall be no liability on the part of any Party;
provided, that the confidentiality obligations of Section 6.2, and all of the
provisions of this Section 8.2, Section 8.3 and Article IX shall survive any
termination of this Agreement. Nothing in this Section 8.2 shall relieve or
release any Party of any liability for any willful breach of this Agreement.

 

Page 60 of 73

 

 

SECTION 8.3 Termination Fees.

 

(a) If this Agreement is terminated pursuant to Section 8.1(i), then Mesa shall
pay to Armada, concurrently with and as a condition to such termination, by wire
transfer of immediately available funds to an account designated in writing by
Armada, a fee in the amount of $250,000 (the “Mesa Termination Fee”).

 

(b) If this Agreement is terminated pursuant to Section 8.1(c), then Mesa shall
pay to Armada, within two (2) Business Days following such termination, by wire
transfer of immediately available funds the Mesa Termination Fee to an account
designated in writing by Armada; provided, that if either Armada or Mesa
terminates this Agreement pursuant to Section 8.1(d) and circumstances would
have permitted Armada to terminate this Agreement pursuant to Section 8.1(c),
this Agreement will be deemed terminated pursuant to Section 8.1(c) for purposes
of this Section 8.3(b).

 

(c) If this Agreement is terminated pursuant to:

 

(i) Section 8.1(b) and (A) the Mesa Stockholder Consent has not been obtained
and (B) a proposal with respect to an Alternative Transaction for Mesa shall
have been publicly announced (or any Third Party shall have publicly announced,
communicated or made known a bona fide intention to propose an Alternative
Transaction) at any time after the date of this Agreement and prior to the date
of termination of this Agreement;

 

(ii) Section 8.1(d), if a proposal with respect to an Alternative Transaction
shall have been publicly announced (or any Third Party shall have publicly
announced, communicated or made known a bona fide intention to propose an
Alternative Transaction) at any time after the date of this Agreement and prior
to the date of the Mesa Stockholder Consent; or

 

(iii) Section 8.1(h);

 

then, if within twelve (12) months after such termination Mesa either
consummates an Alternative Transaction or enters into a definitive agreement
with respect to an Alternative Transaction, Mesa shall pay to Armada the Mesa
Termination Fee within two (2) Business Days of the earlier of entering into
such definitive agreement or the consummation of such Alternative Transaction;
provided, that for purposes of this Section 8.3(c), each reference to ten
percent (10%) in the definition of “Alternative Transaction” shall be deemed to
be fifty percent (50%).

 

(d) Notwithstanding anything in Section 8.3(a) through (c) to the contrary, if
this Agreement is terminated pursuant to Section 8.1(g), Mesa shall pay to
Armada, within two (2) Business Days following such termination, the Mesa
Termination Fee payable pursuant to this Section 8.3, by wire transfer of
immediately available funds to an account designated in writing by Armada.

 

(e) If this Agreement is terminated pursuant to Section 8.1(l), then Armada
shall pay to Mesa, concurrently with and as a condition to such termination, by
wire transfer of immediately available funds to an account designated in writing
by Mesa, a fee in the amount of $250,000 (the “Armada Termination Fee”).

 

Page 61 of 73

 

 

(f) If this Agreement is terminated pursuant to Section 8.1(j), then Armada
shall pay to Mesa, within two (2) Business Days following such termination, by
wire transfer of immediately available funds the Armada Termination Fee to an
account designated in writing by Mesa; provided, that if either Mesa or Armada
terminates this Agreement pursuant to Section 8.1(d) and circumstances would
have permitted Mesa to terminate this Agreement pursuant to Section 8.1(j), this
Agreement will be deemed terminated pursuant to Section 8.1(j) for purposes of
this Section 8.3(f).

 

(g) If this Agreement is terminated pursuant to:

 

(i) Section 8.1(b) and (A) the Mesa Stockholder Consent has not been obtained
and (B) a proposal with respect to an Alternative Transaction shall have been
publicly announced (or any Third Party shall have publicly announced,
communicated or made known a bona fide intention to propose an Alternative
Transaction) at any time after the date of this Agreement and prior to the date
of termination of this Agreement;

 

(ii) Section 8.1(d), if a proposal with respect to an Alternative Transaction
for Armada shall have been publicly announced (or any Third Party shall have
publicly announced, communicated or made known a bona fide intention to propose
an Alternative Transaction) at any time after the date of this Agreement and
prior to the date of the Mesa Stockholder Consent; or

 

(iii) Section 8.1(k);

 

then, if within twelve (12) months after such termination Armada either
consummates an Alternative Transaction or enters into a definitive agreement
with respect to an Alternative Transaction, Armada shall pay to Mesa the Armada
Termination Fee within two (2) Business Days of the earlier of entering into
such definitive agreement or the consummation of such Alternative Transaction;
provided, that for purposes of this Section 8.3(g), each reference to ten
percent (10%) in the definition of “Alternative Transaction” shall be deemed to
be fifty percent (50%).

 

(h) Notwithstanding anything in Section 8.3(e) through (g) to the contrary, if
this Agreement is terminated pursuant to Section 8.1(f), Mesa shall pay to
Armada, within two (2) Business Days following such termination, the Mesa
Termination Fee payable pursuant to this Section 8.3, by wire transfer of
immediately available funds to an account designated in writing by Armada.

 

(i) Except as otherwise specifically provided herein, each Party shall bear its
own expenses in connection with this Agreement and the transactions contemplated
hereby.

 

(j) Each Party agrees that the provisions contained in this Section 8.3 are an
integral part of the transactions contemplated by this Agreement, and that
without these agreements the Parties would not have entered into this Agreement.
If Mesa fails to pay Armada the Mesa Termination Fee under Section 8.3(a),
Section 8.3(b), or Section 8.3(c) or the termination fee pursuant to Section
8.3(d) in accordance with the terms hereof, Mesa shall pay the costs and
expenses (including reasonable legal fees and expenses) of Armada in connection
with any action, including the filing of any lawsuit or other legal action,
taken to collect payment. If Armada fails to pay Mesa the Armada Termination Fee
under Section 8.3(e), Section 8.3(f), or Section 8.3(g) or the termination fee
pursuant to Section 8.3(h) in accordance with the terms hereof, Armada shall pay
the costs and expenses (including reasonable legal fees and expenses) of Mesa in
connection with any action, including the filing of any lawsuit or other legal
action, taken to collect payment.

 

(h) Any amounts not paid when due pursuant to this Section 8.3 shall bear
interest from the date such payment is due until the date paid at a rate equal
to five percent (5%) per annum.

 

Page 62 of 73

 

 

ARTICLE IX

GENERAL PROVISIONS

 

SECTION 9.1 Non-Survival of Representations, Warranties and Agreements. None of
the representations, warranties, covenants and other agreements in this
Agreement or in any instrument delivered pursuant to this Agreement, including
any rights arising out of any breach of such representations, warranties,
covenants and other agreements, shall survive the Closing Date or the
termination of this Agreement, as the case may be, except (a) in the event the
Closing Date occurs, for those covenants and agreements contained herein that by
their terms apply or are to be performed in whole or in part after the Closing
Date (including the terms of this Article IX) and (b) as otherwise provided in
Section 8.2.

 

SECTION 9.2 Notices. Except as otherwise provided herein, all notices, requests,
claims, demands, waivers and other communications hereunder shall be in writing
and shall be deemed effective and duly given (a) immediately when sent by
facsimile or by email in .pdf format or (b) when received if delivered by hand
or overnight courier service or certified or registered mail on any Business
Day. All notices hereunder shall be delivered as set forth below, or pursuant to
such other written instructions as may be designated in writing by the Party to
receive such notice:

 

(a) if to Armada, to:

 

Armada Oil, Inc.

10777 Westheimer Road

Suite 1100

Houston, Texas 77042

Attention: James J. Cerna, Jr.

 

with a copy (which shall not constitute notice) to:

 

Sierchio & Company, LLP

430 Park Avenue

Suite 702

New York, New York 10022

Attention: Joseph Sierchio, Esq.

 

(b) if to Mesa or Mesa Sub, to

 

Mesa Energy Holdings, Inc.

5220 Spring Valley Road

Suite 615

Dallas, Texas 75254

Attention: Randy M. Griffin

 

with a copy (which shall not constitute notice) to:

 

Gottbetter & Partners, LLP

488 Madison Avenue

12th Floor

New York, New York 10022

Attention: Adam Gottbetter, Esq.

 

Page 63 of 73

 

 

Notices sent by multiple means, each of which is in compliance with the
provisions of this Agreement will be deemed to have been received at the
earliest time provided for by this Agreement.

 

SECTION 9.3 Interpretation. When a reference is made in this Agreement to
Sections or Schedules, such reference shall be to a Section of or Schedule to
this Agreement unless otherwise indicated. The table of contents and headings
contained in this Agreement are for reference purposes only and shall not affect
in any way the meaning or interpretation of this Agreement. Whenever the words
“include,” “includes” or “including” are used in this Agreement, they shall be
deemed to be followed by the words “without limitation.” The Parties agree that
they have been represented by counsel during the negotiation and execution of
this Agreement and have participated jointly in the drafting of this Agreement,
and therefore, waive the application of any Applicable Law, holding or rule of
construction providing that ambiguities in an agreement or other document will
be construed against the party drafting such agreement or document.

 

SECTION 9.4 Counterparts. This Agreement may be executed in one or more
counterparts, all of which shall be considered an original and one and the same
agreement and shall become effective when one or more counterparts have been
signed by each of the Parties and delivered to the other Parties, it being
understood that all Parties need not sign the same counterpart. Signed
counterparts of this Agreement may be delivered by facsimile and by scanned .pdf
image.

 

SECTION 9.5 Entire Agreement; No Third-Party Beneficiaries.

 

(a) This Agreement, including the schedules hereto, the Confidentiality
Agreement, Mesa Disclosure Letter and the Armada Disclosure Letter constitute
the entire understanding of the Parties with respect to the subject matter
contained herein and supersede all prior agreements and understandings, both
written and oral, among the Parties with respect to the subject matter hereof
and thereof.

 

(b) Except for (i) the rights of holders of Mesa Common Stock, Mesa Stock
Options, and Mesa Restricted Stock Grants to receive the Derivative
Consideration or Armada Common Stock pursuant to Section 2.2 and (ii) Section
6.6, this Agreement shall bind and inure solely to the benefit of each Party and
their respective successors and permitted assigns. Nothing in this Agreement,
express or implied, is intended to or shall confer on any other Person any
right, benefit, obligation, liability or remedy of any nature whatsoever under
or by reason of this Agreement other than the Parties and their respective
successors and permitted assigns.

 

SECTION 9.6 Governing Law; Waiver of Jury Trial.

 

(a) This Agreement and the legal relations between the Parties shall be governed
by and construed in accordance with the laws of the State of New York, without
regard to the conflict of laws rules thereof, applicable to contracts executed
in and to be performed entirely within the State of New York, except that, to
the extent applicable, the provisions of the DGCL shall govern the Dissolution.

 

(b) EACH PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES, AND SHALL CAUSE ITS
SUBSIDIARIES AND AFFILIATES TO WAIVE, ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS AGREEMENT, OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.

 

Page 64 of 73

 

 

SECTION 9.7 Severability. The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability or the other provisions hereof. If any
term, covenant, restriction or provision contained in Agreement, is held by a
Governmental Entity to be invalid, void, against its regulatory policy or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions contained in this Agreement shall remain valid and binding and
shall in no way be affected, impaired or invalidated, so long as the economic
and legal substance of the transactions contemplated hereby are not affected in
any manner materially adverse to any Party. Upon such a determination, the
Parties shall negotiate in good faith to modify this Agreement so as to effect
the original intent of the Parties as closely as possible so that the
transactions contemplated hereby can be consummated as originally contemplated
to the fullest extent possible.

 

SECTION 9.8 Amendment. This Agreement may be amended by the Parties at any time
before or after approval of this Agreement by the stockholders of Mesa;
provided, that after any such approval, no amendment shall be made which by law
or in accordance with the rules of any relevant stock exchange requires further
approval by such stockholders without such further approval. This Agreement may
not be amended except by an instrument in writing signed on behalf of each of
the Parties.

 

SECTION 9.9 Extension; Waiver. At any time prior to the Closing Date, the
Parties may, to the extent legally allowed, (i) extend the time for the
performance of any of the obligations or other acts of the other Parties, (ii)
waive any inaccuracies in the representations and warranties of the other
Parties contained herein or in any document, certificate or writing delivered
pursuant hereto, or (iii) waive compliance with any of the agreements or
covenants of the other Parties contained herein. Any agreement on the part of a
Party to any such extension or waiver shall be valid only if set forth in a
written instrument signed on behalf of the Party against which such waiver or
extension is to be enforced. No failure or delay on the part of any Party in the
exercise of any right hereunder shall impair such right or be construed as a
waiver of, or acquiescence in, any breach of any representation, warranty,
covenant or agreement herein, nor shall any single or partial exercise of any
such right preclude other or further exercise thereof or of any other right.

 

SECTION 9.10 Assignment. Neither this Agreement nor any of the rights, interests
or obligations hereunder shall be assigned by any of the Parties, in whole or in
part, without the prior written consent of the other Parties, and any attempt to
make any such assignment without such consent shall be null and void; provided,
that that Armada may transfer or assign its rights, interests and obligations
under this Agreement, in whole or in part, to any Person after the Closing Date;
provided, that any such transfer or assignment shall not relieve Armada of its
obligations hereunder. This Agreement will bind, inure to the benefit of and be
enforceable by the Parties and their respective successors and permitted
assigns.

 

SECTION 9.11 Submission to Jurisdiction; Waivers. Each Party hereby irrevocably
(a) agrees that any legal action or proceeding with respect to this Agreement or
for recognition and enforcement of any judgment in respect hereof brought by
another Party or its successors or permitted assigns shall be brought and
determined exclusively in any federal or state court of competent jurisdiction
located in the Borough of Manhattan in the State of New York and (b) consents to
the jurisdiction of and venue in such courts and in the courts hearing appeals
therefrom. Each Party hereby irrevocably waives, and agrees not to assert, by
way of motion, as a defense, counterclaim or otherwise, in any action or
proceeding with respect to this Agreement, any claim that such Party is not
personally subject to the jurisdiction of the above-named courts for any reason
other than the failure to serve process in accordance with this Section 9.11,
that its property is exempt or immune from jurisdiction of any such court or
from any legal process commenced in such courts (whether through service of
notice, attachment prior to judgment, attachment in aid of execution of
judgment, execution of judgment or otherwise), and to the fullest extent
permitted by Applicable Law, that the suit, action or proceeding in any such
court is brought in an inconvenient forum, or that this Agreement, or the
subject matter hereof, may not be enforced in or by such courts and further
irrevocably waives, to the fullest extent permitted by Applicable Law, the
benefit of any defense that would hinder, fetter or delay the levy, execution or
collection of any amount to which the Party is entitled pursuant to the final
judgment of any court having jurisdiction. Each Party hereby (x) agrees that
process in any such action may be served on any Party anywhere in the world,
whether within or without the jurisdiction of any such court and (y) mailing of
process or other papers in connection with any such action or proceeding in the
manner provided in Section 9.2 or in such other manner as may be permitted by
Applicable Law shall be valid and sufficient service thereof.

 

Page 65 of 73

 

 

SECTION 9.12 Specific Performance. The Parties agree that irreparable damage
would occur in the event that any Party should breach any of its covenants or
agreements hereunder and that it would be extremely impracticable to measure the
resulting damages and that an award of money damages would be inadequate in such
event; accordingly, each Party, in addition to any other available rights or
remedies such Party may have under the terms of this Agreement, shall be
entitled to specific performance and/or to obtain an injunction or injunctions,
without proof of actual damages, to prevent breaches of another Party’s
covenants or agreements hereunder, and each Party expressly waives the defense
that a remedy in damages will be adequate. Each Party further agrees that no
Party or any other Person shall be required to obtain, furnish or post any bond
or similar instrument in connection with or as a condition to obtaining any
remedy referred to in this Section 9.12, and each Party irrevocably waives any
right it may have to require the obtaining, furnishing or posting of any such
bond or similar instrument. Each Party further agrees that the only permitted
objection that it may raise in response to any action for equitable relief is
that it contests the existence of a breach or threatened breach of a covenants
or agreements hereunder.

 

SECTION 9.13 Effect of Investigation. Notwithstanding anything in this Agreement
to the contrary, no investigation (nor any information or knowledge obtained
therefrom) by Armada, nor any notice or information provided to Armada from Mesa
or any other Person, shall affect or modify the representations, warranties,
covenants and agreements made by Mesa pursuant to this Agreement or the remedies
of Armada for breaches of those representations, warranties, covenants and
agreements.

 

SECTION 9.14 Definitions.

 

(a) Except as otherwise expressly provided in this Agreement, or unless the
context otherwise requires, whenever used in this Agreement, the following terms
shall have the respective meanings specified therefor below.

 

(i) “Action” means any legal, administrative, governmental or regulatory
proceeding or other action, suit, proceeding, appeal, demand, assessment,
litigation, hearing, claim, arbitration, mediation, alternative dispute
resolution procedure, inquiry or investigation by or before any arbitrator,
mediator, court or other Governmental Entity, at law or in equity.

 

(ii) “Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, such
Person; provided, that an Affiliate of any Person shall also include (i) any
Person that directly or indirectly owns, or in which such Person directly or
indirectly owns more than five percent (5%) of any class of capital stock or
other equity interest of such Person and (ii) any officer or director of such
Person; provided, further, that, (i) Mesa and its Subsidiaries shall not be
considered an Affiliate of Armada and (ii) Armada and its Subsidiaries shall not
be considered an Affiliate of Mesa. For the purposes of this definition,
“control” (including, with correlative meanings, the terms “controlled by” and
“under common control with”), as used with respect to any Person, shall mean the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, whether through the
ownership of voting securities, by Contract or otherwise.

 

Page 66 of 73

 

 

(iii) “Alternative Transaction” means any of the following events: (i) any
tender or exchange offer (including a self-tender offer or exchange offer) that,
if consummated, would result in a Third Party beneficially owning ten percent
(10%) or more of any class of equity or voting securities of Armada or Mesa or
any of their respective Subsidiaries whose assets, individually or in the
aggregate, constitute ten percent (10%) or more of the consolidated assets of
Armada or Mesa, (ii) any merger, consolidation, share exchange, business
combination, reorganization, recapitalization, liquidation, dissolution, sale of
substantially all the assets or other similar transaction involving Armada or
Mesa or any of their respective Subsidiaries whose assets individuality or in
the aggregate, constitute ten percent (10%) or more of the consolidated assets
of Armada or Mesa, or (iii) the acquisition by a Third Party of ten percent
(10%) or more of any class of equity or voting securities of Armada or Mesa or
any of their respective Subsidiaries whose assets individuality or in the
aggregate, constitute ten percent (10%) or more of the consolidated assets of
Armada or Mesa, or of ten percent (10%) or more of the assets or operations of
Armada or Mesa and its Subsidiaries, taken as a whole, in a single transaction
or a series of related transactions.

 

(iv) “Applicable Law” means, with respect to any Person, any foreign, federal,
state, municipal, provincial or local law (statutory, common or otherwise),
constitution, treaty, convention, ordinance, code, rule, regulation, order,
injunction, judgment, decree, writ, ruling or other similar requirement enacted,
adopted, promulgated or applied by a Governmental Entity, and any judicial
interpretation thereof, that is binding upon or applicable to such Person or
such Person’s properties or assets, as the same may be amended from time to time
unless expressly specified otherwise herein.

 

(v) “Armada Common Stock” means the common stock, par value $0.001 per share, of
Armada.

 

(vi) “Armada Recommendation” means the recommendation by Armada’s Board of
Directors to approve this Agreement and the transactions contemplated hereby.

 

(vii) “Armada Stock Options” means any option granted, and not exercised,
expired or terminated, to a current or former employee, director or independent
contractor of Armada or any Subsidiary thereof or any predecessor thereof to
purchase shares of Armada Common Stock pursuant to Armada Stock Plans or any
other Contract entered into by Armada and any Subsidiary of Armada.

 

(viii) “Armada Stock Plans” means Armada’s 2012 Long-Term Incentive Plan, and
any other stock option, stock bonus, stock award, or stock purchase plan,
program, or arrangement of Armada or any Subsidiary of Armada or any predecessor
thereof.

 

(ix) “Business Day” means any day other than Saturday or Sunday or any other day
on which commercial banks in The City of New York are authorized or required by
law to remain closed.

 

(x) “Code” means the Internal Revenue Code of 1986, as amended, and the rules
and Treasury regulations promulgated thereunder.

 

(xi) “Confidentiality Agreement” means that certain Mutual Confidentiality
Agreement made as of September 25, 2012, by and between Mesa and Armada.

 

(xii) “Contract” means any note, bond, mortgage, indenture, guarantee,
franchise, contract, agreement, obligation, commitment, arrangement,
understanding, letter of intent, instrument, permit, lease or license, whether
oral or written, and any amendments thereto.

 

(xiii) “Derivative” means a derivative transaction within the coverage of SFAS
No. 133, including any swap transaction, option, hedge, warrant, forward
purchase or sale transaction, futures transaction, cap transaction, floor
transaction or collar transaction relating to one or more currencies,
commodities, bonds, equity securities, loans, interest rates, credit-related
events or conditions or any indexes, or any other similar transaction (including
any option with respect to any of these transactions) or combination of any of
these transactions, including collateralized mortgage obligations or other
similar instruments or any debt or equity instruments evidencing or embedding
any such types of transactions, and any related credit support, collateral,
transportation or other similar arrangements related to such transactions.

 

Page 67 of 73

 

 

(xiv) “Environmental Laws” means any Applicable Law, or any written agreement
with any Governmental Entity, relating to (i) the control of any pollutant or
protection of the air, water or land, (ii) solid, gaseous or liquid waste
generation, handling, treatment, storage, disposal or transportation, (iii)
human health and safety, or (iv) the environment.

 

(xv) “Environmental Permits” means all permits, licenses, certificates,
approvals and other similar authorizations of Governmental Entities required by
Environmental Laws and affecting, or relating to, the business of Mesa or any of
its Subsidiaries as conducted as of the date of this Agreement.

 

(xvi) “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
including all rules and regulations promulgated thereunder.

 

(xvii) “good standing” means, when used with respect to the status of any entity
domiciled or doing business in a particular state, that such entity has filed
its most recent required annual report, if any, and (i) if a domestic entity,
has not filed articles of dissolution and (ii) if a foreign entity, has not
applied for a certificate of withdrawal and is not the subject of a proceeding
to revoke its certificate of authority.

 

(xviii) “Governmental Entity” means any United States or non-United States
federal, state, municipal, provincial or local government, court, arbitrator,
arbitral tribunal, administrative agency or commission or other governmental or
regulatory agency or authority or any securities exchange.

 

(xix) “Hazardous Substance” means any pollutant, contaminant, waste or chemical
or any toxic, radioactive, ignitable, corrosive, reactive or otherwise hazardous
substance, waste or material (including any gasoline or petroleum or any crude
oil or fraction thereof), or any substance, waste or material having any
constituent elements displaying any of the foregoing characteristics, including
any substance, waste or material regulated under any Environmental Law.

 

(xx) “Hydrocarbons” means, collectively, crude oil, natural gas and natural gas
liquids (including coalbed gas) and other liquid and gaseous hydrocarbons
produced in association therewith.

 

(xxi) “Intellectual Property” means (i) trademarks, service marks, brand names,
certification marks, trade dress, domain names and other indicia of origin, the
goodwill associated with the foregoing and registrations in any jurisdiction
for, and applications in any jurisdiction to register, the foregoing, including
any extension, modification or renewal of any such registration or application;
(ii) inventions, formulae, processes, designs and discoveries, whether
patentable or not, in any jurisdiction; patents, applications for patents
(including, without limitation, divisions, continuations, continuations-in-part
and renewal applications), and any renewals, continuations,
continuations-in-part, divisions, reexaminations, extensions or reissues
thereof, in any jurisdiction; (iii) Trade Secrets; (iv) writings and other works
of authorship, whether copyrightable or not, in any jurisdiction, and any and
all copyright rights, whether registered or not; and registrations or
applications for registration of copyrights in any jurisdiction, and any
renewals or extensions thereof; (v) moral rights, database rights, shop rights,
design rights, industrial property rights, publicity rights and privacy rights;
and (vi) any other similar intellectual property or proprietary rights and any
all derivatives and improvements of any of the foregoing.

 

Page 68 of 73

 

 

(xxii) “Knowledge” means, (i) with respect to Armada, the actual knowledge of
the Chief Executive Officer and Chief Financial Officer and (ii) with respect to
Mesa, the actual knowledge of the Chief Executive Officer, the Chief Financial
Officer and the President; in each case, after reasonable due inquiry by such
individuals; provided, that for the purposes of this definition, each such
individual shall be deemed to have made reasonable due inquiry of any fact,
circumstance or condition under this Agreement if such individual has (A)
reviewed this Agreement and the Armada Disclosure Letter or Mesa Disclosure
Letter, as applicable, and (B) reviewed such records and consulted with such
subordinate Persons as such individual deems reasonably likely to contain or
have information relating to such fact, circumstance or condition.

 

(xxiii) “Liens” means any mortgage, pledge, option, right of first refusal,
claim, easement, indenture, deed of trust, right of way, restriction on the use
of real property, encroachment, license to third parties, lease to third
parties, security agreement, hypothecation, assignment, deposit arrangement,
lien (statutory or other), other charge or security interest or any other
encumbrance and other restriction or limitation on ownership or use of real or
personal property or irregularities in title thereto; or any preference,
priority or other agreement or preferential arrangement of any kind or nature
whatsoever (including, without limitation, any conditional sale or other title
retention agreement, or any capital lease having substantially the same economic
effect as any of the foregoing).

 

(xxiv) “Material Adverse Effect” means, with respect to any Party any event,
circumstance, development, state of facts, occurrence, change or effect that is
materially adverse to the business, assets, results of operations or condition
(financial or otherwise) of such Party and its Subsidiaries, taken as a whole;
provided, that none of the following shall in and of itself constitute, and no
event, circumstance, development, state of facts, occurrence, change or effect
resulting solely from any of the following shall constitute, a Material Adverse
Effect with respect to such Party: (A) United States or global economic or
political conditions (including any terrorist activities, war or other armed
hostilities) or securities or capital markets in general; (B) the announcement
of this Agreement and of the transactions contemplated hereby; (C) other than
with respect to changes to Applicable Laws related to hydraulic fracturing or
similar processes that would reasonably be expected to have the effect of
delaying, making illegal or commercially impracticable such hydraulic fracturing
or similar processes (which changes may be taken into account in determining
whether there has been a Material Adverse Effect), changes after the date hereof
in Applicable Law or in GAAP or regulatory accounting principles; (D) other than
with respect to changes to Applicable Laws related to hydraulic fracturing or
similar processes that would reasonably be expected to have the effect of
delaying, making illegal or commercially impracticable such hydraulic fracturing
or similar processes (which changes may be taken into account in determining
whether there has been a Material Adverse Effect), conditions in or affecting
the oil and gas exploration, development and/or production industry or
industries (including changes in oil, gas or other commodity prices); (E) any
failure, in and of itself, of such Party to meet internal or published revenue
or earnings projections (it being understood and agreed that the underlying
event, circumstance, development, state of facts, occurrence, change or effect
giving rise to such failure may constitute or contribute to a Material Adverse
Effect); or (F) any change in the price of Armada Common Stock or Mesa Common
Stock on the OTCQB (it being understood and agreed that the underlying event,
circumstance, development, state of facts, occurrence, change or effect giving
rise to such change may constitute or contribute to a Material Adverse Effect);
provided, that with respect to clauses (A), (C) and (D), such events,
circumstances, developments, states of facts, occurrences, changes or effects do
not disproportionately impact such Party and its Subsidiaries relative to other
companies in the industries in which such Party and its Subsidiaries operate.

 

(xxv) “Mesa Restricted Stock Grant” means each share of Mesa Common Stock
underlying an unvested restricted stock award granted pursuant to the Mesa Stock
Plan outstanding as of the date hereof and disclosed in Schedule 3.2(a) of the
Mesa Disclosure Letter.

Page 69 of 73

 

 

(xxvi) “Mesa Stock Options” means as of the date hereof any option granted, and
not exercised, expired or terminated, to a current or former employee, director
or independent contractor of Mesa or any Subsidiary thereof or any predecessor
thereof to purchase shares of Mesa Common Stock pursuant to the Mesa Stock Plans
or any other Contract entered into by Mesa and any Subsidiary of Mesa and
disclosed in Schedule 3.2(a) of the Mesa Disclosure Letter.

 

(xxvii) “Mesa Stock Plans” means Mesa’s 2009 Equity Incentive Plan, and any
other stock option, stock bonus, stock award, or stock purchase plan, program,
or arrangement of Mesa or any Subsidiary of Mesa or any predecessor thereof.

 

(xxviii) “Mesa Sub Common Stock” means the common stock, par value $0.001 per
share, of the Mesa Sub.

 

(xxix) “O&G Lease” means any oil and/or gas lease, sublease, right of way,
easement or license under which Mesa or any of its Subsidiaries leases,
subleases or licenses or otherwise acquires or obtains legal and beneficial
ownership of and rights in any Oil and Gas Interests, including, without
limitation, any Contract relating to any Oil and Gas Interest, as the context so
requires, of Mesa, Armada or any of their respective Subsidiaries.

 

(xxx) “Oil and Gas Interests” means direct and indirect interests in and rights
with respect to all Hydrocarbons and related properties and assets of any kind
and nature, direct or indirect, including working and leasehold interests in the
lands covered thereby and operating rights and royalties, overriding royalties,
production payments, net profit interests and other non-working interests and
non-operating interests; all Hydrocarbons or revenues therefrom, all Contracts
in connection therewith and claims and rights thereto (including all oil and gas
leases, production sharing agreements, operating agreements, unitization and
pooling agreements and orders, division orders, transfer orders, mineral deeds,
royalty deeds, oil and gas sales, exchange and processing contracts and
agreements, and in each case, interests thereunder), surface interests, fee
interests, reversionary interests, reservations, and concessions; payout
balances, production payments and other interests relating to oil, gas or other
minerals attributable or allocable to the Wells; all easements, rights of way,
licenses, permits, leases, and other interests associated with, appurtenant to,
or necessary for the operation of any of the foregoing; and all interests in
equipment and machinery (including all Wells, well equipment and machinery), oil
and gas production, gathering, transmission, treating, processing, and storage
facilities (including tanks, tank batteries, pipelines, and gathering systems),
pumps, water plants, electric plants, gasoline and gas processing plants,
refineries, and other tangible personal property and fixtures associated with,
appurtenant to, or necessary for the operation of any of the foregoing.

 

(xxxi) “Permitted Liens” means: (i) any Liens for Taxes not yet due and payable
or which may thereafter be paid without penalty; (ii) carriers’, warehousemen’s,
mechanics’, materialmen’s, repairmen’s or other similar Liens arising in the
ordinary course of Mesa’s business securing amounts that are not past due; (iii)
easements, rights-of-way, restrictions and other similar encumbrances incurred
in the ordinary course of Mesa’s business which, individually or in the
aggregate, are not substantial in amount and which do not in any case materially
detract from the value or impair the use or operation of the property subject
thereto; and (iv) Liens set forth on Section 9.14(a)(xxxi) of the Mesa
Disclosure Letter or Armada Disclosure Letter, as applicable. Permitted Liens
shall not include any Production Burden.

 

(xxxii) “Person” means an individual, corporation, limited liability company,
partnership, association, trust, unincorporated organization, other entity or
group (as defined in the Exchange Act), including any Governmental Entity.

 

Page 70 of 73

 

 

(xxxiii) “Production Burdens” means all royalty interests, overriding royalty
interests, production payments, net profit interests or other similar interests
that constitute a burden on, and are measured by or are payable out of, the
production of Hydrocarbons or the proceeds realized from the sale or other
disposition thereof (including any amounts payable to publicly traded royalty
trusts), other than Taxes and assessments of Governmental Entities.

 

(xxxiv) “Sarbanes-Oxley Act” means the Sarbanes-Oxley Act of 2002, as amended,
and the rules and regulations promulgated thereunder.

 

(xxxv) “SEC” means the United States Securities and Exchange Commission.

 

(xxxiii) “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

 

(xxxvi) “Subsidiary” when used with respect to any Party means any corporation
or other organization, whether incorporated or unincorporated, (i) of which such
Party or any other Subsidiary of such Party is a general partner (excluding
partnerships in which the general partnership interests held by such Party or
any Subsidiary of such Party do not have a majority of the voting interests in
such partnership) or (ii) at least a majority of the securities or other
interests of which having by their terms ordinary voting power to elect a
majority of the board of directors or others performing similar functions with
respect to such corporation or other organization is directly or indirectly
owned or controlled by such Party or by any one or more of its Subsidiaries.

 

(xxxvii) “Superior Proposal” means a bona fide written proposal made by a Third
Party (i) which is for a tender or exchange offer, merger, consolidation, share
exchange, business combination, reorganization, recapitalization, liquidation,
dissolution or other similar transaction involving Armada, t Mesa or any of
their respective Subsidiaries, or any purchase or acquisition of, (A) more than
fifty percent (50%) of the voting power of Armada’s or Mesa’s capital stock or
(B) all or substantially all of the consolidated assets or operations of Armada
or Mesa and their respective Subsidiaries and (ii) which is otherwise on terms
which Armada’s Board of Directors or Mesa’s Board of Directors reasonably
determines in good faith by majority vote after consultation with its outside
legal counsel and financial advisors (which financial advisors shall be
nationally recognized reputation) and taking into account all the terms and
conditions of the proposal, including expected timing and likelihood of
consummation, break-up fees, expense reimbursement provisions and conditions,
(A) would result in a transaction that, if consummated, is more favorable and
would provide greater financial value to Armada’s or Mesa’s stockholders from a
financial point of view than the Acquisition or, if applicable, any proposal by
Armada or Mesa to amend the terms of this Agreement taking into account all the
terms and conditions of such proposal and this Agreement and (B) is reasonably
likely to be completed on the terms proposed, taking into account all financial,
regulatory, legal and other aspects of such proposal and for which financing (if
a cash transaction, whether in whole or in part) is then fully committed.

 

(xxxviii) “Tax” (including, with correlative meaning, the terms “Taxes” and
“Taxable”) means all taxes, assessments, charges, duties, fees, levies or other
governmental charges including all United States federal, state, local, foreign
and other income, franchise, profits, gross receipts, capital gains, capital
stock, transfer, sales, use, value-added, occupation, property, excise,
severance, windfall profits, stamp, license, payroll, social security,
withholding and other taxes, assessments, charges, duties, fees, levies or other
governmental charges of any kind whatsoever (whether payable directly or by
withholding and whether or not requiring the filing of a Tax Return), all
estimated taxes, deficiency assessments, additions to tax, penalties and
interest and shall include any liability for such amounts as a result of (i)
being a transferee or successor or member of a combined, consolidated, unitary
or affiliated group, or (ii) a contractual obligation to indemnify any Person.

 

Page 71 of 73

 

 

(xxxix) “Taxing Authority” means any domestic or foreign Governmental Entity
responsible for the imposition of any Tax.

 

(xl) “Tax Return” means all returns, statements, forms and reports (including
elections, declarations, disclosures, schedules, estimates, information returns,
claims for refund and amended returns) relating to Taxes.

 

(xli) “Third Party” means any Person other than Armada, Mesa, Mesa Sub or any
Affiliate thereof.

 

(xlii) “Trade Secret” means the whole or any portion or phase of any scientific
or technical information, invention, analysis, design, process, method,
procedure, formula, database, algorithm, business or marketing plan, personal
information, financial information, supplier information, specification, or
improvement which is confidential and proprietary.

 

(xliii) “Wells” means all oil and/or gas wells, whether producing, operating,
shut-in or temporarily abandoned, located on any real property associated with
an Oil & Gas Interest Mesa or any of its Subsidiaries or pooled therewith,
together with all oil, gas and mineral production from such wells.

 

(b) Additional Defined Terms. In addition to the terms defined in this Section
9.14(a), additional defined terms used in this Agreement shall have the
respective meanings assigned thereto throughout this Agreement.

 

[Signature Page Follows]

 

Page 72 of 73

 

 

IN WITNESS WHEREOF, Armada, Mesa and Mesa Sub have caused this Agreement to be
signed by their respective officers thereunto duly authorized, all as of the
date first written above.

 

ARMADA       Armada Oil, Inc.       By: /s/ James J. Cerna, Jr.   Name: James J.
Cerna, Jr.   Title: President and Chief Executive Officer       MESA       Mesa
Energy Holdings, Inc.       By: /s/ Randy M. Griffin   Name: Randy M. Griffin  
Title: Chief Executive Officer       MESA SUB       Mesa Energy, Inc.       By:
/s/ Randy M. Griffin   Name: Randy M. Griffin   Title: Chief Executive Officer  

 

[Signature Page to Asset Purchase Agreement and Plan of Reorganization]

 

Page 73 of 73

